



Exhibit 10.1

--------------------------------------------------------------------------------











CME MEDIA ENTERPRISES B.V.


and


SLOVENIA BROADBAND S.À R.L.






_________________________________________________

FRAMEWORK AGREEMENT
_________________________________________________






July 9, 2017













--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
1.
Definitions and Interpretation
2
2.
Transaction and Determination of Purchase Price
17
3.
Conditions Precedent to Closing
18
4.
Closing
21
5.
Obligations Prior to Closing
24
6.
Insurance
28
7.
Programming Contracts
28
8.
Warranties
31
9.
Undertakings and Indemnities
31
10.
Seller’s Post-Closing Covenants
33
11.
Purchaser Post-Closing Covenants
35
12.
Termination
36
13.
Notices
36
14.
Entire Agreement
37
15.
Third Party Rights
37
16.
Amendments
38
17.
Costs and Expenses
38
18.
Set-off and Gross-up
38
19.
Assignment
38
20.
Confidentiality
38
21.
Announcements
39
22.
Payments
40
23.
Severability
40
24.
Further Assurance
40
25.
Waivers
40
26.
Counterparts
41
27.
Governing Law
41
28.
Dispute Resolution
41
SCHEDULE 1 FORM OF CROATIAN TARGET TRANSFER AGREEMENT
45
SCHEDULE 2 FORM OF SLOVENIAN TARGET TRANSFER AGREEMENT
53
SCHEDULE 3 WARRANTIES
61
SCHEDULE 4 WARRANTY CLAIMS AND INDEMNITY CLAIMS
77
SCHEDULE 5 TAX INDEMNITY
84
SCHEDULE 6 FORM OF TRADEMEAK LICENSE AGREEMENT
96
SCHEDULE 7 FORM OF TRANSISITON SERVICES AGREEMENT
107
SCHEDULE 8 POST-CLOSING OBLIGATIONS OF PURCHASER
132
SCHEDULE 9 CLOSING ADJUSTMENT AMOUNT
133
SCHEDULE 10 FINAL ADJUSTMENT AMOUNT
138
SCHEDULE 11 LIST OF INTRA-GROUP AGREEMENTS
143
SCHEDULE 12 LIST OF CLAIMS
144
SCHEDULE 13 SIDE LETTER
145



1

--------------------------------------------------------------------------------





THIS FRAMEWORK AGREEMENT (this “Agreement”) is made on July 9, 2017
AMONG:
(1)
CME MEDIA ENTERPRISES B.V., a company organised and existing under the laws of
the Netherlands, with its registered office situated at Piet Heinkade 55, Unit
G-J, 1019GM, Amsterdam, the Netherlands, registered with company registration
number 33246826 (the “Seller”); and

(2)
SLOVENIA BROADBAND S.À R.L., a company organised and existing under the laws of
Luxembourg, with its registered office situated at 61, rue de Rollingergrund
L-2440 Luxembourg, registered with the Trade and Companies Registry of
Luxembourg under number B 145882 (the “Purchaser”).

WHEREAS:
(A)
As of the Execution Date, the Seller owns:

(ii)
four thousand two hundred (4,200) regular shares (those shares together with any
additional regular shares that may be issued to the Seller between the Execution
Date and Closing in connection with the capitalisation and/or retirement of the
Croatian Intercompany Loan as contemplated by this Agreement being the “Croatian
Target Shares”) of Nova TV d.d., a company organised and validly existing under
the laws of Croatia having its registered office at Remetinecka cesta 139, 10
000 Zagreb, Croatia, registered with company registration number 80222668 (the
“Croatian Target” or “Nova TV”), which represents a 100% Ownership Interest in
the Croatian Target; and

(iii)
capital stock consisting of one (1) business part (such business part as may be
increased by the Seller between the Execution Date and Closing in connection
with the capitalisation and/or retirement of the Slovenian Intercompany Loan as
contemplated by this Agreement being the “Slovenian Target Share” and together
with the Croatian Target Shares, the “Target Companies’ Shares”) of Produkcija
Plus storitveno podjetje d.o.o., a company organised and existing under the laws
of Slovenia, having its registered office at Kranjceva 26, 1000 Ljubljana,
Slovenia, registered with company registration number 5895081000 (the “Slovenian
Target” or “Pro Plus”), which represents a 100% Ownership Interest in the
Slovenian Target.

(B)
The Seller wishes to sell and the Purchaser wishes to acquire the Target
Companies’ Shares in consideration of the Purchase Price, subject to the terms
and conditions contained herein.

IT IS AGREED as follows:

1.
DEFINITIONS AND INTERPRETATION

1.1
The following definitions apply to this Agreement:

“Accounts Date”
means 31 December 2016;



2

--------------------------------------------------------------------------------




“Actual Net Debt”
means the amount of Net Debt as of the Closing Date, for purposes of the Final
Adjustment Statement, as determined in accordance with Schedules 9 and 10;
“Actual Net Working Capital”
means the amount of Net Working Capital as of the Closing Date, for purposes of
the Final Adjustment Statement, as determined in accordance with Schedules 9 and
10;
“Advertising Contract”
means a contract with advertisers, advertising agencies or sponsors, to place
advertising on TV channels or programmes owned or licensed to a Target Company;
“Affiliate”
of a person, means any person that directly or indirectly through one or more
intermediaries Controls, is Controlled by, or is under common Control with, such
first person; provided, for the avoidance of doubt, that (i) neither Time Warner
Inc. nor any of its affiliates shall be an Affiliate of the Seller or the Target
Companies for purposes of this definition, and (ii) CME Group shall be an
Affiliate of the Seller and the Target Companies for purposes of this
definition;
“Anti-Corruption Laws”
means (i) the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder,(ii) the UK Bribery Act 2010, (iii)
legislation enacted by member States and signatories implementing the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, and (iv) any other anti-bribery, anti-corruption or
anti-money laundering laws, regulations or ordinances of jurisdictions, in each
case only insofar as such laws, regulations or ordinances are applicable to any
Target Company and their respective operations with respect to the Target
Companies’ Businesses;
“Business Day”
means a day (other than Saturday or Sunday) on which commercial banks are open
for general business in each of Amsterdam, Prague, Zagreb and Ljubljana (other
than solely for services via the internet);
“Carriage Contract”
means an agreement with cable, direct-to-licence, internet protocol television
or other operators for the carriage and distribution of channels and other
productions owned by or licensed to a Target Company;
“Claim”
means any claim, demand, action, cause of action, damage, loss, costs, liability
or expense, including, without limitation, Costs of Recovery relating to any of
the foregoing;
“Closing”
means the closing of the Transaction contemplated by this Agreement;
“Closing Accounts”
means the balance sheet to be prepared by the Purchaser following the Closing
for (a) the Croatian Target and (b) the Slovenian Target, POP TV and Kanal A,
collectively, each as at the Closing Date, for purposes of the calculation of
the Final Adjustment Amount, which shall be prepared and delivered in accordance
with Schedule 10;





    3

--------------------------------------------------------------------------------




“Closing Adjustment Amount”
means the amount equal to the adjustment amount as determined in accordance with
the provisions of Schedule 9, as set forth in the Closing Statement;
“Closing Date”
has the meaning set forth in Clause 4.1;


“Closing Net Debt”
means the amount of Net Debt as of the Closing Date, for purposes of the Closing
Statement, as estimated in good faith by the Seller, calculated in accordance
with the definition of “Net Debt” and in accordance with Schedules 9 and 10;
“Closing Net Working Capital”
means the amount of Net Working Capital of (a) the Croatian Target and (b) the
Slovenian Target, POP TV and Kanal A, collectively, each as of the Closing Date,
for the purposes of the Closing Statement, as estimated in good faith by the
Seller, calculated in accordance with the definition of “Net Working Capital”
and in accordance with Schedules 9 and 10;
“Closing Payment”
has the meaning set forth in Clause 2.3;


“Closing Statement”
means the statement prepared in good faith by the Seller setting out the Closing
Adjustment Amount;
“CME”
means Central European Media Enterprises Ltd., a company organised and existing
under the laws of Bermuda;
“CME Consultancy Agreements”
means (i) the amended and related consultancy agreement by and between CME Media
Services Limited and the Croatian Target, dated 1 January 2017 and (ii) the
amended and restated consultancy agreement by and between CME Media Services
Limited and the Slovenian Target dated 1 January 2017;
“CME Group”
means CME and all entities that are Controlled by CME;
“CME Programming”
means CME Programming B.V., a company organised and existing under the laws of
the Netherlands;
“CME Programming Contracts”
means those certain programming and/or content license agreements entered into
by CME Programming from time to time with respect to CME Programming acquisition
of content rights for sublicense to the Target Companies;
“CME Programming Sublicences”
means any sublicense and rights of use arrangements between a Target Company and
CME Programming in respect of the content rights acquired under the CME
Programming Contracts;



    4

--------------------------------------------------------------------------------




“Competition Approvals”
means (i) the issuance (or deemed issuance in accordance with the applicable
competition law) by the Competition Authorities of a final and binding decision
unconditionally (or under conditions acceptable to the Purchaser) approving the
purchase of the shares in Target Companies by the Purchaser; or (ii) the
issuance by the Competition Authorities of a final and binding decision that the
purchase of the shares in Target Companies by the Purchaser is not subject to
the Competition Authorities’ approval in accordance with the law, as the case
may be;
“Competition Authorities”
means the Croatian Competition Agency, Slovenian Competition Protection Agency,
Serbian Commission for Protection of Competition, Montenegrin Agency for
Protection of Competition, Macedonian Commission for Protection of Competition,
the Austrian Federal Competition Authority and the Commission for the Protection
of Competition of the Republic of Cyprus; 
“Conditions Precedent”
means the conditions to Closing set out in Clause 3, including the Purchaser
Regulatory Approvals;
“Control”
means (i) the power to direct or cause the direction of the management or policy
of any person, (ii) the holding of a majority of voting rights in any person or
(iii) the right to appoint or remove a majority of its board of directors or
equivalent body or the control of a majority of the voting rights in it, in each
of (i) to (iii) directly or indirectly, through the holding of securities or
other participation interests, by virtue of an agreement, arrangement or
understanding or on other grounds, it being specified that, when used in
connection with a fund, “Control” means the power to advise or manage such fund,
and “Controlling” and “Controlled” shall have the correlative meanings
proceeding from this term;
“Costs of Recovery”
means the reasonable professional fees and costs incurred in investigating or
pursuing any Claim, or any proceeding relating to any Claim, to the extent
payable by the Seller (or its Affiliate) to Purchaser (or its Affiliate)
pursuant to a final order for costs issued by a court of England & Wales (which
order is not subject to appeal or any unexpired right of appeal);
“Croatian Intercompany Loan”
means the loan outstanding under the Croatian Loan Agreement from time to time;
“Croatian Loan Agreement”
means that certain Loan Agreement between CME Investments B.V. (as lender) and
Croatian Target (as borrower) originally dated August 27, 2008, as amended;
“Croatian Target”
has the meaning set forth in Recital A(i);
“Croatian Target Shares”
has the meaning set forth in Recital A(i);
“Croatian Target Transfer Agreement”
means the Agreement on Transfer of 100% of the Shares of Nova TV (which
corresponds to the entire Ownership Interest in Nova TV) between the Seller and
the Purchaser, substantially in the form attached as Schedule 1;





    5

--------------------------------------------------------------------------------




“Damages Payment”
has the meaning set forth in paragraph 10(a) of Schedule 4;


“Data Room”
means the documents and other information contained in the two electronic data
sites hosted by Donnelley Financial Services made available by the Seller to the
Purchaser, including any and all documents and responses provided in the
“Questions and Answers Forum”, as at 5.00 p.m. (Central European Time) on 5 July
2017, USB keys of which shall be provided to the Purchaser by the Seller within
ten Business Days of the Execution Date and indices of which are annexed to the
Disclosure Letter;
“DD Specific Indemnity Claims”
means a Claim for indemnification under Clause 9.7;


“Disclosure Letter”
means the letter, including its annexes or schedules thereto, from the Seller to
the Purchaser and dated the date of the Agreement and making certain disclosures
against the Warranties;
“Dispute”
has the meaning set forth in Clause 28.1;


“Draft Final Adjustment Statement”
has the meaning set forth in paragraph 1.2 of Schedule 10;


“Encumbrances”
means any Claim, charge, mortgage, pledge, security, lien, option, equity, power
of sale, hypothecation or other third party right, retention of title, right of
pre-emption, right to acquire, right of first refusal or security interest of
any kind or agreement to reach the same;
“Excess Recovery”
has the meaning set forth in paragraph 10(d) of Schedule 4;


“Execution Date”
means the date of this Agreement;
“Existing Dispute”
has the meaning set forth in Clause 28.3;


“Euro” or “EUR” or “€”
means the single currency of those member states of the European Union that
adopt or have adopted the Euro as their lawful currency under the legislation of
the European Union for Economic Monetary Union;
“Fairly Disclosed”
means, in respect of any matter, fact or circumstance fairly disclosed (with
sufficient details to identify the nature and scope of the matter, fact or
circumstance disclosed);
“Final Adjustment Amount”
means the amount equal to the adjustment amount as determined or agreed in
accordance with the provisions of paragraph 13 of Schedule 10 and set out in the
Final Adjustment Statement;



    6

--------------------------------------------------------------------------------




“Final Adjustment Statement”
has the meaning set forth in paragraph 1.4 of Schedule 10;


“Fundamental Warranties”
means the Warranties set out in paragraphs 1.1, 1.2, 1.3, 1.4, 1.5.1, 1.6, 1.7
and 1.17 of Schedule 3;


“Governmental Authority”
means any supranational, national, provincial, municipal or other court,
arbitral tribunal, administrative agency or commission or other governmental
administrative or regulatory body, authority, agency or instrumentality
(including any Taxation Authority);
“Government Official”
means (i) any officer, employee or agent of any Governmental Authority
(including any business or entity owned, controlled, or managed by a
Governmental Authority), or any person acting in an official capacity or
performing public duties or functions on behalf of any such Governmental
Authority; (ii) any political party or official thereof; (iii) any candidate for
public office; or (iv) any officer, employee or agent of a public international
organisation;
“HRK”
means the lawful currency of Croatia;
“IFRS”
means the International Financial Reporting Standards promulgated from time to
time by the International Accounting Standards Board;
“Independent Accounting Firm”
means an internationally recognised independent accounting firm reasonably
acceptable to the Purchaser and the Seller and appointed for the purposes of
Schedule 10;


“Indemnities”
means the indemnities, and/or covenants to pay, in Clause 9 and/or the Tax
Indemnities;
“Indemnity Claim”
means a Claim for indemnification, and/or under a covenant to pay, under Clause
9 and/or a Tax Indemnity Claim;
“Information Technology”
means all software and hardware (including all equipment, products or other
items which contain any element of computer software), network and/or other
information technology owned by the Target Companies or used, supplied, sold or
exploited by them in connection with the Target Companies’ Businesses;
“Insurance Policies”
has the meaning set forth in Clause 6.1;





    7

--------------------------------------------------------------------------------




“Intellectual Property Rights”
means (i) copyright, patents, inventions, database rights and rights in
trademarks, business and trade names and associated goodwill, designs, domains,
know-how and confidential information (whether registered or unregistered), (ii)
applications for registration, and rights to apply for registration or claim
priority in respect of any of the foregoing rights and (iii) all other
intellectual property rights and equivalent or similar forms of protection in
any part of the world in relation to the foregoing;
“Intercompany Loans”
means the loans outstanding under the Loan Agreements from time to time;
“International Trade Control Laws”
means EU Council Regulations on export controls, including Nos. 428/2009,
267/2012; other EU Council sanctions regulations, as implemented in EU Member
States; the US Export Administration Regulations; the US International Traffic
in Arms Regulations; the sanctions regulations administered by the Office of
Foreign Assets Control within the US Department of Treasury; United Nations
sanctions; and other relevant economic sanctions or export and import control
laws imposed by a Governmental Authority;
“Intra-Group Agreements”
means the agreements listed in Schedule 11 which have been entered into between
the Target Companies and the Seller and/or Seller’s Affiliates prior to Closing
and which shall terminate at Closing;
“Kanal A”
means Kanal A d.o.o., a company organised and existing under the laws of
Slovenia, having its registered office at Kranjceva 26, 1000 Ljubljana,
Slovenia, registered with company registration number 5402662000;
“Key Programming Contracts”
means the Programming Contracts which are material to the business of the Target
Companies;
“Loan Agreements”
means the Croatian Loan Agreement and the Slovenian Loan Agreement;
“Local Programmes”
means the television programmes, films, formats and other audio-visual content
produced (or in production) primarily within Slovenia and/or Croatia by or for
the Target Companies or the CME Group;


“Long Stop Date”
has the meaning set forth in Clause 3.7, and as may be extended pursuant to the
exercise of the Extension Right as contemplated in Clause 3.7;


“Management Accounts”
means the unaudited, individual management accounts of each of the Target
Companies for the period commencing immediately after the Accounts Date through
to May 31, 2017;



    8

--------------------------------------------------------------------------------




“Material Adverse Effect”
means any fact, matter, event, circumstance, condition or change that has been,
is, or will be, materially adverse to the assets, business, results of
operations, financial condition or prospects of the Target Companies’
Businesses, taken as a whole, but excluding any of the foregoing to the extent
arising out of, resulting from or attributable to:
(a)    changes in stock markets, interest rates, exchange rates, commodity
prices or other general economic conditions, or any other conditions generally
affecting the industries in which the Target Companies operate, either globally
and/or in the countries in which the Target Companies operate;
(b)    changes in applicable laws, regulations or accounting standards or
practices, including with respect to the enforcement or application thereof;
(c)    the commencement, occurrence, continuation or intensification of any war,
acts of terrorism, earthquakes, pandemics or other natural disasters whether or
not caused by any person;
(d)    the scope (as at the Execution Date) of the investigation by the SCPA in
respect of the affairs of the Slovenian Target as Fairly Disclosed in Folder 2
of the Clean Room portion of the Data Room in respect of case no. 3062-15/2016-4
of 12 January 2017;
(e)    the negotiation, execution, announcement or pendency of this Agreement or
any Transaction Document or the Closing of the Transaction or any transactions
contemplated in the Transaction Documents, including the change in control of
the Target Companies resulting from this Transaction and the impact thereof on
relationships, contractual or otherwise, of the Target Companies with third
parties; and
(f)    any acts or omissions of the Purchaser or any of its Affiliates or any
action taken by the Seller and/or the Target Companies at the written request or
with the express prior written consent of the Purchaser,
provided that: (A) the matters in paragraph (a) to paragraph (c) may only
constitute a Material Adverse Effect if and to the extent that they have a
materially disproportionate effect on the Target Companies’ Businesses compared
to other participants in the industries in which the Target Companies operate,
and provided further that (B) the occurrence of any matter, the extent and scope
of which, is Fairly Disclosed by the documents and information contained in the
Data Room or by the Disclosure Letter (or any matter which is a reasonably
foreseeable consequence (as to extent and scope) of a matter so Fairly
Disclosed) will not constitute a Material Adverse Effect if it occurs to the
extent in scope and magnitude so Fairly Disclosed.



    9

--------------------------------------------------------------------------------




“Material Agreement”
means (x) any contract to which any Target Company is a party and which:
(a)    is a Programming Contract or CME Programming Sublicence, (1) with respect
to the Croatian Target where the unamortized acquired program balance as of
March 31, 2017, is greater than EUR 100,000 and (2) with respect to the
Slovenian Target where the unamortized acquired program balance as of March 31,
2017, is greater than EUR 500,000;
(b)    is a Carriage Contract, (1) with respect to the Croatian Target, where
the annual revenue to the Croatian Target exceeds (or is expected to exceed) EUR
500,000 in the year in which that contract is entered into and (2) with respect
to the Slovenian Target, all Carriage Contracts entered into by the Slovenian
Target;
(c)    is an Advertising Contract where the annual revenue to a Target Company
exceeds (or is expected to exceed) EUR 500,000 in the year in which that
contract is entered into (or to which it relates);
(d)    is a collecting society agreement or is an agreement required for
maintenance of the Target Company Authorisations;
(e)    relates to the disposition or acquisition of a corporate entity or
business undertaking or a substantial part of a business undertaking;
(f)    imposes a restrictive covenant (or under which a Target Company grants an
exclusive licence) other than those set out in Section 1.27.7 of the Disclosure
Letter which limits the right of a Target Company to continue to conduct its
business as it was carried out prior to the entering into of such covenant or
licence;
(g)    due to the execution of this Agreement or the other Transaction Documents
or the consummation of the transactions contemplated thereby, a Target Company
would incur any liability or lose the benefit of a right or asset, in each case
which would have Material Adverse Effect on a Target Company (for this purpose
on the assumption that consummation of the Transaction had occurred prior to
Closing); or
(h)    entered into on a non-arms’ length basis (other than a contract which is
immaterial in the context of the Target Companies’ Businesses),
or (y) any CME Programming Contract which relates to a CME Programming
Sublicence described in (x)(a) above.



    10

--------------------------------------------------------------------------------




“Material Remedy”
means, any commitment, undertaking, condition or obligation which the Purchaser
is required to offer to a Competition Authority as a condition to any Purchaser
Regulatory Approval being granted or obtained and which commitment, undertaking,
condition or obligation mandates that:
(a)     the Purchaser (or any its Affiliates (other than the Target Companies))
dispose of an interest, or any assets held by, in any legal entity or
undertaking of the Purchaser or any of its Affiliates or dispose of any Target
Company. For the purposes of this definition only, “Affiliate” includes
portfolio companies held or managed by or on behalf of (x) any fund which
directly or indirectly Controls the Purchaser (a “Fund”) or (y) by funds managed
or advised by any person who manages or advises a Fund or is otherwise
affiliated with a Fund;
(b)    the Slovenian Target dispose of its interests in the POP TV and/or Kanal
A broadcast channels (or any entities that have interests in those channels);
and/or
(c)    the Croatian Target dispose of its interests in the Nova TV and/or Doma
TV broadcast channels (or any entities that have interests in those channels).
For the avoidance of doubt, any other commitment, undertaking, condition or
obligation, including any commitment, undertaking, condition or obligation
imposing behavioural requirements shall not be Material Remedy;
“Net Debt”
means those line items included in Section 3 of Part X of Schedule 9, determined
in accordance with Part A of Schedule 10;
“Net Working Capital”
means (a) in relation to the Croatian Target, means those line items included in
Section 1 of Part X of Schedule 9, determined in accordance with Part A of
Schedule 10; and (b) in relation to the Slovenian Target, means those line items
included in Section 2 of Part X of Schedule 9, determined in accordance with
Part A of Schedule 10;


“Nova TV”
has the meaning set forth in Recital A(i);
“Ownership Interest”
means the shares, participation rights or other equity ownership interest of any
person;
“Party” or “Parties”
means a party and collectively the parties to this Agreement;
“POP TV”
means POP TV d.o.o., a company organised and existing under the laws of
Slovenia, having its registered office at Kranjceva 26, 1000 Ljubljana,
Slovenia, registered with company registration number 1381431000;
“Programming Contract”
means any television programming agreement or arrangement or television content
or format license agreement or arrangement to which any Target Company is a
party;
“Pro Plus”
has the meaning set forth in Recital A(ii);



    11

--------------------------------------------------------------------------------




“Provider”
has the meaning set forth in paragraph 8.3 of Schedule 4, Paragraph 8;


“Purchase Price”
means EUR 230,000,000 (two hundred thirty million Euro), as may be adjusted by
the Closing Adjustment Amount and the Final Adjustment Amount or otherwise in
accordance with the terms of this Agreement;
“Purchase Price Overpayment”
has the meaning set forth in Clause 2.4.1;


“Purchase Price Underpayment”
has the meaning set forth in Clause 2.4.2;


“Purchaser”
has the meaning set forth in the Preamble;
“Purchaser Nominee”
has the meaning set forth in Clause 7.2;


“Purchaser Regulatory Approvals”
has the meaning set forth in Clause 3.3;


“Recipient”
has the meaning set forth in paragraph 8.3 of Schedule 4;


“Related Dispute”
has the meaning set forth in Clause 28.3;


“Representatives”
has the meaning set forth in Clause 20.1;


“Restricted Party”
means (i) any individual or entity included on one or more of the Restricted
Party Lists, (ii) an entity majority owned by one or more individuals or
entities included on one or more of the Restricted Party Lists, or (iii) with
whom transacting business would violate any of the International Trade Control
Laws;
“Restricted Party List”
means the list of sanctioned entities maintained by the United Nations; the
Specially Designated Nationals List, the Foreign Sanctions Evaders List and the
Sectoral Sanctions Identifications List, all administered by the U.S. Department
of the Treasury Office of Foreign Assets Control; the U.S. Denied Persons List,
the U.S. Entity List, and the U.S. Unverified List, all administered by the U.S.
Department of Commerce; the entities subject to restrictive measures and the
consolidated list of Persons, Groups and Entities Subject to E.U. Financial
Sanctions, as implemented by the E.U. Common Foreign & Security Policy;
“Retained CME Programming Contract”
has the meaning set forth in Clause 7.4;


“Secondary Tax Indemnity Claim”
means a Claim in respect of paragraphs 2.1(b) and 2.1(d) (to the extent it
relates to paragraph 2.1(b)) of Schedule 5;





    12

--------------------------------------------------------------------------------




“Seller’s Knowledge”
means the actual knowledge of any one of David Sturgeon, Pavel Vrabec, Matej
Pregarc, Dražen Mavrić and Diana Roginić, on the Execution Date and/or Closing
Date, as the case may be, such person being deemed to have made all reasonable
enquiries (and “Knowledge of the Seller”, “known to the Seller” or any similar
expressions shall be construed accordingly);
“Seller”
has the meaning set forth in the Preamble;
“Seller’s Objection Notice”
has the meaning set forth in paragraph 1.3 of Schedule 10;


“Senior Employees”
means those certain individuals employed or otherwise engaged by the Target
Companies that are set forth in the Disclosure Letter;
“Side Letter”
means the side letter substantially in the form of Schedule 13 to be executed by
CME and the Purchaser;
“Slovenian Accounting Standards”
means Slovenian Accounting Standards 2006 (Slovenski računovodski
standardi (2006)) and Slovenian Accounting Standards 2016 (Slovenski
računovodski standardi (2016)), as issued and amended from time to time by the
Slovenian Institute of Auditors;
“Slovenian Intercompany Loan”
means the loan outstanding under the Slovenian Loan Agreement from time to time;
“Slovenian Loan Agreement”
means that certain Loan Agreement between CME Investments B.V. (as lender) and
Slovenian Target (as borrower) originally dated June 28, 2010, as amended;
“Slovenian Target”
has the meaning set forth in Recital A(ii);
“Slovenian Target Share”
has the meaning set forth in Recital A(ii);
“Slovenian Target Transfer Agreement”
means the sale and purchase agreement to transfer the entire Ownership Interest
in Pro Plus between the Seller and the Purchaser, substantially in the form
attached as Schedule 2;


“SMC”
means the Slovenian Ministry of Culture;



    13

--------------------------------------------------------------------------------




“Statutory Accounts”
means:
(i) the audited balance sheet as at the Accounts Date and the audited profit and
loss accounts for the year ended on that date for the Croatian Target, prepared
in accordance with IFRS; and
(ii) the audited consolidated balance sheet as at 31 December 2015 and the
audited consolidated profit and loss accounts for the year ended on that date
for Pro Plus, POP TV and Kanal A, save that for the purpose of the Warranties
given at Closing the Statutory Accounts of the Slovenian Target shall be the
audited consolidated balance sheet as at the Accounts Date and the audited
consolidated profit and loss accounts for the year ended on that date for Pro
Plus, POP TV and Kanal A,
in each case together with the notes, reports, statements and other documents
which are required by law to be, or are otherwise, annexed to the same;
“Statutory Accounts (Slovenia) Unaudited”
means the unaudited consolidated balance sheet as at the Accounts Date and the
unaudited consolidated profit and loss accounts for the year ended on that date
for Pro Plus, POP TV and Kanal A included in the Data Room in Folder 5.2.3.1.6,
together with the notes, reports, statements and other documents which are
required by law to be, or are otherwise, annexed to the same;
“Supplementary Disclosure Letter”
means the letter, including its annexes or schedules thereto, from the Seller to
the Purchaser dated on the Closing Date and making certain disclosures against
the Warranties and relating only to the matters and facts occurred in the period
between the Execution Date and the Closing Date;
“Target Companies”
means together Slovenian Target, Kanal A, POP TV and Croatian Target and each a
“Target Company”;
“Target Companies’ Authorisations”
means the material approvals, licenses, permits and authorisations required by
the Target Companies for lawfully carrying out the Target Companies’ Businesses
(in each case in the manner and to the extent so carried out by such Target
Companies at Closing);
“Target Companies’ Businesses”
means the operations of the Target Companies and such other related businesses
owned or operated by the Target Companies;
“Target Companies’ Shares”
has the meaning set forth in Recital A(ii);
“Target Working Capital”
means (a) the amount of HRK 191,812,000 with respect to the Croatian Target (to
be expressed in EUR at the rate specified in Schedule 9 with respect to the
Closing Adjustment Amount or at the rate specified in Schedule 10 with respect
to the Final Adjustment Amount) and (b) the amount of EUR 31,041,000 for the
Slovenian Target, POP TV and Kanal A, collectively;



    14

--------------------------------------------------------------------------------




“Tax” or “Taxes” or “Taxation”
means any form of tax, levy, duty (including import, customs or stamp duty),
charge, contribution or withholding of any kind imposed, collected or assessed
by, or payable to, a Taxation Authority along with all penalties, charges,
surcharges, fines, costs and interest included in or relating to any of the
above or to any obligation in respect of any of the above (in all cases, whether
directly or primarily chargeable against or attributable to the Target Companies
(as the case may be) or any other person, regardless of whether any of the
Target Companies (as the case may be) has, or may have, any right of
reimbursement against any other person);
“Taxation Authority”
means any government, state, municipality, local, federal or other fiscal,
revenue, customs or excise authority, body or official competent to impose,
administer, levy, assess or collect Tax in the Netherlands, Croatia, Slovenia or
elsewhere;
“Tax Claim”
means a Tax Warranty Claim or a Tax Indemnity Claim;
“Tax Indemnity”
has the meaning set out in Schedule 5;


“Tax Indemnity Claim”
means a Claim for indemnification under Schedule 5;


“Tax Warranties”
has the meaning set out in Schedule 5;


“Tax Warranty Claim”
means a Claim in relation to a Tax Warranty;
“Third Party Claims”
has the meaning set forth in paragraph 8.1 of Schedule 4;


“Third Party Sum”
has the meaning set forth in paragraph 10(b) of Schedule 4;


“Trademark License Agreement”
means that certain trademark license agreement concerning the limited license of
certain Intellectual Property Rights from the Seller and or its Affiliate(s) to
the Purchaser or its Affiliate(s) following the Closing Date, substantially in
the form of Schedule 6;
“Transaction”
means the transactions set out in Clause 2;


“Transaction Documents”
means this Agreement, the Trademark License Agreement, the Transition Services
Agreement, the Croatian Target Transfer Agreement and the Slovenian Target
Transfer Agreement;
“Transition Services Agreement”
shall mean that certain transition services agreement concerning the provision
of certain services between the Seller or any of its Affiliates and the
Purchaser or any of the Target Companies during a transition period following
the Closing Date, substantially in the form of Schedule 7;





    15

--------------------------------------------------------------------------------




“Transfer Agreements”
means the Croatian Target Transfer Agreement and the Slovenian Target Transfer
Agreement;
“US”
means the United States of America or any individual state within the United
States of America;
“US GAAP”
means United States generally accepted accounting principles;
“Warranties”
means the warranties contained in Schedule 3; and
“Warranty Claim”
means a Claim by the Purchaser the basis of which is that any of the Warranties
is, or is alleged to be, untrue or inaccurate.

1.2    In construing this Agreement, unless otherwise specified:
1.2.1
references to Clauses and Schedules are to Clauses of, and Schedules to, this
Agreement;

1.2.2
references to a “person” shall be construed so as to include any physical or
legal person, firm, company or other body corporate, government, state or agency
of a Governmental Authority or any joint venture, association or partnership
(whether or not having separate legal personality);

1.2.3
words in the singular include the plural and in the plural include the singular,
and a reference to one gender includes a reference to the other gender;

1.2.4
a reference to any law, regulation, statute or statutory provision shall be
construed as a reference to the same as it may have been, or may from time to
time be, amended, modified or re-enacted;

1.2.5
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented (other than
in breach of the provisions of this Agreement) from time to time;

1.2.6
headings, sub-headings, recitals and titles are for convenience only and do not
affect the interpretation of this Agreement;

1.2.7
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words;

1.2.8
the words “include”, “includes”, “including”, and “in particular” shall be
deemed in each case to be followed by the words “without limitation”;

1.2.9
references to a “Party” or the “Parties” shall be construed as to include each
of its permitted successors and permitted assignees; and

1.2.10
references to any English legal term shall, in respect of a jurisdiction other
than England, be construed as references to the term or concept which most
nearly corresponds to it in that jurisdiction.

1.3
The Schedules form an integral part of this Agreement and any reference to this
Agreement shall include the Schedules.



    16

--------------------------------------------------------------------------------




1.4
If in order to continue a provision of this Agreement it is necessary to convert
or translate one currency into EUR (except for (i) the purposes of the Closing
Accounts, Closing Adjustment Amount and Final Adjustment Amount, when the
provisions of Schedule 9 or Schedule 10, as the case may be, shall determine
currency correspondence or (ii) where the applicable exchange rate is otherwise
determined) the currency conversion shall take place at the rate prevailing at
10:00 a.m. London time (obtained from Bloomberg or an equivalent international
news service):

(a)
in the case of the Warranties, on the Execution Date;

(b)
in the case of the undertakings in Clause 5 or otherwise on the day prior to the
act, breach or event in question.


2.
TRANSACTION AND DETERMINATION OF PURCHASE PRICE

2.1
Subject to the terms and conditions herein, including the satisfaction of the
Conditions Precedent under Clause 3, the Seller agrees to sell, and the
Purchaser agrees to purchase full legal title to and beneficial ownership in,
the Target Companies’ Shares on the Closing Date free from any Encumbrances and
together with all rights and entitlements attaching thereto.

2.2
The Parties each acknowledge that the transfer of the Croatian Target Shares
shall be effected by the executed Croatian Target Transfer Agreement and that
the transfer of the Slovenian Target Share shall be effected by the executed
Slovenian Target Transfer Agreement.

2.3
The amount of the Purchase Price payable at Closing (the “Closing Payment”)
shall be calculated in accordance with Clauses 2.4 and 2.5.

2.4
The Seller shall deliver the Closing Statement to the Purchaser at least three
(3) Business Days prior to the Closing Date, which shall set out the Closing
Adjustment Amount, using the items and calculation methodology set forth in
Schedule 9 and Schedule 10, and shall be prepared in good faith, based on
reasonable documentary evidence (which, if so requested by the Purchaser, shall
be promptly provided to the Purchaser, alongside such other information as the
Purchaser may reasonably request with respect to the Purchaser’s review of the
Closing Statement). The Closing Payment shall be calculated as follows:

2.4.1
if the Closing Adjustment Amount is greater than zero, the amount of the
Purchase Price shall be increased by the amount by which the Closing Adjustment
Amount is greater than zero; or

2.4.2
if the Closing Adjustment Amount is less than zero, the amount of the Purchase
Price shall be decreased by the amount by which the Closing Adjustment Amount is
less than zero.

2.5
To the extent that Clause 3.13 is applicable, the Closing Payment shall be
reduced by an amount equal to the aggregate principal amount of the Intercompany
Loans which remains outstanding from the Target Companies at the date of
Closing, plus all accrued but unpaid interest thereon up to and including the
Closing Date (disclosed to the Purchaser by the Seller prior to the Closing
Date). No sums outstanding in respect of the Intercompany Loans shall be taken
into account in the calculation of the Closing Adjustment Amount or in the
calculation of any Purchase Price Overpayment or Purchase Price Underpayment.



    17

--------------------------------------------------------------------------------




2.6
The Closing Payment shall be adjusted, if necessary, after Closing within ten
(10) Business Days of the determination of the Final Adjustment Statement, which
shall set out the Final Adjustment Amount, using the items and calculation
methodology set forth in Schedule 10. In the event that the Final Adjustment
Amount is not equal to the Closing Adjustment Amount, the Parties agree to the
following procedures concerning the payment or reimbursement of any portion of
the Purchase Price (as adjusted by the Closing Adjustment Amount, but not taking
into account any sums outstanding in respect of the Intercompany Loans):

2.6.1
if the Closing Adjustment Amount is greater than the Final Adjustment Amount,
the Closing Payment shall be decreased by the amount by which the Closing
Adjustment Amount is greater than the Final Adjustment Amount (a “Purchase Price
Overpayment”) and an amount equal to the Purchase Price Overpayment shall paid
by the Seller by electronic transfer of immediately available funds to the
Purchaser’s account notified to the Seller in accordance with Clause 22; or

2.6.2
if the Final Adjustment Amount is greater than the Closing Adjustment Amount,
the Closing Payment shall be increased by the amount by which the Final
Adjustment Amount is greater than the Closing Adjustment Amount (a “Purchase
Price Underpayment”) and an amount equal to the Purchase Price Underpayment
shall paid by the Purchaser by electronic transfer of immediately available
funds to the Seller’s account notified to the Purchaser in accordance with
Clause 22.

2.7
The Purchase Price shall be apportioned as follows:

2.7.1
25% of the Purchase Price shall be apportioned to the sale and transfer of the
Croatian Target Shares; and

2.7.2
75% of the Purchase Price shall be apportioned to the sale and transfer of the
Slovenian Target Share.

2.8
The apportionment of the Purchase Price shall be proportionately adjusted, if
necessary, after Closing in accordance with any adjustment to the Purchase Price
at Clause 2.4 and any adjustment to the Closing Payment at Clause 2.6.


3.
CONDITIONS PRECEDENT TO CLOSING

3.1
The obligation of the Purchaser to consummate the Closing is conditional on the
satisfaction or waiver of all of the following on or prior to the Closing Date:

3.1.1
there shall not be any injunction, decision, order or decree of any nature of
any court or Governmental Authority, or any proceeding pending or threatened
that could result in such an injunction, decision, order or decree, restraining,
prohibiting or preventing any aspect of the Transaction;

3.1.2
there shall not have been any action, or any statute, law or regulation enacted
by any Governmental Authority which would cause any Party to be unable to
consummate any aspect of the Transaction, make any aspect of the Transaction
illegal or prohibit, restrict or delay the consummation of any aspect of the
Transaction;

3.1.3
the Seller and its Affiliates shall have performed and complied with all
covenants and agreements required by this Agreement or any of the other
Transaction



    18

--------------------------------------------------------------------------------




Documents to be performed or complied with by the Seller or its Affiliates on or
prior to the Closing Date, except for any non-performance or non-compliance of
any covenant or obligation in Clause 5.1 or Clause 5.2 that does not have a
Material Adverse Effect;
3.1.4
the Warranties given by the Seller shall be true and accurate as of the Closing
Date (except for breaches and inaccuracies that do not have a Material Adverse
Effect (such exception not applying to the Fundamental Warranties) and/or have
been remedied (at the cost of the Seller) to the reasonable satisfaction of the
Purchaser);

3.1.5
the completion of the capitalisation and/or retirement or other settlement of
the Intercompany Loans in accordance with Clause 3.12; and

3.1.6
the Seller shall have terminated the Intra-Group Agreements to the reasonable
satisfaction of the Purchaser.

3.2
The obligation of the Seller to consummate the Closing is conditional on the
satisfaction or waiver of all of the following on or prior to the Closing Date:

3.2.1
there shall not be any injunction, decision, order or decree of any nature of
any court or Governmental Authority, or any proceeding pending or threatened
that could result in such an injunction, decision, order or decree, restraining,
prohibiting or preventing any aspect of the Transaction;

3.2.2
there shall not have been any action, or any statute, law or regulation enacted
by any Governmental Authority which would cause any Party to be unable to
consummate any aspect of the Transaction, make any aspect of the Transaction
illegal or prohibit, restrict or delay the consummation of any aspect of the
Transaction;

3.2.3
the Purchaser and its Affiliates shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
or any of the other Transaction Documents to be performed or complied with by
the Purchaser or its Affiliates on or prior to the Closing Date; and

3.2.4
the Warranties given by the Purchaser shall be true and accurate in all material
respects at Closing or, if not true, shall have been remedied (at the cost of
the Purchaser) to the reasonable satisfaction of the Seller.

3.3
The sale and purchase of the Target Companies’ Shares is conditional on: (a) the
SMC granting its unconditional approval in a final and legally binding decision
in respect of the proposed acquisition by the Purchaser of the Slovenian Target
and (b) Competition Approvals having been granted or deemed as having been
granted under applicable law (collectively, the “Purchaser Regulatory
Approvals”) to the Purchaser.

3.4
The Purchaser shall use its best endeavours to procure that all notifications to
the SMC and Competition Authorities under this Agreement shall be submitted not
later than 15 (fifteen) calendar days following the Execution Date (other than
notifications to the Slovenian Competition Protection Agency, where the deadline
shall be 30 calendar days following the Execution Date) (the “Notifications”)
and that all additional information and documents requested by SMC and/or
Competition Authorities, are provided promptly throughout the relevant
notification process. Subject to applicable law and regulation, the Seller shall
provide such information to the Purchaser regarding the



    19

--------------------------------------------------------------------------------




businesses and affairs of the Target Companies as the Purchaser may reasonably
require in connection with the notifications which the Purchaser is required to
make to the SMC and/or the Competition Authorities and will timely provide any
and all information and documents as requested by the SMC and/or the Competition
Authorities, observing, in each case, the deadline set out by the SMC and/or the
Competition Authorities.
3.5
Notwithstanding any other provision in this Agreement, the Purchaser shall not
be obligated to accept any undertakings, conditions or obligations (if any) as
may be requested or imposed by the Competition Authorities during the approval
process or with respect to their decisions in relation to the acquisition of the
Target Companies’ Shares by the Purchaser. For the avoidance of doubt, this
Clause is without prejudice to the payment of the termination fee by the
Purchaser, if required by Clause 3.7.

3.6
For the purposes of Clauses 3.4 and 3.7, the Purchaser must:

(a)
promptly notify the Seller of any communication (whether written or oral) to or
from the SMC and/or the Competition Authorities and, whenever available, English
translations thereof;

(b)
give the Seller reasonable notice of all meetings and telephone calls initiated
by the Purchaser and of all material telephone calls initiated by the SMC and/or
the Competition Authorities in connection with the Purchaser’s Regulatory
Approvals with the SMC and/or the Competition Authorities and ensure that, where
practicable, the Seller (or Seller’s advisers) are present and have an
opportunity to participate in them (except to the extent that the SMC and/or the
Competition Authorities expressly requests that a party should not be present at
the meeting or parts of the meeting);

(c)
provide the Seller with drafts of all written communications (including, for the
avoidance of doubt, all email communications), in English, related to the
Purchaser’s Regulatory Approvals and intended to be sent to the SMC and/or the
Competition Authorities, give the Seller a reasonable opportunity to comment on
them and include comments reasonably requested by the Seller where such comments
would not be reasonably expected to prejudice the prospects of obtaining the
Purchaser Regulatory Approvals or otherwise prejudice the position of the Target
Companies, the Purchaser and/or any of their Affiliates in their dealings with
the regulatory authorities;

(d)
provide the Seller with final copies of all such communications, except that in
relation to all disclosure under this sub-clause, business secrets and other
confidential material of the Purchaser may be redacted; and

(e)
without prejudice to Clause 3.4, act in good faith in considering any
undertaking or condition requested by the Competition Authorities which is not a
Material Remedy.

3.7
The Purchaser shall use its best endeavours to procure (so far as it is so able
to procure) that the Purchaser Regulatory Approvals are received on or before 31
December 2017 (the “Long Stop Date”). If the Purchaser Regulatory Approvals have
not been obtained by the Long Stop Date and the Purchaser is using its best
endeavours to procure the Purchaser Regulatory Approvals at such time, the
Purchaser is entitled to, by written notice to the Seller served not less than
two Business Days prior to the then current Long Stop Date, extend the Long Stop
Date by a calendar month, and references to “Long



    20

--------------------------------------------------------------------------------




Stop Date” in this Agreement shall be deemed to refer to the extended Long Stop
Date (“Extension Right”). The Purchaser may exercise its Extension Right up to
three times. If the Purchaser Regulatory Approvals are not obtained by the Long
Stop Date, either Party may terminate the Agreement in accordance with Clause 12
(and Clause 12.4 shall apply) and, the Purchaser shall pay to the Seller by wire
transfer within five (5) Business Days of the termination date a fee equal to
EUR 7,000,000 (save that such fee shall not be payable: (i) if the Purchaser
Regulatory Approvals are not obtained as a result of the Purchaser being
required prior to, or still being required as at, the date of the Long Stop Date
to offer any Material Remedy and failing to do so; or (ii) where the Purchaser
has made the Notifications pursuant to Clause 3.4 and one or more of the
Competition Authorities have failed to declare the Notification complete).
3.8
Insofar as permitted under applicable law, the Purchaser may, in its sole
discretion, at any time waive, in whole or in part, conditionally or
unconditionally, any of the Conditions Precedent set out in Clause 3.1 by notice
in writing to the Seller.

3.9
Insofar as permitted under applicable law, the Seller may, in its sole
discretion, at any time waive, in whole or in part, conditionally or
unconditionally, any of the Conditions Precedent set out in Clause 3.2 by notice
in writing to the Purchaser.

3.10
The Parties shall keep each other adequately informed and up to date with
respect to their progress toward the satisfaction of their respective Conditions
Precedent.

3.11
The Parties shall use their reasonable endeavours to satisfy the Conditions
Precedent for which they are responsible by the due date for their satisfaction,
but in the event that any Party becomes aware that it will not be able to
satisfy any such Condition Precedent in Clauses 3.1 and 3.2 on or before the due
date, such Party shall promptly, and in any event not less than ten (10)
Business Days before the due date, provide written notice to other Party of its
inability to satisfy such Condition Precedent.

3.12
The Seller shall procure that the Intercompany Loans are capitalised,
contributed or converted into equity securities of the Target Companies (in
which event such securities shall be included in the definition of Target
Companies’ Shares and transferred to the Purchaser at Closing (without increase
to the Purchase Price in consequence thereof) or otherwise contributed to the
equity capital of the Target Companies and the obligations of the Target
Companies pursuant to the Intercompany Loans are released irrevocably and in
full, in each case without cost to the Target Group and prior to Closing. The
Purchaser’s prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned) shall be required if the Intercompany Loans are to be
retired or otherwise settled other than as aforesaid.

3.13
To the extent that, prior to Closing, the Intercompany Loans are not capitalised
and/or retired in accordance with Clause 3.12 and the obligations of the Target
Companies pursuant to the Intercompany Loans are not otherwise released, in each
case in full or in part, Clauses 2.5, 10.6 and 11.1(b) shall apply.


4.
CLOSING

4.1
The Closing meeting shall take place at 10:00 a.m. (local time) at the offices
of the Purchaser in Amsterdam (or such other location outside the United Kingdom
as the Parties may agree in writing) on the 10th Business Day following the date
when the Condition Precedent in Clause 3.3 has been satisfied or on such other
date as the Parties



    21

--------------------------------------------------------------------------------




shall mutually agree upon (the “Closing Date”), subject to the provisions of
Clauses 3.1 and 3.2.
4.2
On the Closing Date (or on such other or prior date as specified in this Clause
4.2), the Seller shall deliver or shall procure the delivery to the Purchaser
of:  

4.2.1
at least three (3) Business Days prior to the Closing Date, a copy of the
notarised and apostilled power of attorney duly executed by the Seller providing
the Seller’s representative(s) with authority to represent the Seller before a
notary public for the purposes of executing the Croatian Target Transfer
Agreement, together with an up to date, apostilled, original excerpt for the
Seller from the court or other competent authority's registry, and in each case
not executed, notarised, apostilled or certified more than two (2) months prior
to the Closing Date;  

4.2.2
at least three (3) Business Days prior to the Closing Date, a copy of the
notarised and apostilled power of attorney duly executed by the Seller providing
the Seller’s representative(s) with authority to represent the Seller before a
notary public for the purposes of executing the Slovenian Target Transfer
Agreement, together with an up to date, apostilled, original excerpt for the
Seller from the court or other competent authority's registry, and in each case
not executed, notarized, apostilled or certified more than two (2) months prior
to the Closing Date;

4.2.3
one (1) counterpart of the Trademark License Agreement, duly executed by the
Seller;

4.2.4
one (1) counterpart of the Transition Services Agreement, duly executed by the
CME Media Services Limited and/or the Target Companies, if relevant and
nominated by the Purchaser pursuant to Clause 5.3;

4.2.5
at least three (3) Business Days prior to the Closing Date, the Closing
Statement;

4.2.6
written confirmation from the Seller with respect to: (i) the capitalisation
and/or retirement of the Intercompany Loans pursuant to Clause 3.12 and, subject
only to completion of any legal formalities, the release and discharge in full
of all obligations of the Target Companies and of all security granted pursuant
to the Intercompany Loans; or (ii) to the extent that Clause 3.13 applies, that,
conditional only upon payment to CME Investments B.V. of the amount disclosed to
the Purchaser under Clause 2.5 (up to a maximum amount equal to the Closing
Payment before adjustment under Clause 2.5) in respect of the Intercompany Loans
as at the Closing Date, CME Investments B.V. shall release and discharge in full
the obligations of the Target Companies and all security granted pursuant to the
Intercompany Loans;

4.2.7
a certificate, duly executed by the Seller confirming that: (i) the Seller and
its Affiliates have complied with the terms of Clause 5 for the period from and
including the Execution Date and up to and including the Closing Date; and (ii)
no Material Adverse Effect has occurred;

4.2.8
copies of the agreements evidencing the termination of the Intra-Group
Agreements;



    22

--------------------------------------------------------------------------------




4.2.9
copies of any change of control consents, waivers, confirmations, assignments or
other approvals obtained in accordance with Clause 7, including any duly
executed assignment, transfer or conveyance agreements in favour of the
Purchaser Nominee of the CME Programming Contracts so obtained prior to Closing;

4.2.10
the Supplementary Disclosure Letter (if any), duly executed by the Seller; and

4.2.11
one (1) counterpart of the Side Letter, duly executed by CME.

4.3
On the Closing Date (or on such other prior date as specified in this Clause
4.3), the Purchaser shall deliver or shall procure the delivery to the Seller
of:

4.3.1
the Closing Payment, in immediately available funds to the account of the Seller
notified to the Purchaser in accordance with Clause 22. However, if required by
the Purchaser, the Closing Payment shall instead be delivered to an escrow agent
(such agent to have been appointed by the Parties, each acting expediently as
reasonably and in good faith) and, upon Closing Purchaser shall (i) irrevocably
and unconditionally instruct such escrow agent to immediately pay the same to
the Seller and pending such payment to hold such sum (together with all interest
as may thereafter accrue thereon) for the sole benefit of the Seller; and (ii)
procure that the escrow agent shall confirm in writing that it has been so
instructed and shall comply with the terms of the applicable escrow agreement to
pay such funds to the Seller with bank instructions to given on the Closing Date
(or, if Closing occurs after 5:00 p.m. in London, by 9:30 a.m. on the next day
on which banks are open for business in London);

4.3.2
at least three (3) Business Days prior to the Closing Date, a copy of the
notarised and apostilled power of attorney duly executed by the Purchaser
providing the Purchaser’s representative(s) with authority to represent the
Purchaser before a notary public for the purposes of executing the Croatian
Target Transfer Agreement, together with an up to date, apostilled, original
excerpt for the Purchaser from the court or other competent authority's
registry, and in each case not executed, notarised, apostilled or certified more
than two (2) months prior to the Closing Date;

4.3.3
at least three (3) Business Days prior to the Closing Date, a copy of the
notarised and apostilled power of attorney duly executed by the Purchaser
providing the Purchaser’s representative(s) with authority to represent the
Purchaser before a notary public for the purposes of executing the Slovenian
Target Transfer Agreement, together with an up to date, apostilled, original
excerpt for the Purchaser from the court or other competent authority's
registry, and in each case not executed, notarised, apostilled or certified more
than two (2) months prior to the Closing Date;

4.3.4
one (1) counterpart of the Trademark License Agreement, duly executed by the
Purchaser;

4.3.5
one (1) counterpart of the Transition Services Agreement, duly executed by the
Purchaser to the extent it is a party to the Transition Services Agreement; and

4.3.6
one (1) counterpart of the Side Letter, duly executed by the Purchaser;



    23

--------------------------------------------------------------------------------




4.4
The notaries public referred to in Clauses 4.2.1, 4.2.2, 4.3.2 and 4.3.3 shall
be jointly chosen by the Parties no later than three (3) Business Days prior to
the Closing Date and the Parties shall procure that the original copies of the
documents referred to in such clauses and any other documents reasonably
requested by the notaries public shall be made available to the relevant
notaries public in due time for Closing. The Parties shall procure that: (i)
such person as is authorised to represent the Seller in accordance with Clauses
4.2.1 and 4.2.2 and such person as is authorised to represent the Purchaser in
accordance with Clauses 4.3.2 and 4.3.3 shall attend the notary appointment in
Croatia, subject only to the Parties’ compliance with Clauses 4.2 and 4.3, on
the Closing Date; (ii) the representatives of each Party as described in (i)
shall execute the Croatian Target Transfer Agreement at Closing; (iii)
immediately after Closing, the notary public shall release the validly executed
Croatian Target Transfer Agreement immediately upon execution thereof to the
representatives of the Parties as described in (i), and (iv) the representative
of Purchaser as described in (i) shall immediately thereafter submit the
Croatian Target Transfer Agreement to the Central Depository & Clearing Company
Inc. (Središnje klirinško i depozitarno društvo d.d.) for purpose of
registration of the change of ownership in the Croatian Target.

4.5
The Parties shall procure that: (i) such person as is authorised to represent
the Seller in accordance with Clauses 4.2.2 and such person as is authorised to
represent the Purchaser in accordance with Clauses 4.3.3 shall attend the notary
appointment in Slovenia subject only to the Parties’ compliance with Clauses 4.2
and 4.3, on the Closing Date and (ii) the representatives of each Party as
described in (i) shall execute the Slovenian Target Transfer Agreement at
Closing.

4.6
All deliveries of documents and actions contemplated by this Clause 4 to take
place at Closing shall be deemed to have taken place simultaneously as part of a
single transaction, none of which shall be considered to have taken place unless
and until all such actions shall have taken place.

4.7
Notary fees, fees for registration with commercial/securities registers
associated with transferring the Target Companies’ Shares to the Purchaser at
Closing shall be borne and paid solely by the Purchaser when due; provided,
however, that if any such amount shall be incurred by the Seller, the Purchaser
shall, subject to receipt of reasonably satisfactory evidence of Seller’s
payment thereof, promptly reimburse Seller.

4.8
If any of the Seller or the Purchaser fails to comply with its obligations under
this Clauses 4.2 to 4.5 (as applicable) (the “Defaulting Party”), the Purchaser
(if the Seller is the Defaulting Party) or the Seller (if the Purchaser is the
Defaulting Party) (thereby a “Non-Defaulting Party”) shall be entitled (in
addition to and without prejudice to all other rights or remedies available,
including the right to claim damages) by written notice to the Defaulting Party
to postpone Closing for a period of not more than 20 Business Days (so that the
provisions of this Clause 4 shall apply to Closing as so postponed and “Closing
Date” shall be construed to mean that new date); and, if on such new Closing
Date, the Defaulting Party continues to fail to comply with its obligations
under this Clause 4, the Non-Defaulting Party shall be entitled (in addition to
and without prejudice to all other rights or remedies available, including the
right to claim damages) to terminate this agreement by written notice to the
Defaulting Party.


5.
OBLIGATIONS PRIOR TO CLOSING

5.1
From and including the Execution Date and up to and including the earlier of the
Closing Date and the date of termination of this Agreement, the Seller shall (on
its own behalf



    24

--------------------------------------------------------------------------------




and on behalf of any Affiliates) except with the prior written consent of the
Purchaser, which shall not be unreasonably withheld, conditioned or delayed, but
subject in all respects to applicable Laws:
5.1.1
procure that the Target Companies’ Businesses shall be conducted in the ordinary
course in accordance with past practices, so as to maintain the Target
Companies’ Businesses as a going concern; and

5.1.2
use its reasonable endeavours to preserve and protect the assets required for
the operation of the Target Companies’ Businesses.

5.2
The Seller shall procure that each of the Target Companies, during the period
from and including the Execution Date up to and including the earlier of the
Closing Date and the date of termination of this Agreement, shall not, without
the prior written consent of the Purchaser, which shall not be unreasonably
withheld, conditioned or delayed, but subject in all respects to applicable
laws:

5.2.1
enter into, extend or amend any contract or commitment, or series of related
contracts or commitments, with the Seller or any Affiliate of the Seller or any
other connected or related person of the Seller or of any of its Affiliates,
including any CME Programming Sublicence and the Loan Agreements, other than:
(i) as otherwise contemplated by this Agreement or any Transaction Document; or
(ii) in respect of CME Programming Sublicences, to the extent consistent with
past practices and on arms’ length terms (or on terms more favourable to the
Target Companies) or (iii) other than in respect of CME Programming Sublicences,
to the extent it is (x) capable of being terminated immediately on notice or
relates to a term no longer than six months and (y) is at no material cost to
the Target Companies;

5.2.2
enter into, extend or amend any contract or commitment, or series of related
contracts or commitments, with any person with an annual revenue or annual cost
to a Target Company exceeding EUR 150,000 (in words: one hundred and fifty
thousand Euro), unless under comparable or more favourable terms for the
relevant Target Company (provided that this clause 5.2.2 does not apply (i) to
Material Agreements and other contracts the subject of clause 5.2.3, which shall
be covered by clause 5.2.3; nor (ii) local fiction programming or content, which
shall be covered by clause 5.2.5);

5.2.3
enter into, extend or amend: (i) any: Material Agreement; (ii) any contract
entered into (other than any contracts consistent with past practices and on
arms’ length terms) to acquire, dispose of, or grant any third party any rights
over, any Intellectual Property Rights of the Target Companies in respect of any
programming content (provided that this clause 5.2.3 does not apply to local
fiction programming or content, which shall be covered by clause 5.2.5);

5.2.4
enter into, extend or amend any joint venture, partnership or profit sharing
arrangement;

5.2.5
enter into or amend any agreement or arrangement relating to local fiction
programming or content which:

5.2.5.1
is a sale, transfer, out-licence, assignment or other disposal of (or which
imposes any restriction, variation, termination or modification



    25

--------------------------------------------------------------------------------




which affects the ability of the Target Companies to fully exploit, use, dispose
or assign) its rights (including Intellectual Property Rights) in respect of
local fiction programming or content in any manner and in any jurisdiction; or
5.2.5.2
is a purchase, in-licence or other acquisition of rights (including Intellectual
Property Rights) in respect of local fiction programming or content (other than
any such purchase, in-licence or other acquisition agreement or arrangement
entered into on arms’ length terms consistent with past practices);

5.2.6
other than to the extent consistent with past practices and on arms’ length
terms, grant or terminate any lease or third party right in respect of any of
the assets owned by or on behalf of the Target Companies’ Businesses (provided
that this clause 5.2.6 does not apply to local fiction programming or content,
which shall be covered by clause 5.2.5);

5.2.7
create any Encumbrance (other than any lien arising by operation of law and in
the ordinary course of business) over any of the material assets or properties
of any Target Company (including the shares in any Target Company), or create,
allot, issue, grant any option to subscribe or purchase, redeem or repurchase
any shares in the capital of any Target Company or securities convertible into
such shares;

5.2.8
enter into any leasing, hire purchase or other agreement or arrangement for
payment on deferred terms (other than on arms’ length terms and consistent with
past practice where payment so deferred (in aggregate with all related deferred
payments) is less than EUR 100,000); or

5.2.9
make any change in the terms and conditions of employment or pension or other
benefits of its Senior Employees (other than those which would be required by
law or those made pursuant to any annual salary review, such review being
consistent with past practices) or terminate the employment of any of its Senior
Employees (except for cause or pursuant to any Transaction Document);

5.2.10
distribute any profit in the form of dividends or otherwise (other than a
dividend, distribution or other extraction of cash by the Seller not required
for operation of the business prior to Closing which does not cause the Net
Working Capital of the Target Companies to be less than the Target Working
Capital);

5.2.11
adopt any change in the articles of association or by-laws;

5.2.12
merge or consolidate with any other person or acquire any companies or
businesses or undertakings or parts thereof from any person;

5.2.13
dispose of or acquire any physical assets or group of physical assets (other
than inventories) with a market value exceeding EUR 500,000 (in words: five
hundred thousand Euro) in the individual case except pursuant to contracts or
commitments existing on the date hereof and Fairly Disclosed;

5.2.14
settle any litigation or analogous proceedings or admit any liability or breach
of law (other than where any loss or liability thereby suffered or incurred by
the Target Companies is to be satisfied by the Seller under the DD Specific
Indemnity Claims or is immaterial to the business of the Target Companies);



    26

--------------------------------------------------------------------------------




5.2.15
make any capital expenditure other than capital expenditure budgeted to be made
by the Target Companies during the relevant period;

5.2.16
incur any additional third party indebtedness (other than trade credit incurred
in the ordinary course of business and on arms’ length terms) or enter into any
hedging or derivative contract; or

5.2.17
agree or commit to do any of the foregoing,

except in each case, where such measures (i) are required by applicable law,
regulation or a court ruling, (ii) are required to be undertaken by the Target
Companies pursuant to an obligation in force prior to the Execution Date and
Fairly Disclosed to the Purchaser, or (iii) are taken in accordance with this
Agreement and/or for the purpose of consummating the Transaction, including with
respect to the capitalisation and/or retirement of the Intercompany Loans as
contemplated by this Agreement. The Parties acknowledge that the Target
Companies propose to transfer Croatian trade mark registrations Z-20141113 and
Z-20141114 and the domain names oyo.hr, voyo.hr, voyo.si and vojo.si to the
Seller prior to Closing (and if the costs incurred therefor by Target Companies
are unpaid as at Closing, it is acknowledged that such costs would be an account
payable for the purposes of calculating the Final Adjustment Amount) and the
price for such transfer shall be determined at fair market value (the “IP
Transfer”), and agree that the IP Transfer shall not be deemed to be a breach of
Clauses 5.1 or 5.2.
5.3
The Parties shall as soon as practicable after the Execution Date and no later
than Closing negotiate in good faith to agree the Transition Services Agreement,
in particular to ensure that Schedule A of such agreement includes (1) a
comprehensive description and breakdown of the Seller Services (as defined in
the agreed form Transition Services Agreement in Schedule 7), including (x) the
scope of data migration assistance reasonably required to ensure smooth
transition of data to SAP, the scope of data to be transferred to be negotiated
in good faith by the Parties, and (y) a description of all technical and
operational aspects required in order to provide such Seller Services; and (2)
to the extent not already included in Schedule 7, services that reflect the
levels of technical support (x) provided as at the Execution Date by the CME
Group for the operation of the platform including the Oyo and Voyo platforms
(including redirection of the domain names and use of the trademarks under the
Trademark Licence Agreement) by the Target Companies, or (y) required to be
provided for operation of such platform following IP Transfer (as described in
Clause 5.2). The Seller and the Purchaser (each acting reasonably and in good
faith) shall agree to include in the Transition Services Agreement any services
provided or made available by the CME Group to the Target Companies at the
Execution Date and which service is necessary to ensure the continuity of
business for the Target Companies on and after Closing during the term of the
Transition Services Agreement: (x) to be provided for EUR 1 in aggregate for any
services which relate to technological, IT or software support services; or (y)
to be provided at cost for any other type of services which are not within (x)
or contemplated by the services already included in Schedule 7. The Purchaser
may, in its sole discretion and by notice to the Seller, request that any Target
Company be party to the Transition Services Agreement, whether in addition or to
replace the Purchaser, and the Parties shall agree any amendments to the
Transition Services Agreement as are necessary to reflect such request.



    27

--------------------------------------------------------------------------------




5.4
The Purchaser undertakes to the Seller that it shall pursue its rights under the
equity commitment letter entered into by the Purchaser and KKR European Fund III
L.P. on the Execution Date.


6.
INSURANCE

6.1
As from the Execution Date and prior to Closing, the Seller shall continue, in
accordance with its usual business practices, to maintain insurance policies in
which any Target Company may have an interest (the “Insurance Policies”), up to
and including the Closing Date. Subject to the terms of any Insurance Policy,
and without obligation or liability on the Seller or any of its Affiliates
(other than as set out in Clause 6.3), each Target Company shall remain entitled
to:

(a)
the benefit (if any) of any claims made by any Target Company prior to Closing
and which have accrued and are pending at Closing; and

(b)
the benefit (if any) of any “occurrence” based Insurance Policies in relation to
events occurring prior to Closing to the extent recoverable by the Target
Company under such Insurance Policies.

For the avoidance of doubt, this Clause 6.1 shall not be construed as a warranty
or other assurance by the Seller as to the sufficiency, validity or the
entitlement of any Target Company under, any Insurance Policies.
6.2
With effect from the Closing Date, the Purchaser shall enter into and maintain,
at its own cost insurance policies with retroactive cover for all “claims made”
insurance policies in force prior to Closing.

6.3
The Seller shall, upon written request by the Purchaser and at the cost of the
Purchaser, provide such cooperation as may be reasonably requested (a) in order
for the Target Companies to have the benefit of and make claims under
“occurrence” based Insurance Policies in relation to events occurring prior to
Closing to the extent recoverable by the Target Company under such Insurance
Policies and (b) to assist with the entering into by the Purchaser and/or the
Target Companies of insurance policies to replace the coverage under the
Insurance Policies.


7.
PROGRAMMING CONTRACTS

7.1
Subject to Clause 7.3, to the extent that the Closing of the Transaction
contemplated under this Agreement would: (a) give rise to a termination right
for any third party to a Programming Contract which is a Key Programming
Contract; or (b) be deemed an assignment of a Key Programming Contract held by
the Target Company to the Purchaser requiring consent of a third party, from and
including the Execution Date and up to and including the earlier of the Closing
Date and the date of termination of this Agreement, the Seller shall use
commercially reasonable endeavours to obtain promptly any authorisation,
approval, consent or waiver necessary from such third parties with respect to
such Programming Contracts. The Parties shall, each acting reasonably and in
good faith, promptly following (and in any event within 30 days of) the
Execution Date prepare and agree a list of Key Programming Contracts for the
purposes of this Clause 7.1.

7.2
Subject to Clause 7.3, to the extent that the assignment, transfer, conveyance
or delivery or attempted assignment, transfer, conveyance or delivery to a
Purchaser’s Affiliate of any CME Programming Contract requires the
authorisation, approval, consent or waiver of any third party, the Seller shall
as soon as practicable after the Execution Date use



    28

--------------------------------------------------------------------------------




commercially reasonable endeavours to obtain promptly, such authorisations,
approvals, consents and waivers prior to Closing. The Seller shall cause CME
Programming to assign, transfer or convey all its interests in the CME
Programming Contracts and all CME Programming Sublicences (subject to receipt of
any authorisation, approval, consent, order or waiver, if required) to a
Purchaser’s Affiliate nominated by the Purchaser (provided that the Seller’s
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed) if Purchaser or such Affiliate is not a Dutch limited liability
company (and Seller shall not refuse such consent where the Purchaser provides
an indemnity (in a form reasonably satisfactory to the Seller) to gross up, and
hold the Seller and its Affiliates harmless against, any liability for Tax which
would not have arisen had such entity being a Dutch limited liability company))
(“Purchaser Nominee”) at no additional cost with effect from the Closing Date
(or promptly in respect of any authorisation, approval, consent or waiver
obtained after the Closing Date). Where the interests in a CME Programming
Contract or CME Programming Sublicence are transferred, assigned or conveyed to
the Purchaser or its Affiliate, Purchaser shall procure that the obligations of
CME Programming thereunder shall be satisfied and performed in accordance with
the terms thereof after such transfer, assignment or conveyance and Purchaser
shall hold CME Programming, the Seller and its Affiliates harmless from and
against any loss, damage, payments, costs or expenses, suffered or incurred,
directly or indirectly, by CME Programming, the Seller or any of its Affiliates
arising thereafter under, or in relation to any breach of, or non-performance by
Purchaser and its Affiliates of, any such CME Programming Contract or CME
Programming Sublicence after such transfer, assignment or conveyance.
7.3
The Seller and CME Programming shall not be required to pay any consideration or
make any concession, commence any litigation or offer or grant any accommodation
(financial or otherwise) to any third party in connection with such endeavours
as set out in this Clause 7 and to the extent the foregoing shall require any
action by the Seller, CME Programming or any of their Affiliates that would, or
would continue to, affect the Target Companies’ Businesses after the Closing
Date, such action shall require the prior written consent of the Purchaser
(which consent shall not be unreasonably withheld, conditioned or delayed). The
Purchaser further agrees that: (i) under no circumstance shall the Purchase
Price be reduced; and (ii) no condition to the Seller’s obligations to close the
transactions contemplated by this Agreement shall be deemed not satisfied as a
result of, in each case, (x) the failure to obtain any such authorization,
approval, consent, order or waiver or as a result of any such default or
termination; or (y) any lawsuit, action, claim, proceeding or investigation
commenced or threatened by or on behalf of any person arising out of or relating
to the failure to obtain any such authorization, approval, consent, order or
waiver or any such default or termination.

7.4
Subject to Clause 7.3, with respect to any CME Programming Contracts that have
not been assigned, transferred, conveyed or delivered at Closing (the “Retained
CME Programming Contracts”), as from the Closing Date, until the rights and
obligations accruing to CME Programming under each Retained CME Programming
Contract is transferred to, and assumed by the Purchaser Nominee:

7.4.1
the Seller shall procure that: (a) CME Programming shall continue to perform
such Retained CME Programming Contracts with due care and diligence and not
amend or terminate them; and (b) any benefit arising after Closing under such
Retained CME Programming Contract shall be for the account of the Purchaser
Nominee; and (c) notwithstanding anything to the contrary in the Transaction
Documents or Clause 7.2, the Seller shall not (save with the written consent of
the Purchaser (such consent not to be unreasonably withheld or



    29

--------------------------------------------------------------------------------




delayed)) amend the CME Programming Sublicence relating to the Retained CME
Programming Contracts nor increase the costs charged to Target Companies
thereunder;
7.4.2
notwithstanding Clause 7.2, the Seller shall procure that each CME Programming
Sublicence concerning the same subject matter as a corresponding Retained CME
Programming Contracts shall remain with CME Programming if and until such
Retained CME Programming Sublicence is transferred, assigned or conveyed to the
Purchaser or its Affiliate (and, notwithstanding any other provision of this
Agreement to the contrary, Purchaser agrees and acknowledges that the Target
Companies shall so continue to perform, and indemnify CME Programming under, the
terms of such retained CME Programming Sublicence after Closing until
transferred, assigned or conveyed to the Purchaser or its Affiliate (and the
indemnities from the Seller under Clause 9.6 shall not apply in respect of any
such obligation or indemnity of the Target Companies towards CME Programming as
is referred to in this Clause 7.4.2));

7.4.3
the Purchaser shall not take steps to prevent the Target Companies continuing to
perform the CME Programming Sublicences relating to the Retained CME Programming
Contracts without prejudice to the rights under this Agreement or any
Transaction Document; and

7.4.4
pursuant to (and without prejudice to the generality of) Clause 7.2 and subject
to Clause 7.3, the Seller shall (and shall procure that its Affiliates shall)
use commercially reasonable endeavours to procure that the rights and
obligations accruing to CME Programming under the Retained CME Programming
Contracts are promptly transferred to, and assumed by, a Purchaser Nominee in
substitution of CME Programming (and its Affiliates);

provided that at any time on or after the date that is twenty-four (24) months
following the Closing Date, CME Programming, the Seller and their Affiliates (i)
shall have no obligation to continue to perform any Retained CME Programming
Contract and (ii) may terminate any Retained CME Programming Contract.
7.5
From and including the Execution Date and up to and including the earlier of the
Closing Date and the date of termination of this Agreement (or in respect of any
Retained CME Programming Contract, the date on which the rights and obligations
accruing to CME Programming under the Retained CME Programming Contracts are
transferred to, and assumed by the Purchaser (or any of its Affiliates)) the
Purchaser agrees to use commercially reasonable endeavours to assist the Seller
in the Seller’s efforts to obtain the necessary third party consents with
respect to the CME Programming Contracts or the Retained CME Programming
Contracts provided, however, that (i) the Seller makes no representation or
warranty that any third party will agree to enter into any contract, arrangement
or other agreement with, or afford any right or benefit to, the Purchaser and
neither the Seller nor any of its Affiliates shall be required to pay any
consideration or make any concession to any such third party, and (ii) if the
Purchaser refuses to accept a request made by a third party that is a condition
to such third party giving its consent in respect of the transfer, assignment or
conveyance of a Retained CME Programming Contract (and such request would have
been commercially reasonable for the Purchaser to accept), then the Seller and
their Affiliates shall have no obligation to comply with Clause 7.4.4 in respect
of such CME Programming Contract and may terminate any such Retained CME
Programming Contract. Except with the prior written consent of the Seller, the
Purchaser shall not, and shall not purport to, conduct any discussion or



    30

--------------------------------------------------------------------------------




negotiation, or enter into any contract, agreement or arrangement with, any
third party on behalf of the Seller (or any Affiliate of the Seller).

8.
WARRANTIES

8.1
The Seller warrants to the Purchaser on the Execution Date and again at Closing
that each of the Fundamental Warranties is true and accurate.

8.2
Subject to Clause 8.4, the Seller warrants to the Purchaser on the Execution
Date and again at Closing that each of the Warranties (excluding the Fundamental
Warranties) in Part A of Schedule 3 is true and accurate.

8.3
The Purchaser warrants to the Seller on the Execution Date and again at Closing
that each of the Warranties in Part B of Schedule 3 is true and accurate.

8.4
The Warranties and any Warranty Claim shall be subject to the relevant
limitations and other provisions set out in Schedule 4, to the extent expressed
to be applicable.


9.
UNDERTAKINGS AND INDEMNITIES

9.1
Other than as contemplated by this Agreement or any Transaction Document, upon
and following Closing and in consideration for the terms of this Agreement, the
Seller irrevocably waives, releases and discharges, to the fullest extent
permitted by law (and the Seller shall procure that each of its Affiliates shall
do the same) any actions, claims or proceedings by the Seller and/or its
Affiliates against any of the Target Companies or for sums due by any Target
Company to the Seller or its Affiliates. Pending such release, the Seller shall
indemnify the Purchaser and each Target Company and hold the Purchaser and each
Target Company harmless from and against any loss, damage, payments, costs or
expenses, suffered or incurred, directly or indirectly, by the Purchaser or a
Target Company in relation to such actions, claims, proceedings or sums.

9.2
Upon and following Closing, the Seller shall use reasonable endeavours to
procure that each of the Target Companies shall be irrevocably released and
discharged from any guarantee or similar surety granted by any of the Target
Companies for the benefit of, or in respect of a liability or obligations of,
the Seller or its Affiliates. Pending such release, the Seller shall indemnify
the Purchaser and each Target Company and hold the Purchaser and each Target
Company harmless from and against any loss, damage, payments, costs or expenses,
suffered or incurred, directly or indirectly, by the Purchaser or a Target
Company in relation to such guarantee or similar surety.

9.3
Upon and following Closing, the Purchaser shall use reasonable endeavours to
procure that the Seller and each of its Affiliates shall be irrevocably released
and discharged from any guarantee or similar surety granted by any of the Seller
and/or its Affiliates for the benefit of, or in respect of a liability or
obligations of, any Target Company. Pending such release, the Purchaser shall
indemnify the Seller and its Affiliates and hold the Seller and its Affiliates
harmless from and against any loss, damage, payments, costs or expenses,
suffered or incurred, directly or indirectly, by the Seller or any of its
Affiliates in relation to such guarantee or similar surety.

9.4
Other than as contemplated by the Transition Services Agreement, pursuant to
Clause 7.4 in relation to the Retained CME Programming Contracts and CME
Programming Sublicences relating to the Retained CME Programming Contracts,
and/or relating to the services that were provided under the CME Consultancy
Agreements prior to Closing, if and to the extent that legal title or interest
to any asset which is exclusively



    31

--------------------------------------------------------------------------------




used by any Target Company is owned by or licensed to the Seller or its
Affiliates at Closing, the Seller, if required by the Purchaser, shall (or shall
procure that the relevant Affiliate shall):
9.4.1
execute or procure the execution of all such deeds or documents as may be
reasonably necessary for the purposes of transferring such assets or the
relevant interests in them to the Purchaser (or, at the Purchaser’s sole
discretion, any Target Company) for nil consideration;

9.4.2
do or procure to be done all such further reasonable acts or things and procure
the execution of all such other documents as may reasonably be necessary in
order to vest such assets or the relevant interests in them to the Purchaser (or
Target Company, as applicable); and

9.4.3
hold such assets, or the relevant interests in the asset, or procure that such
assets, or the relevant interests in the asset, are held, on trust for the
Purchaser (or Target Company, as applicable), to the extent permitted by any
relevant law, until such time as the transfer is validly effected to vest the
asset or relevant interest to the Purchaser (or Target Company, as applicable).

For the purposes of this Clause 9.4, “exclusively used” shall mean that such
asset is: (i) used by any Target Company; and (ii) is not used by the Seller or
its Affiliates (excluding the Target Companies) after Closing and has not been
so used by the Seller or its Affiliates (excluding the Target Companies) during
the six months prior to the Execution Date.


9.5
Other than as contemplated by the Transition Services Agreement, if and to the
extent that legal title or interest to any asset which is exclusively used by
the Seller or its Affiliates is owned by or licensed to the Target Companies at
Closing, the Purchaser, if required by the Seller, shall (or shall procure that
the relevant Target Company shall):

9.5.1
execute or procure the execution of all such deeds or documents as may be
reasonably necessary for the purposes of transferring such assets or the
relevant interests in them to the Seller (or, at the Seller’s sole discretion,
any Affiliate) for nil consideration;

9.5.2
do or procure to be done all such further reasonable acts or things and procure
the execution of all such other documents as may reasonably be necessary in
order to vest such assets or the relevant interests in them to the Seller (or an
Affiliate, as applicable); and

9.5.3
hold such assets, or the relevant interests in the asset, or procure that such
assets, or the relevant interests in the asset, are held, on trust for the
Seller (or its Affiliate, as applicable), to the extent permitted by any
relevant law, until such time as the transfer is validly effected to vest the
asset or relevant interest to the Seller (or its Affiliate, as applicable).

For the purposes of this Clause 9.5, “exclusively used” shall mean that such
asset is: (i) used by the Seller or its Affiliates (excluding the Target
Companies); and (ii) is not used by the Target Companies after Closing and has
not been so used by the Target Companies during the six months prior to the
Execution Date.


    32

--------------------------------------------------------------------------------




9.6
Upon and following Closing, the Seller covenants to pay the Purchaser an amount
equal to any loss, cost or expense, suffered or incurred, directly or
indirectly, by the Purchaser or a Target Company as a result of or relating to
any claims by any third party in respect of a primary obligation or liability of
the Seller or any of its Affiliates and for which the Purchaser and Target
Company may be liable as a matter of statute on a secondary basis solely as a
result of being Affiliated (other than under or in respect of a breach of the
Transaction Documents or in relation to Tax, in respect of which the provisions
of Schedule 5 shall apply, or any obligation or liability under the CME
Programming Sublicences relating to the Retained CME Programming Contracts).

9.7
Upon and following Closing, the Seller covenants to pay the Purchaser an amount
equal to the amount of any liability (including, without limitation, any
liability, if applicable, for costs and interest) of the Purchaser or the Target
Companies to any third party in respect of the claims listed in Schedule 12
(together with all costs and expenses incurred by the Purchaser, the Target
Companies or their Affiliates in investigating and defending such claims),
provided that the indemnity provided by the Seller under this Clause shall not
include any liability, cost or expense to the extent of any specific provision
included therefor in the Closing Accounts finally determined in accordance with
Part B of Schedule 10.

9.8
Upon and following Closing, the Purchaser covenants to pay an amount equal to
any loss, suffered or incurred, directly or indirectly, by the Seller or its
Affiliates as a result of any claims by any third party in respect of a primary
obligation or liability of any of the Target Companies and for which the Seller
or its Affiliates may be liable as a matter of statute on a secondary basis
solely as a result of being Affiliated (other than under or in respect of a
breach of the Transaction Documents, in relation to Tax or any obligation or
liability under the CME Programming Sublicences relating to the Retained CME
Programming Contracts).

9.9
The provisions of Schedule 5 shall apply with respect to the Tax Warranties and
the Tax Indemnity. The Tax Indemnity shall apply upon and following Closing.


10.
SELLER’S POST-CLOSING COVENANTS

10.1
Subject to Closing having occurred, the Seller undertakes to the Purchaser not
to make or pursue, and procure that none if the Seller’s Affiliates pursue, any
claim against the Target Companies or their respective subsidiaries or their
respective directors, officers, employees or agents in connection with them
assisting the Seller in giving the Warranties and/or entering into this
Agreement or any documents entered into pursuant to this Agreement.

10.2
The Seller shall not and undertakes to procure that the Seller’s Affiliates will
not, directly or indirectly, do any of the following things:

10.2.1
within two (2) years from the Closing Date, be engaged or interested in any
business within Slovenia or Croatia (the “Territory”) which competes with, or is
established with a view to compete with, the business of the Target Companies as
it was carried out at or twelve (12) months prior to the Closing Date. This
clause shall not prevent the holding of shares in a listed company for
investment purposes only where the Seller and/or its Affiliate do not exercise,
directly or indirectly, any management function in the company concerned or any
material influence in that company, which shall be (without limitation) taken to
be the



    33

--------------------------------------------------------------------------------




case if the shares do not confer more than five per cent of the votes which
could normally be cast at a general meeting of the company;
10.2.2
within three (3) years from the Closing Date, use or include “OYO”, “VOYO” or
the logo “”the OYO (fig.) or the OYO (fig.) in any trade mark, sign, name,
business name, domain name or sub-domain ((including, without limitation,
voyo.si, vojo.si, oyo.hr, yojo.si and oyo.dnevnik.hr ) or use any confusingly
similar name, sign or mark, in each case in the Territory:

10.2.2.1
in connection with any business in the Territory which competes with the Target
Companies’ Businesses, any extensions thereof or developments thereto in which
such names, signs or marks are used including by targeting audiences in the
Territory (but passive sales are not restricted if applicable law so provides);
or

10.2.2.2
in connection with any entertainment, media, sports, retail, restaurant, bar,
merchandising or leisure business in the Territory; or

10.2.2.3
any other business in the Territory,

each of (a), (b) and (c) being separate undertakings, save that nothing in this
Clause 10.2.2 shall operate to prevent the Seller from performing the Trademark
License Agreement;
10.2.3
disclose to any other person or (in any way which may be detrimental to the
business of any Target Company as carried on at the Closing Date) use any
information which is confidential business information to the extent that such
information relates to any business or activity of any Target Company and Clause
20.2 and Clause 20.3 shall apply mutatis mutandis to the obligations under this
Clause 10.2.2;

10.2.4
within two (2) years from the Closing Date, solicit or entice away from their
employment with, or engagement by, any Target Company any person that is on the
Closing Date:

10.2.4.1
a Senior Employee;

10.2.4.2
an manager or employee in a managerial position at any Target Company,

10.2.4.3
a person who reports to any persons set out at 10.2.4.1 and/or 10.2.4.2; and

10.2.4.4
any other senior or key employee of any Target Company,

save that such restriction shall not prevent: (i) the solicitation or employment
of any such person resulting from general advertisements for employment not
directed at any such person; or (ii) the direct solicitation or employment of
any person who has ceased to be employed or otherwise engaged by any Target


    34

--------------------------------------------------------------------------------




Company on or following the Closing Date due to an involuntary termination or
redundancy; or (iii) the solicitation or employment of any person at least six
(6) months after the date on which such person ceased to be otherwise employed
or otherwise engaged by any Target Company for any reason; and/or
10.2.5
assist any other person to do any of the foregoing.

10.3
The Purchaser acknowledges and agrees that the access by persons in the
Territory of their own volition of content distributed by the Seller or its
Affiliates in the ordinary course of their businesses conducted outside the
Territory as at the Execution Date (and any reasonable extensions or
developments thereof) shall not of itself constitute a breach of Clauses 10.2.1
or 10.2.2.

10.4
The Seller acknowledges and agrees that access by persons outside the Territory
of their own volition of content distributed by the Purchaser or its Affiliates
in the ordinary course of their businesses conducted inside the Territory as at
the Execution Date whether under the names of “Nova TV”, “Produkcija Plus” or
“Pro Plus” or otherwise shall not be a breach of the Agreement or the Trademark
License Agreement.

10.5
In case there are any proceeds from accounts receivable and/or any other
payments due to or for the benefit of the Target Companies that are received by
the Seller and/or its Affiliates after the Closing Date, the Seller shall hold
such sums on trust for the Target Company and promptly pay to the Purchaser (or,
at the sole discretion of the Purchaser, any Target Company) any such amount of
proceeds.

10.6
If Clause 3.12 applies, the Seller shall procure that CME Investments B.V. shall
release and discharge in full the obligations of the Target Companies and all
security granted pursuant to the Intercompany Loans simultaneously upon payment
to CME Investments B.V. the amount disclosed to the Purchaser under Clause 2.5
(up to a maximum amount equal to the Closing Payment before adjustment under
Clause 2.5) as at the Closing Date, and the Seller shall undertake all
registrations or legal formalities required to perfect such release and
discharge, provided that any cost and expense of the Parties or the Target
Companies incurred in relation to such release and discharge shall be for the
Seller’s account.


11.
PURCHASER POST-CLOSING COVENANTS

11.1
With effect from Closing, the Purchaser shall, and shall procure that its
Affiliates shall:

(a)
ensure that none of the Target Companies use or display (including on or in its
business stationery, documents, signs, promotional materials or website) any
name, mark or logo which is the same as or similar to, or is likely to be
confused or associated with, any name, mark or logo of a member of the CME Group
(other than as is expressly permitted by the Trademark License Agreement);

(b)
ensure the timely performance of the post-Closing items set out in further
detail in Schedule 8; and

(c)
not represent that the Seller or any other member of the CME Group retains any
connection with such member of the Target Companies.

11.2
In case there are any proceeds from accounts payable and/or any other payments
due to or for the benefit of the Seller and/or its Affiliates that are received
by the Purchaser



    35

--------------------------------------------------------------------------------




and/or its Affiliates and/or the Target Companies after the Closing Date, the
Purchaser shall hold such sums on trust for the Seller and/or its Affiliates and
promptly pay to the Seller and/or its Affiliates any such amount of proceeds.

12.
TERMINATION

12.1
This Agreement may be terminated at any time by mutual written consent of the
Parties.

12.2
This Agreement may be terminated by the Seller on written notice to the
Purchaser: (i) on or after the Long Stop Date if the Condition Precedent set out
in Clause 3.3 has not been satisfied on or before such date; (ii) on or after
the Long Stop Date if any Condition Precedent set out in Clause 3.2 has not been
satisfied or waived on the Closing Date; or (iii) in accordance with Clause 4.8.

12.3
This Agreement may be terminated by the Purchaser on written notice to the
Seller: (i) on or after the Long Stop Date if the Condition Precedent set out in
Clause 3.3 has not been satisfied on or before such date; (ii) on or after the
Long Stop Date if any Condition Precedent set out in Clause 3.1 has not been
satisfied or waived on the Closing Date; (iii) in accordance with Clause 4.8; or
(iv) at any time before Closing if a Material Adverse Effect occurs provided
that the Purchaser has given the Seller written notice specifying such Material
Adverse Effect and which, if capable of remedy, has not been remedied by the
earlier of the Closing Date or 30 days of such notice.

12.4
Each Party’s further rights and obligations under this Agreement shall cease
immediately on termination of this Agreement, including the Warranties, save:
(i) for any obligation of the Purchaser to make payment to the Seller under
Clause 3.7 (if applicable); and (ii) any rights and liabilities in respect of
any prior breaches (except where the Purchaser is obliged to make payment to the
Seller under Clause 3.7, in which case the right of the Seller to enforce such
obligation shall be the Seller’s sole and exclusive remedy under this Agreement
and the Seller shall have no other Claims against the Purchaser). Clauses 1, 12
and 14 to 28 (inclusive) shall survive termination of this Agreement.


13.
NOTICES

13.1
All notices and the entire correspondence between the Parties under this
Agreement will be made in writing in English language and will be deemed as
transmitted if handed in person or sent by registered mail or courier (with
acknowledgment of receipt) or by fax (confirmed electronically as regards the
sending of the text and its receipt).

13.2
For the purposes of this Clause 13, the authorised address and facsimile details
of the Parties shall be as follows:



    36

--------------------------------------------------------------------------------




if to the Seller:
CME Media Enterprises B.V.
Piet Heinkade 55, Unit G-J
1019GM, Amsterdam
The Netherlands
Attn: Managing Directors


Facsimile: +31 (20) 4231404
with a copy to:
Central European Media Enterprises Ltd.
c/o CME Media Services Limited 
Kříženeckého náměstí 1078/5
152 00  Prague 5 - Barrandov
Czech Republic
Attn: Legal Counsel
Facsimile: +420 242 464 483
 



if to the Purchaser:


Slovenia Broadband S.à r.l.
61, rue de Rollingergrund
L-2440 Luxembourg
Attn: Wolfgang Zettel and Jan Koenighaus
  Facsimile: (+352) 28 48 04 40 70


 

or such other address as such Party may notify to the other Party in writing
from time to time in accordance with the requirements of this Clause, such
notice to be effective (a) two (2) Business Days after the date of such notice
when sent by mail or courier, (b) upon delivery when sent by facsimile during
normal business hours, or (c) following such longer period as may be set out in
such notice.

14.
ENTIRE AGREEMENT

14.1
This Agreement constitutes the entire agreement between the Parties and
supersedes any arrangements, understanding or previous agreement between them
relating to the subject matter to which it relates.

14.2
Each Party acknowledges that in entering into this Agreement it does not rely
on, and shall have no remedy in respect of, any statement, representation,
assurance or warranty of any person other than as expressly set out in this
Agreement.

14.3
The Seller shall not plead the Limitation Act 1980 in respect of any Tax
Warranty Claim or any Indemnity Claim.


15.
THIRD PARTY RIGHTS

Except as provided to the contrary in this Agreement, no person who is not a
party to this Agreement shall have any rights under the Contracts (Rights of
Third Parties) Act 1999 to enforce a term of this Agreement.


    37

--------------------------------------------------------------------------------





16.
AMENDMENTS

16.1
This Agreement may be amended or modified only if in writing (including a
written document evidenced by a facsimile transmission) and signed by each of
the Parties.


17.
COSTS AND EXPENSES

Except as specified herein (including Clause 4.7 hereof), each Party shall be
liable for its own costs and expenses in relation to the negotiation,
preparation, execution and carrying into effect of this Agreement.

18.
SET-OFF AND GROSS-UP

18.1
A payment made under this Agreement by one Party to the other shall be made free
of any right of counterclaim or set-off and without deduction or withholding of
any kind, other than any deduction or withholding required by law.

18.2
If a Party is required by law to make a deduction or withholding, it shall, at
the same time as the payment which is the subject of the deduction or
withholding payable under this Agreement, pay to the other Party such additional
amount as shall be required to ensure that the net amount received by the other
Party under this Agreement will equal the full amount which would have been
received by it had no such deduction or withholding been required to be made. If
a deduction or withholding is required in relation to the payment by the
Purchaser of the Closing Payment or Purchase Price Underpayment, the Purchaser
shall be entitled to nominate an Affiliate to assume the Purchaser’s obligations
to make such payments under this Agreement (subject to the written consent of
the Seller, not to be unreasonably withheld or delayed). To the extent the
Seller utilises any credit, or is entitled to receive any refund, in connection
with any withholding or deduction applied in respect of the Closing Payment or
the Purchase Price Underpayment, the Seller shall remit the benefit of such
credits or refund to the Purchaser (net of costs).

18.3
The provisions of Schedule 5 shall apply to payments made in relation to any Tax
Claim, and Clauses 18.1 and 18.2 shall not apply to such payments.


19.
ASSIGNMENT

The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign its rights (or for the avoidance of doubt, its obligations)
under this Agreement without the express written consent of the other Party,
which shall not be unreasonably withheld or delayed.

20.
CONFIDENTIALITY

20.1
No Party shall divulge or communicate to any person (other than those of its or
its Affiliates’ shareholders, directors, managers, employees and professional
advisers (“Representatives”) whose province it is to know the same) or use or
exploit for any reason whatsoever this Agreement or the matters contemplated
hereby or the information disclosed by any of the other Parties or their
Affiliates, and shall use its reasonable endeavours to prevent its
Representatives from so acting. For the avoidance of doubt, any confidential
business information regarding the Seller or its Affiliates in possession of the
Target Companies as at Closing shall constitute information subject to the
non-disclosure obligations of this Clause 20.



    38

--------------------------------------------------------------------------------




20.2
Notwithstanding the provisions of Clause 20.1, any Party may make a disclosure
of information concerning this Agreement:

(a)
if required by law or any requirement of any securities exchange or Governmental
Authority to which that Party is subject, wherever situated, whether or not the
requirement has the force of law;

(b)
to a Party’s or its Affiliates’ directors, officers, employees, professional
advisers, counsel, rating agencies, and lenders or other providers of funds (a)
who are directly concerned with this Agreement or any related arrangements or
transactions, (b) whose knowledge of such information is reasonably necessary;
and (c) who by its position or otherwise is under a duty to observe
confidentiality in dealing with this Agreement and such related arrangements or
otherwise must comply with the provisions of this Agreement in respect of
confidentiality; or

(c)
or on the Target Companies or other information subject to the non-disclosure
obligations in this Clause 20 if such information is publicly available (other
than due to a breach by a Party of this Agreement), including any information
attached as an exhibit to any public filings, including draft Current Report on
Form 8-Ks (and parties acknowledge that a copy of this Agreement will be
attached as an exhibit to such Current Report on Form 8-Ks) and for the
avoidance of doubt the restrictions and procedure regarding disclosure in
information as described in (d) shall not apply to information captured by this
paragraph (c); or

(d)
which information comprises information concerning the Target Companies or this
Agreement (and which is not material non-public information which would, or may
reasonably, require disclosure by the Seller (or its Affiliate) under applicable
securities laws (“Restricted Information”)) and which is so disclosed only to
the extent reasonably necessary to facilitate the raising of debt or equity
finance by the Purchaser to fund the Purchase Price (in whole or in part): (a)
on a strictly confidential basis to any purchasers (including prospective
purchasers) of any security in the Purchaser or its Affiliates, any financing
party to a member of the Purchaser or its Affiliates, any underwriter in
connection with a proposed initial public offering or the Representatives of the
foregoing, or (b) provided that not less than 3 Business Days prior written
notice (including the text of any confidential information of the Seller
proposed to be so disclosed) has been given to the Seller (and the Purchaser
shall take into account any reasonable requests of the Seller that the whole or
any part of its confidential information not be so disclosed), in any prospectus
for an equity or debt issuance or offering memorandum. In the event that there
is any cause to doubt whether or not any information constitutes Restricted
Information the Purchaser shall reasonably in advance of any such disclosure
notify the Seller of such information.

20.3
The restrictions contained in this Clause 20 shall continue to apply for a
period of two (2) years following the expiration or termination of this
Agreement.


21.
ANNOUNCEMENTS

21.1
Subject to Clause 21.2, no Party shall make or issue a public announcement,
communication or circular concerning the Transaction unless it has first
obtained the



    39

--------------------------------------------------------------------------------




other Party’s written consent, which may not be unreasonably withheld,
conditioned or delayed.
21.2
Clause 21.1 does not apply to a public announcement, communication or circular
required by law or by a rule or regulation of a listing authority, a stock
exchange or a Governmental Authority to which the relevant Party is subject,
provided that the public announcement, communication or circular shall so far as
is practicable be made after consultation with the other Party and after taking
into account the reasonable requirements of the other Party as to its timing,
content and manner of making or despatch.


22.
PAYMENTS

Unless otherwise expressly stated (or as otherwise agreed in the case of a given
payment), each payment to be made to the Seller or the Purchaser under this
Agreement shall be made in Euro by transfer of the relevant amount into the
relevant account on or before the date the payment is due for value on that
date. The Seller shall, not less than two (2) Business Days before the date any
payment is due to the Seller, notify the Purchaser of the account details for
the purpose of that payment. The Purchaser shall, not less than two (2) Business
Days before the date any payment is due to the Purchaser, notify the Seller of
the account details for the purpose of that payment.

23.
SEVERABILITY

If any provision of this Agreement (or of any document referred to herein) is
held to be illegal, invalid or unenforceable in whole or in part, the legality,
validity and enforceability of the remaining provisions of this Agreement (or
such other document) shall not in any way be affected or impaired thereby. If
any provision or part of this Agreement (or any document referred to herein) is
held to be illegal, invalid or unenforceable, then the Parties shall use
reasonable endeavours to the fullest extent permitted by law to amend the terms
of this Agreement to give effect to the transactions contemplated hereby, and if
any invalid, unenforceable or illegal provision would be valid, enforceable or
legal if some part of it were deleted or modified, the provision shall apply
with whatever modification is necessary to give effect to the commercial
intention of the Parties.

24.
FURTHER ASSURANCE

Each Party shall, at the request of the other Party, promptly do or so far as
each is able procure the doing, of all such acts and/or execute or procure the
execution of all such documents in a form satisfactory to such other Party
concerned as they may reasonably consider necessary for giving full effect to
this Agreement and securing to such other Party the full benefit of the rights,
powers and remedies conferred upon them in this Agreement.

25.
WAIVERS

No failure or delay by a Party in exercising any right, power or privilege under
this Agreement shall operate as a waiver of that right, power or privilege and
no single or partial exercise by a Party of any right, power or privilege shall
preclude any further exercise of that right, power or privilege or the exercise
of any other right, power or privilege. None of the terms of this Agreement may
be waived except by an instrument in writing duly executed by the waiving Party.


    40

--------------------------------------------------------------------------------





26.
COUNTERPARTS

26.1
This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each Party had signed
the same document, provided that each Party executes at least one (1)
counterpart.

26.2
This Agreement may be executed through the use of facsimile transmission or
e-mail exchange of PDF copy signatures, and a counterpart of this Agreement that
contains the facsimile signature or PDF copy signature of a Party shall
constitute an executed counterpart of this Agreement.


27.
GOVERNING LAW

This Agreement, including the arbitration agreement in Clause 28, shall be
governed by and construed in accordance with the laws of England and Wales.

28.
DISPUTE RESOLUTION

28.1
In the event of any dispute, claim or controversy arising out of or in
connection with this Agreement (including any question as to its formation,
validity, interpretation or termination, and including both contractual and
non-contractual issues) (a “Dispute”), either Party may serve written notice of
the Dispute on the other Party, and the Parties shall attempt to resolve the
Dispute through negotiations. If the Parties have not resolved the dispute
within sixty (60) days of the date on which the written notice of the Dispute
was served, the Dispute shall be finally resolved by arbitration in accordance
with the Rules of the London Court of International Arbitration, which are
deemed to be incorporated by reference into this Clause, except to the extent
modified by this Clause. The tribunal shall consist of three (3) arbitrators.
The Purchaser and the Seller shall each nominate one (1) arbitrator and the
third (3rd) arbitrator shall be appointed by the two (2) arbitrators nominated
by the Parties. Either of the Purchaser or the Seller shall have the right to
initiate the proceedings.

28.2
The seat of the arbitration shall be London, England. The language of the
arbitration shall be English, except that any party to the arbitration may
submit testimony or documentary evidence in the Croatian or Slovenian languages,
as the case may be, whereupon it shall also furnish a certified translation or
interpretation of any such evidence into English.

28.3
If any dispute arising out of or relating to this Agreement (hereinafter
referred to as a “Related Dispute”) raises issues which are substantially the
same as or connected with issues raised in another Dispute which has already
been referred to arbitration under this Agreement or another Transaction
Document (an “Existing Dispute”), the tribunal appointed or to be appointed in
respect of any such Existing Dispute shall also be appointed as the tribunal in
respect of any such Related Dispute. Where, pursuant to the foregoing
provisions, the same tribunal has been appointed in relation to two or more
Disputes, the tribunal may, with the agreement of all the parties concerned or
upon the application of one of the parties, being a party to each of the
Disputes, order that the whole or part of the matters at issue shall be heard
together upon such terms or conditions as the tribunal thinks fit. The tribunal
shall have power to make such directions and any interim or partial award as it
considers just and desirable.

28.4
Either Party has the right to apply to any competent judicial authority for
interim or conservatory measures (including but not limited to injunctive
relief) at any time. Any



    41

--------------------------------------------------------------------------------




such application shall not be deemed to be an infringement or waiver of the
arbitration agreement.


[Signature page follows]


    42

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the date
first above written.


EXECUTED for and on behalf of:


CME MEDIA ENTERPRISES B.V.




By: /s/ Alphons van Spaendonck
Name:     Alphons van Spaendonck
Title:     Managing Director B






By: /s/ Dennis Kramer
Name:     Pan-Invest B.V., represented by Dennis Kramer
Title:     Managing Director B




[Signature page to framework agreement]



--------------------------------------------------------------------------------




EXECUTED for and on behalf of:
SLOVENIA BROADBAND S.À R.L.
By: /s/ Wolfgang Zettel
Name:    Dr. Wolfgang Zettel
Title:    Manager
By: /s/ Jan Könighaus
Name:     Dr. Jan Könighaus
Title:     Manager




[Signature page to framework agreement]



--------------------------------------------------------------------------------




AGREED FORM


SCHEDULE 1
FORM OF CROATIAN TARGET TRANSFER AGREEMENT
 
 
 
SHARE TRANSFER AGREEMENT


[Croatian language version]
BETWEEN:


1.
CME MEDIA ENTERPRISES B.V., a company organised and existing under the laws of
the Netherlands, with its registered office situated at Piet Heinkade 55, Unit
G-J, 1019GM, Amsterdam, the Netherlands, registered with company registration
number 33246826, PIN 52541180014  (the “Transferor") represented, on the basis
of a Special Power of Attorney, by [Ÿ] ; and


2.
SLOVENIA BROADBAND S.À R.L., a company organised and existing under the laws of
Luxembourg, with its registered office situated at 61, rue de Rollingergrund,
L-2440 Luxembourg, registered with the Trade and Companies Registry of
Luxembourg under number B 145882 (the " Transferee"), represented, on the basis
of a Special Power of Attorney, by [Ÿ],


The Transferor and the Transferee are hereinafter referred to jointly as the
“Parties” and individually as the “Party”,


PREAMBLE:


Whereas, NOVA TV d.d. is a company organised and existing under the laws of
Croatia, having its registered office at Zagreb, Remetineèka cesta 139, PIN
75399377119 (the “Company”), entered in the court register of the Commercial
court in Zagreb with the number (MBS) 080222668, PIN 75399377119, with the basic
capital of the Company in the amount of HRK [Ÿ]1, divided into [Ÿ] regular,
fully paid, registered shares (collectively, the “Shares”) as follows:
- [220] shares of A series, in the nominal amount of HRK 500 each, designation:
NVTV-R-A, ISIN designation: HRNVTVRA0003;
- [1,780] shares of B series in the nominal amount of HRK 18,000 each,
designation: NVTV-R-B, ISIN designation:



1

1 To be updated to include any additional regular shares that may be issued
between the Execution Date and Closing in connection with the capitalisation
and/or retirement of the Croatian Intercompany Loan.


45

--------------------------------------------------------------------------------




 
HRNVTVRB0002,and
- [2,200] shares of C series in the nominal amount of HRK 20,000 each,
designation: NVTV-R-C, ISIN designation: HRNVTVRC0001,
in total nominal value of HRK [Ÿ], which Shares are issued in non-materialized
form and recorded as such within the computer system of the Croatian Central
Depository & Clearing Company Inc. (hereinafter referred to as "CDCC"), held at
the account of the Transferor opened with the CDCC, no. of account 5079730.


Whereas, the Transferor is the sole shareholder of the Company, owning the
Shares, representing 100% of the basic capital of the Company;


Whereas, the Parties entered on __.__.2017. into a framework agreement (the
“framework agreement”) and


Whereas, the Parties wish to enter into this Agreement whereby the Transferor
transfers the Shares owned by the Transferor to the Transferee, and the
Transferee hereby accepts transfer of the Shares.


NOW, THEREFORE, THE PARTIES HEREBY AGREE, as follows:


Art. 1- Object of the Agreement


1.1.
The Transferor hereby transfers to the Transferee the Shares representing 100%
of the basic capital of the Company of HRK [•], held by the Transferor in the
Company. The Transferee hereby accepts from the Transferor, free of any liens
and/or encumbrance and with all the rights attached, the Shares held in the
Company by the Transferor.


1.2.
Pursuant to the transfer contemplated under article 1.1 above, the Shares,
representing 100% of the Company’s basic capital, shall be owned by the
Transferee upon registration thereof in its name and on its behalf on the
account of non-materialized securities opened in its name with the Central
Depository & Clearing Company Inc ("CDCC").



46

--------------------------------------------------------------------------------




 


1.3.
The Transferor hereby permits the Transferee to request and obtain from the CDCC
the deregistration of the Shares from the account of non-materialized securities
of the Transferor and the registration of the Shares to the account of
non-materialized securities of the Transferee, without any additional approval
or permit of the Transferor, and to inform the court register of the transfer of
Shares.


Art. 2 - Conditions regarding the Shares


2.1.
All other conditions regarding the Shares have been mutually established by the
Parties in the framework agreement.




Art. 3 - Governing law


This Agreement shall be governed by and construed in accordance with the law of
Croatia. This shall in no way affect the provisions on the governing law
contained in the framework agreement and their applicability to all maters
arising out of or relating to the framework agreement.


In the event of any dispute, claim or controversy arising out of or in
connection with this Agreement, either Party may serve written notice of the
dispute on the other Party, and the Parties shall attempt to resolve the dispute
through negotiations. If the Parties have not resolved the dispute within sixty
(60) days of the date on which the written notice of the dispute was served, the
dispute shall be finally resolved by arbitration in accordance with the Rules of
the London Court of International Arbitration. The tribunal shall consist of
three (3) arbitrators. The Parties shall each nominate one (1) arbitrator and
the third (3rd) arbitrator shall be appointed by the two (2) arbitrators
nominated by the Parties. Either of the Parties shall have the right to initiate
the proceedings.
The seat of the arbitration shall be London, England. The language of the
arbitration shall be English, except that any party to the arbitration may
submit testimony or documentary evidence in the Croatian language, as the case
may be, whereupon it shall also furnish a certified translation or
interpretation of any such evidence into English.



47

--------------------------------------------------------------------------------




 
Art. 4 - Miscellaneous
4.1.
Any modification or amendment to the terms of this Agreement shall be made only
by written amendment signed by all Parties.
4.2.
The present Agreement becomes due and comes into force upon the execution of the
present Agreement based on the Powers of Attorney executed by the Parties for
such purpose, whereby the signatures of Parties’ representatives (proxy) shall
be verified and certified by the public notary, and the rights and obligations
of the Parties resulting from the present Agreement shall produce effects as of
such date.
4.3.
The present Agreement is prepared in English and Croatian. In case of
discrepancies, the Croatian version shall prevail.
4.4.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
In case of an invalid or unenforceable provision, a valid and enforceable
provision shall apply between the Treanferee and the Transferor which closely
reflects the legal and economic effects the Parties have attempted to achieve by
the invalid or unenforceable provision.
4.5.
This Agreement has been executed in 2 (two) original counterparts - 1 (one) for
the public notary and 1 (one) for the Transferee. The public notary will make 2
(two) certified copies of the Agreement - 1 (one) for the Transferor and 1 (one)
for the purpose of effectuating the transfer of Shares with the CDCC.




[THIS AGREEMENT WILL BE EXECUTED BASED ON THE POWER OF ATTORNEY TO BE ISSUED BY
EACH PARTY, WHEREBY THE SIGNATURES OF PARTIES’ REPERSENTATIVES SHALL BE VERIFIED
AND CERTIFIED BY THE PUBLIC NOTARY]





48

--------------------------------------------------------------------------------




 
 
 
POWER OF ATTORNEY
[Croatian language version]


We, CME MEDIA ENTERPRISES B.V., a company organised and existing under the laws
of the Netherlands, with its registered office situated at Piet Heinkade 55,
Unit G-J, 1019GM, Amsterdam, the Netherlands, registered with company
registration number 33246826, PIN 52541180014 (“CME” or the “Principal”),
represented by [Alphons van Spaendonck and general director of company
Pan-Invest B.V. having its registered seat at the address Martinus Nijhofflaan
2, 2624ES, Delft, registered with the court registry of the Hague Commercial
Chambers under reg.no. 27216361, represented by director D. van der Berg],
hereby appoint the following attorneys-at-law from law office [•]


[•]


As our attorneys and empower them to act, each of them individually and
independently, on our behalf in relation to:


Representation of CME before the notary public in order to:
execute and deliver, and verify his/her signature before the public notary on,
the Share Transfer Agreement for the transfer of all Shares owned by CME in Nova
TV d.d., a company organised and existing under the laws of Croatia, having its
registered office at Zagreb, Remetinecka cesta 139, PIN 75399377119 (the
“Company”), with the basic capital of the Company in the amount of HRK [•]
divided into [•] regular registered shares, i.e. [220] shares of A series, in
the nominal amount of HRK 500 each, designation NVTV-R-A, ISIN designation:
[HRNVTVRA0003], [1,780] shares in of B series, in the nominal amount of HRK
18,000 each, designation NVTV-R-B, ISIN designation: [HRNVTVRB0002] and [2,200]
shares of C series in the nominal amount of HRK 20,000 each, designation
NVTV-R-C, ISIN designation: [HRNVTVRC0001] (collectively, the “Shares”),
representing 100% of the basic capital of the Company, to Slovenia Broadband S.à
r.l., a company organised and existing under the laws of Luxembourg, with its
registered office situated at 61, rue de Rollingergrund, L-2440 Luxembourg,
registered with company registration number B 145882 (the “Transferee”) as the
Transferee and



49

--------------------------------------------------------------------------------




 
the new sole shareholder of the Company. The Share Transfer Agreement will be
entered into for registry purposes, allowing for the immediate registration of
the 100% of Shares in the name of the Transferee and on the account of
non-materialized securities of the Transferee held with the Central Depository &
Clearing Company Inc. and allowing for notification of the acquisition of Shares
to the court register, with all other conditions of transfer being separately
agreed by the parties.


In this connection our attorneys are hereby empowered to individually sign and
execute all and any documents necessary to conclude the Share Transfer Agreement
in the required form, as well as to make and receive all declarations and
registrations which are necessary and appropriate in connection with the
transfer of the Shares in the Company.


And we declare that all and every receipt, deed, matter and thing which shall be
given, made, executed or done by our Attorneys for the aforesaid purpose shall
be as good valid and effectual to all intents and purposes whatsoever as if the
same had been signed, delivered, given or made or done by ourselves.


IN WITNESS WHEREOF, the Principal has executed this Power of Attorney




CME MEDIA ENTERPRISES B.V.
By:




_______________
Name:
Title:




By:


_______________
Name:
Title:




/signatures to be notarized and apostilled/





50

--------------------------------------------------------------------------------




 
 
 
POWER OF ATTORNEY
[Croatian language version]
We, SLOVENIA BROADBAND S.À R.L., a company organised and existing under the laws
of Luxembourg, with its registered office situated at 61, rue de Rollingergrund,
L-2440 Luxembourg, registered with company registration number B 145882 (the
“Principal”), hereby appoint the following attorneys-at-law from law office [•]


[•]


As our attorneys and empower them to act, each of them individually and
independently, on our behalf in relation to:


Our representation before the notary public in order to:
 
execute and deliver and, verify his/her signature before the public notary on
the Share Transfer Agreement for the transfer of all Shares in Nova TV d.d., a
company organised and existing under the laws of Croatia, having its registered
office at Zagreb, Remetinecka cesta 139, PIN 75399377119 (the “Company”), with
the basic capital of the Company in the amount of HRK [•]2 divided into [•]
regular registered shares i.e. (i) [220] shares of A series, in the nominal
amount of HRK 500 each, designation NVTV-R-A, ISIN designation: HRNVTVRA0003,
(ii) [1,780] shares in of B series, in the nominal amount of HRK 18,000 each,
designation NVTV-R-B, ISIN designation: HRNVTVRB0002 and (iii) [2,200] shares of
C series in the nominal amount of HRK 20,000 each, designation NVTV-R-C, ISIN
designation: HRNVTVRC0001 (collectively, the “Shares”) representing 100% of the
basic capital of the Company owned by CME Media Enterprises B.V., a company
organised and existing under the laws of the Netherlands, with its registered
office situated at Piet Heinkade 55, Unit G-J, 1019GM, Amsterdam, the
Netherlands, registered with company registration number 33246826, PIN
52541180014 to the Principal as the new sole shareholder of the Company, and



2



2 To be updated to include any additional regular shares that may be issued
between the Execution Date and Closing in connection with the capitalization
and/or retirement of the Croatian Intercompany Loan.


51

--------------------------------------------------------------------------------






 
In this connection our attorneys are hereby empowered to individually sign and
execute all and any documents necessary to conclude the Share Transfer Agreement
in the required form and to file the Share Transfer Agreement with required
accompanying documentation to the Central Depository & Clearing Company Inc. for
the purpose of registration of the transfer of Shares in accordance with the
Share Transfer Agreement, as well as to make and receive all declarations and
registrations which are necessary and appropriate in connection with the powers
granted above.
And we declare that all and every receipt, deed, matter and thing which shall be
given, made, executed or done by our Attorneys for the aforesaid purpose shall
be as good valid and effectual to all intents and purposes whatsoever as if the
same had been signed, delivered, given or made or done by ourselves.


IN WITNESS WHEREOF, the Principal has executed this Power of Attorney




SLOVENIA BROADBAND S.À R.L.
By:


_______________
Name:
Title:


By:


_______________
Name:
Title:


/signatures to be notarized and apostilled/







52

--------------------------------------------------------------------------------




AGREED FORM


SCHEDULE 2
FORM OF SLOVENIAN TARGET TRANSFER AGREEMENT


(TO BE DELIVERED IN NOTARIAL DEED BY SLOVENIAN NOTARY IN SLOVENIAN LANGUAGE WITH
ENGLISH VERSION ATTACHED)
 
 
 
TRANSFER AGREEMENT


[Slovenian language version]


BETWEEN:


1.
CME MEDIA ENTERPRISES B.V., a company organised and existing under the laws of
the Netherlands, with its registered office situated at Piet Heinkade 55, Unit
G-J, 1019GM, Amsterdam, the Netherlands, registered with company registration
number 33246826  (the “Seller") [represented, on the basis of a Power of
Attorney, by [•]]; and


2.
SLOVENIA BROADBAND S.À R.L., a company organised and existing under the laws of
Luxembourg, with its registered office situated at 61, rue de Rollingergrund,
L-2440 Luxembourg, registered with the Trade and Companies Registry of
Luxembourg under number B 145882 (the " Buyer") [represented, on the basis of a
Power of Attorney, by [•]],


The Seller and the Buyer are hereinafter referred to jointly as the “Parties”
and individually as the “Party”,


PREAMBLE:


Whereas, PRODUKCIJA PLUS storitveno podjetje d.o.o. LJUBLJANA, is a company
organised and existing under the laws of Slovenia, having its registered office
at Kranjceva ulica 26, 1000 Ljubljana, Slovenia, registered with company
registration number 5895081000 (the “Company”), with the share capital of the
Company in the amount of EUR [•];


Whereas, the Seller is the sole owner of the business share in the Company (ID
number of business share: 85105), corresponding to a fully paid-up share capital
contribution in the





53

--------------------------------------------------------------------------------




 
amount of EUR [•]1, representing 100% of the
total share capital of the Company (the "Business Share"); and


Whereas, the Parties wish to enter into this transfer agreement (the
"Agreement") whereby the Seller sells and transfers the Business Share owned by
the Seller to the Buyer and the Buyer purchases and accepts the transfer of the
Business Share.


NOW, THEREFORE, THE PARTIES HEREBY AGREE, as follows:


Art. 1- Object of the Agreement


1.1.
The Seller hereby sells and transfers the Business Share to the Buyer and the
Buyer hereby purchases and accepts the Business Share from the Seller, free of
any liens and/or encumbrances and with all the rights attached thereto.


1.2.
Pursuant to the transfer contemplated under article 1.1 above, 100% of the
Company’s share capital, held as one business share corresponding to a fully
paid-up share capital contribution in the amount of EUR [•], shall be owned by
the Buyer.


Art. 2 - Transaction Price and Method of Payment


2.1.
In consideration of the sale and transfer of ownership over the Business Share
to be sold to the Buyer hereunder, the transaction price and payment terms to
the Seller for such Business Share has been as mutually established by the
parties pursuant to the framework agreement entered into between the Parties on
__ ____ 2017 (the “framework agreement”), a copy of which shall be attached
hereto as a “connected agreement”


Art. 3 - Governing law





____________________________________________ 
1 To be updated to include increase between the Execution Date and Closing in
connection with the capitalisation and/or retirement of the Slovenian
Intercompany Loan.


54

--------------------------------------------------------------------------------




 
The transfer of Business Share under this Agreement shall be governed by
Slovenian law with the exclusion of Slovenian conflict of law provisions and the
provisions of the Convention on the International Sales of Goods (CISG). This
shall in no way affect the provisions on the governing law contained in the
framework agreement and their applicability to all maters arising out of or
relating to the framework agreement.


In the event of any dispute, claim or controversy arising out of or in
connection with this Agreement, either Party may serve written notice of the
dispute on the other Party, and the Parties shall attempt to resolve the dispute
through negotiations. If the Parties have not resolved the dispute within sixty
(60) days of the date on which the written notice of the dispute was served, the
dispute shall be finally resolved by arbitration in accordance with the Rules of
the London Court of International Arbitration. The tribunal shall consist of
three (3) arbitrators. The Parties shall each nominate one (1) arbitrator and
the third (3rd) arbitrator shall be appointed by the two (2) arbitrators
nominated by the Parties. Either of the Parties shall have the right to initiate
the proceedings.
The seat of the arbitration shall be London, England. The language of the
arbitration shall be English, except that any party to the arbitration may
submit testimony or documentary evidence in the Slovenian language, as the case
may be, whereupon it shall also furnish a certified translation or
interpretation of any such evidence into English.
Art. 4 - Miscellaneous


4.1.
Any modification or amendment to the terms of this Agreement shall be made only
in the form of a notarial deed executed by or on behalf of all Parties.
4.2.
This Agreement was executed in one original before a notary public, who issues
three identical counterparts, one for each Party and one for the purpose of
registration of the transfer of the Business Share, whereas any number of
additional counterparts can be issued by the notary on request of any Party.





55

--------------------------------------------------------------------------------




 
4.3.
The Parties hereby appoint the notary [•] to effect the registration of the
transfer under this Agreement with the court register.




[THIS AGREEMENT WILL BE EXECUTED IN SLOVENIAN LANGUAGE IN THE FORM OF NOTARIAL
DEED BASED ON THE POWER OF ATTORNEY TO BE ISSUED BY EACH PARTY (ALSO IN NOTARIAL
DEED FORM)]


[THE FRAMEWORK AGREEMENT WILL BE ATTACHED TO THE NOTARIAL DEED AS A “CONNECTED
AGREEMENT” (WHICH WOULD BE TRANSLATED INTO SLOVENIAN BY A COURT INTERPRETER)]













































































56

--------------------------------------------------------------------------------




POWER OF ATTORNEY
(TO BE EXECUTED IN THE FORM OF NOTARIAL DEED-
IN ENLISH LANGUAGE IN THE NETHERANDS-
SUBSEQUENTLY TO BE TRANSLATED IN SLOVENIA)


We, CME MEDIA ENTERPRISES B.V., a company organised and existing under the laws
of the Netherlands, with its registered office situated at Piet Heinkade 55,
Unit G-J, 1019GM, Amsterdam, the Netherlands, registered with company
registration number 33246826 (“CME” or the “Principal”), hereby appoint the
following attorneys-at-law from law office 


[•]




[•]




As our attorneys and empower them to act, jointly or severally, on our behalf in
relation to:


Representation of CME before the notary public in order to:
execute and deliver in the form of notarial deed the Transfer Agreement for the
transfer of business share owned by CME in PRODUKCIJA PLUS storitveno podjetje
d.o.o. LJUBLJANA, a company organised and existing under the laws of Slovenia,
having its registered office at Kranjceva ulica 26, 1000 Ljubljana, Slovenia,
registered with company registration number 5895081000 (the “Company”),
corresponding to a fully paid-up share capital contribution in the amount of EUR
[•]2, representing 100% of the total share capital of the Company, to Slovenia
Broadband S.à r.l., a company organised and existing under the laws of
Luxembourg, with its registered office situated at 61, rue de Rollingergrund,
L-2440 Luxembourg, registered with company registration number B 145882 (the
“Buyer”) as buyer of the Company.


In this connection our attorneys are hereby empowered to individually sign and
execute all and any documents, especially the Notarial Deed to deliver the
Transfer Agreement, as well as to make and receive all declarations and
registrations which are necessary and appropriate in connection with the sale
and transfer of the share in the Company.


And we declare that all and every receipt, deed, matter and thing which shall be
given, made, executed or done by our attorneys for the aforesaid purpose shall
be as good valid and effectual to all intents and purposes whatsoever as if the
same had been signed, delivered, given or made or done by ourselves.




IN WITNESS WHEREOF, the Principal has executed this Power of Attorney



____________________________________________ 
2 To be updated to include increase between the Execution Date and Closing in
connection with the capitalisation and/or retirement of the Slovenian
Intercompany Loan.




57

--------------------------------------------------------------------------------




CME MEDIA ENTERPRISES B.V.
By:




_______________
Name:
Title:




By:


_______________
Name:
Title:




/to be delivered in notarial deed form and apostilled and subsequently
translated into Slovenian/







58

--------------------------------------------------------------------------------




POWER OF ATTORNEY
(TO BE EXECUTED IN THE FORM OF NOTARIAL DEED-
IN ENLISH LANGUAGE IN THE NETHERANDS-
SUBSEQUENTLY TO BE TRANSLATED IN SLOVENIA)




We, SLOVENIA BROADBAND S.À R.L., a company organised and existing under the laws
of Luxembourg , with its registered office situated at 61, rue de
Rollingergrund, L-2440 Luxembourg, registered with company registration number B
145882 (the “Principal”), hereby appoint the following attorneys-at-law from law
office [•]


[•]




[•]


As our attorneys and empower them to act, jointly or severally, on our behalf in
relation to:


Our representation before the notary public in order to
(i)
execute and deliver in the form of notarial deed the Transfer Agreement for the
transfer of business share in PRODUKCIJA PLUS storitveno podjetje d.o.o.
LJUBLJANA, a company organised and existing under the laws of Slovenia, having
its registered office at Kranjceva ulica 26, 1000 Ljubljana, Slovenia,
registered with company registration number 5895081000 (the “Company”),
corresponding to a fully paid-up share capital contribution in the amount of EUR
[•]3 To be updated to include increase between the Execution Date and Closing in
connection with the capitalisation and/or retirement of the Slovenian
Intercompany Loan. representing 100% of the total share capital of the Company
from current sole owner of the Company CME Media Enterprises B.V., a company
organised and existing under the laws of the Netherlands, with its registered
office situated at Piet Heinkade 55, Unit G-J, 1019GM, Amsterdam, the
Netherlands, registered with company registration number 33246826, to the
Principal as the new sole owner of the 100% business share in the Company, and
(ii)
execute and deliver amendments to the Act of Establishment of the Company to
record the Principal as the new sole owner of the 100% business share in the
Company following the execution of the Transfer Agreement mentioned above.


In this connection our attorneys are hereby empowered to individually sign and
execute all and any documents, especially the Notarial Deed to deliver the
Transfer Agreement and amend the Act of Establishment of the Company to record
the new owner of the business share, as well as to make and receive all
declarations and registrations which are necessary and appropriate in connection
with the powers granted above.


And we declare that all and every receipt, deed, matter and thing which shall be
given, made, executed or done by our attorneys for the aforesaid purpose shall
be as good valid and





____________________________________________ 
3 To be updated to include increase between the Execution Date and Closing in
connection with the capitalisation and/or retirement of the Slovenian
Intercompany Loan.




59

--------------------------------------------------------------------------------




effectual to all intents and purposes whatsoever as if the same had been signed,
delivered, given or made or done by ourselves.


IN WITNESS WHEREOF, the Principal has executed this Power of Attorney




SLOVENIA BROADBAND S.À R.L. By:


_______________
Name:
Title:


By:


_______________
Name:
Title:


/to be delivered in notarial deed form and apostilled and subsequently
translated into Slovenian /









60

--------------------------------------------------------------------------------





SCHEDULE 3
WARRANTIES
PART A.     SELLER’S WARRANTIES
For purposes of Clause 8.2 of the Agreement, the Warranties of the Seller under
this Part A of Schedule 3 are as follows:
I – IN RELATION TO THE SELLER:
1.1
Incorporation and capacity of Seller; Validity

1.1.1
The Seller is duly organised and validly existing under the laws of the
Netherlands.

1.1.2
The Seller has full power and authority to execute this Agreement and other
Transaction Documents, to perform its obligations hereunder and under each of
the Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby including, without limitation, to
sell and transfer (pursuant to this Agreement) the Target Companies’ Shares.
This Agreement and each Transaction Document to which the Seller is a party has
been, or when the relevant document is executed will be, duly and validly
executed by Seller and constitutes a legal, valid, binding obligation of Seller,
enforceable against it in accordance with their respective terms.

1.2
No Conflict

1.2.1
The execution, delivery and performance of this Agreement or the other
Transaction Documents to which the Seller is a party and the consummation of the
Transaction will not violate any provision of and will not result in the breach
or in the acceleration of the terms of:

(a)
any applicable law, rule or regulation of any court or Governmental Authority
applicable to which the Seller is subject or any provision of its constitutional
documents; and

(b)
any contract, indenture, agreement or commitment to which the Seller is a party
or is bound or by which any of its material assets are affected.

1.3
Filings and Consents

1.3.1
The execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party and the consummation of the
Transaction will not require the Seller to obtain the consent of any
Governmental Authority.

1.4
No Insolvency    of Seller

1.4.1
There is no bankruptcy, liquidation, moratorium, insolvency or similar
proceeding pending against the Seller, nor to the Seller’s Knowledge is any such
proceeding threatened against the Seller, that would affect its ability to
perform its obligations under this Agreement and/or Transaction Documents.



61



--------------------------------------------------------------------------------




II – IN RELATION TO THE TARGET COMPANIES:
1.5
Incorporation of the Target Companies, and Constitutive Documents

1.5.1
Each of the Target Companies is a company validly existing under the laws of the
country of its incorporation with full power and authority to conduct its
business as at the date of this Agreement.

1.5.2
The current constitutive documents of the Target Companies have been disclosed
in Data Room.

1.5.3
Since January 1, 2012, the Target Companies, their shareholders and directors
have held any necessary meetings or other corporate actions of or by the Target
Companies as may be required by applicable law, except where such failure would
not have a Material Adverse Effect. All matters requiring registration in
respect of the Target Companies have been registered in the competent companies
register in Slovenia or Croatia, as the case may be.

1.6
Ownership of the Shares and the Target Companies

1.6.1
The Croatian Target Shares constitute the whole of the paid-up share capital of
the Croatian Target and are fully paid up. The Seller owns 100% of such share
capital.

1.6.2
The Slovenian Target Share constitutes the whole of the paid-up stock capital of
the Slovenian Target and is fully paid up. The Seller owns 100% of such stock
capital.

1.6.3
There are no Encumbrances over the Croatian Target Shares or the Slovenian
Target Share, or shares of POP TV and Kanal A.

1.6.4
The Slovenian Target owns the whole of the paid-up stock capital of POP TV and
the whole of the paid-up stock capital of Kanal A, and each are fully paid up.

1.6.5
The Seller is entitled to transfer or procure the transfer of full legal and
beneficial ownership in the Target Companies’ Shares to the Purchaser on the
terms and subject to the conditions set out in this Agreement.

1.6.6
Except as contemplated by Clause 3.12, there exists no option, right of
conversion or other issue of shares or securities, which could increase or
reduce the number of the shares of the Target Companies or the Target Companies’
nominal share capital. Each of the Croatian Target Shares, the Slovenian Target
Shares and the shares of POP TV and Kanal A are validly issued and allotted and
there is no liability to pay any additional or unpaid contributions on the
issued shares in each Target Company.

1.7
Subsidiaries and associates

1.7.1
Other than the Slovenian Target’s ownership of 100% of the paid-up share capital
of POP TV and Kanal A, no Target Company is the owner of any Ownership Interest
in any other legal entity. No Target Company controls the management of any
other company, partnership or other entity.



62



--------------------------------------------------------------------------------




1.8
Statutory Accounts / Management Accounts

1.8.1
The Statutory Accounts:

(a)
have been prepared in accordance with IFRS with respect to the Croatian Target
on a basis consistent, in all material respects, with the basis employed in such
accounts for the immediately preceding financial period;

(b)
with respect the Slovenian Target as at the Closing Date: (1) have been prepared
in accordance with IFRS and, (2) other than changes resulting from preparation
under IFRS instead of Slovenian Accounting Standards, which include the form and
presentation of data in the accounts as is customary under IFRS (such as the
level of disclosures in the accounts under IFRS compared with Slovenian
Accounting Standards): (x) have been prepared using data and financial
information, and applying accounting policies and practices on a basis
consistent in all material respects with the data and financial information,
accounting policies and practices, employed in the Statutory Accounts (Slovenia)
Unaudited and (y) are not materially different from the Statutory Accounts
(Slovenia) Unaudited; and (3) when filed with the relevant authority under
applicable Law, will not contain a qualified audit opinion.

The Statutory Accounts (Slovenia) Unaudited have been prepared in accordance
with Slovenian Accounting Standards on a basis consistent, in all material
respects, with the basis employed in such accounts for the immediately preceding
financial period.
1.8.2
Since the Accounts Date, the Target Companies have been carried on in the
ordinary and usual course and as a going concern and there has been no material
adverse change in the cash flow, operations or assets of any Target Company.

1.8.3
The Statutory Accounts and the Statutory Accounts (Slovenia) Unaudited present a
true and fair view of the financial condition of the Target Companies (on an
individual and consolidated basis, as the case may be) as of the respective
dates thereof, and their results of operations and cash flows for the periods
then ended.

1.8.4
The Management Accounts, having regard for the purpose for which they were
prepared, do not materially misstate the financial position of the Target
Companies (on an individual and consolidated basis, as the case may be) as of
the respective dates thereof, and their results of operations and cash flows for
the period then ended. The Management Accounts have been prepared in accordance
with US GAAP and on a basis consistent, in all material respects, with the basis
employed in unaudited, individual management accounts for periods prior to the
Accounts Date.

1.9
Corporate Records

1.9.1
Each Target Company keeps and maintains books and records that fairly reflect
the conduct and operation of its business. The corporate books of each of the
Target Companies accurately reflect corporate action taken by such Target
Company as may be required by applicable law.



63



--------------------------------------------------------------------------------




1.10
Operating Licences

1.10.1
The Target Companies have all Target Companies’ Authorisations required under
applicable law to operate their businesses in Croatia and Slovenia,
respectively, and, to the Seller’s Knowledge, all such Target Companies’
Authorisations are being complied with by such Target Companies in all material
respects. To the Seller’s Knowledge, no written notice has been received by any
Target Company indicating that any Target Companies’ Authorisation has, will or
is likely to be revoked, suspended, cancelled, terminated, adversely modified or
not renewed.

1.10.2
All fees, charges, royalties and any other payments due under the Target
Companies’ Authorisations have been timely paid by the Target Companies when
due.

1.11
Compliance with laws

1.11.1
The Target Companies have complied and are in compliance, with all applicable
laws, ordinances and regulations, including all terms and conditions set in any
authorisations and approvals, in all material respects. The Target Companies
have complied in all material respects with any conditions, orders and
requirements imposed by any Governmental Authority and have complied with and
have performed all provisions and judgements, settlements, decrees, decisions,
agreements or provisions of any authority, court or arbitration panel.

1.12
Real Properties

1.12.1
The Target Companies have valid legal title to or valid leasehold interests in
the real property used in the Target Companies’ Businesses. Where the Target
Company purports to hold legal title to such real property, such title or
interest is validly effected and registered and is not subject to any
Encumbrances. To the Seller’s Knowledge, there are no disputes affecting any of
such properties and no landlord has alleged any breach of contract by the Target
Companies with respect to such real properties.

1.12.2
To the Seller’s Knowledge, none of the Target Companies is in material breach of
any leasehold interest, or any statutory, municipal or other requirement
(including zoning requirements, planning consents and building permits) in
connection with the use of such real properties.

1.12.3
The Target Companies are in physical possession and actual occupation of the
whole of the properties owned or leased by the Target Companies as of the
Execution Date on an exclusive basis and no third party has been granted any
right of occupation or enjoyment in respect of such properties.

1.12.4
No court or administrative proceedings in respect of any of the real properties
of the Target Companies, or with respect to their utilisation and usability, are
ongoing, pending or, to the Seller’s Knowledge, threatened.



64



--------------------------------------------------------------------------------




1.13
Assets

1.13.1
Together with the benefit of the services to be provided under the Transitional
Services Agreement and the Trademark License Agreement, the property, rights and
assets owned or leased by the Target Companies comprise the property, rights and
assets sufficient for the carrying on of the Target Companies’ Businesses
substantially in the manner in, and to extent to, which they are conducted on
the Execution Date or the Closing Date, as the case may be.

1.14
Intellectual Property Rights

1.14.1
Each of the Target Companies owns or uses pursuant to a valid contract all
material Intellectual Property Rights sufficient to conduct the Target
Companies’ Businesses as they are conducted on the Execution Date or the Closing
Date, as the case may be. All material fees, charges, royalties and any other
payments due under such contracts are duly and timely paid by the Target
Companies. The Target Companies have complied, in all material respects, with
all such contracts and licences and, to the Seller’s Knowledge, the applicable
counter parties have complied prior to Closing in all material respects with all
such contracts and licences and there are no grounds on which such contracts can
be suspended, terminated or revoked in consequence of any non-compliance of the
Target Companies.

1.14.2
To the Seller’s Knowledge, there is no violation or infringement by a third
party of any Intellectual Property Rights of the Target Companies other than
violations or infringements stemming from piracy activities which affect other
businesses operating in the same sector in the Territory in a like manner.

1.14.3
The Disclosure Letter contains an accurate list of all Intellectual Property
Rights which the Target Companies have registered or applied to register. All
such registered trade marks and domain names are legally and beneficially owned
by the Target Companies. All relevant fees payable to the competent intellectual
property offices have been paid in respect of such registered Intellectual
Property Rights and applications therefor. Such Intellectual Property Rights and
applications therefor are free from Encumbrances.

1.14.4
There are no pending or, to the Seller’s Knowledge, threatened claims or
oppositions against the Target Companies alleging that any of the Intellectual
Property Rights owned or used by the Target Companies is invalid or
unenforceable, or infringes or conflicts with the rights of others under any
Intellectual Property Rights and, to the Seller’s Knowledge, there is no bona
fide reason for any such claim or opposition to be brought.

1.14.5
The Target Companies have not received any written communications alleging that
they have violated any Intellectual Property Rights within the five years before
Closing and, to the Seller’s Knowledge, the Target Companies have not violated
any Intellectual Property Rights.



65



--------------------------------------------------------------------------------




1.14.6
To the Seller's Knowledge, all works created by the Target Companies’ employees
and contractors are the original work of those employees in the course of their
employment or of those contractors engaged by the Target Companies who have
fully assigned all their Intellectual Property Rights to such works to the
Target Companies, and the Intellectual Property Rights in such works belong to
the Target Companies by operation of law or pursuant to the contracts under
which the works were created. No such employee or contractor has alleged a claim
against the Target Companies for ownership of Intellectual Property Rights
created by such employee or contractor for the Target Companies.

1.14.7
The Target Companies document the creation of material works embodying their
Intellectual Property Rights such that they can demonstrate their ownership of
such works in accordance with standard industry practice for businesses
operating in the same sector in the same jurisdictions as the Target Companies’
Businesses.

1.14.8
All programming works in production, development or contemplation which the
Target Companies have not yet released to the public, and all details and
contents of the Target Companies’ databases of customers and suppliers are
protected by reasonable measures to protect confidentiality. To the Seller’s
Knowledge, there has been no disclosure of such information save on under
suitable obligations of confidentiality.

1.15
Litigation

1.15.1
Except as claimant in the collection of debts arising in the ordinary course of
business, none of the Target Companies is engaged in any litigation, arbitration
or administrative proceeding which is in progress and which is material in
relation to the Target Companies’ Businesses (including in relation to current
or former employees, directors or officers) nor, to the Seller’s Knowledge, has
any such proceeding been expressly threatened in writing.

1.16
Insurance

1.16.1
The Target Companies have taken out insurance on the bases and in respect of the
risks referred to in the list of insurance cover set out in the Disclosure
Letter.

1.16.2
The Target Companies have all mandatory insurance coverage in accordance with
applicable laws. All such policies are in full force and effect and nothing has
been done or omitted to be done by the Target Companies that would make any such
policy void or voidable. The Target Companies are in compliance in all material
respects with all provisions contained in any such insurance policy.

1.16.3
To the Seller’s Knowledge, all claims raised and payments collected under any
such insurance policy were raised or collected only to an extent justified by
the terms and conditions of the insurance policies and with respect to actual
occurrences which have materialised in relation to insured assets and risks.



66



--------------------------------------------------------------------------------




1.17
No Insolvency of Target Companies

1.17.1
No administrator, receiver or administrative receiver has been appointed in
respect of the whole or any part of the assets or undertakings of the Target
Companies.

1.17.2
No order has been made and no resolution has been passed for the winding‑up of
the Target Companies and, to the Seller’s Knowledge, no petition has been
presented for that purpose.

1.17.3
No Target Company is unable to pay its debts as they fall due and no such party
has stopped paying its debts as they fall due.

1.17.4
No voluntary arrangement, compromise or similar arrangement with creditors has
been proposed, agreed or sanctioned in respect of the Target Companies.

1.18
Employees

1.18.1
The Seller has disclosed to the Purchaser in respect of the Target Companies:

(i)
the current employment, management and/or service agreements relating to the
Senior Employees of the Target Companies that show remuneration payable and
other principal benefits provided to such Senior Employees; and

(ii)
details of the number of other employees, consultants, freelancers and workers
engaged by the Target Companies. Such other employees, consultants, freelancers
and workers engaged by the Target Companies are employed or engaged under
standard terms and conditions of employment customary in the relevant
jurisdiction as have been disclosed to the Purchaser, with no unduly onerous
obligations for the Target Companies under such terms and conditions of
employment or engagement.

1.18.2
There is not in existence any written or unwritten contract of employment
between a Target Company and a Senior Employee thereof which cannot be
terminated by twelve (12) months’ notice or less. The current employment,
management and/or service agreements in place between the Target Companies and
their Senior Employees contain the entire agreements between the respective
persons and are complete in all material respects.

1.18.3
There is not outstanding any agreement or arrangement to which a Target Company
is a party for profit‑sharing or other similar matters and there are no other
material payments from the Target Companies to Senior Employees which have not
been disclosed.

1.18.4
True and accurate details of all bonus plans and schemes of the Target Companies
applicable to the Senior Employees are set out in the Disclosure Letter.

1.18.5
No Senior Employee has given or been given notice to terminate his or her
employment.



67



--------------------------------------------------------------------------------




1.18.6
To the Seller’s Knowledge, no dispute has arisen between a Target Company, on
the one hand, and a material number of its employees, on the other hand. There
are no strikes, lockouts or other labour disruptions pending or, to the Seller’s
Knowledge, threatened against any of the Target Companies.

1.18.7
There are no applicable collective agreements, shop agreements, union
agreements, generally applicable labour contracts or working rules to or by
which the Target Companies are currently bound.

1.18.8
All payments in relation to employment, whether standard remuneration, bonuses,
premiums or payments of any other nature, including all Taxes under any
applicable law in relation to employment, due and payable by the Target
Companies have been made as and when due.

1.18.9
No Target Company has received any claims in the last five (5) years from any
freelancer or consultant claiming to be an employee of a Target Company.

1.19
Pensions, Sickness, Work Safety

1.19.1
The Target Companies have no pension or sickness fund (save for mandatory
pension or sickness provision under applicable law (for example, insurances
funded by compulsory social security contributions) and there are no obligations
of the Target Companies under early retirement schemes (save for mandatory
retirement payment provision under applicable law). The liabilities and any
associated costs of the Target Companies relating to mandatory pension or
sickness provision under applicable law are fully funded and fully provided for
in the Statutory Accounts.

1.20
[intentionally left blank]

1.21
[intentionally left blank]

1.22
[intentionally left blank]

1.23
[intentionally left blank]

1.24
[intentionally left blank]



68



--------------------------------------------------------------------------------




1.25
Financing

1.25.1
Set forth on the Disclosure Letter is a true, accurate and complete list of all
third party contracts (i.e. not being a contract with the Seller or an Affiliate
of the Seller) relating to the indebtedness, capital leases and credit
facilities of the Target Companies, including: (A) the terms of payment,
including interest and repayment details; (B) the maturity date; (C) the
financial indebtedness thereunder as of the Execution Date and (D) the
collateral securing the financing, if any. No event of default or any other
event or circumstance which would entitle any person to call for early repayment
under any such financing agreements or to enforce any security thereunder has
occurred or may occur by reason of the Parties entering into this Agreement and
the other Transaction Documents and consummating the transactions contemplated
thereby. To the Seller’s Knowledge, no counterparty to any such third party
contract has provided written notice that it intends to terminate, unilaterally
alter or request any amendments to the terms and conditions of any such
financing arrangements.

1.26
[intentionally left blank]

1.27
Contracts and Programming

1.27.1
The Target Companies hold and are party to agreements sufficient to conduct the
Target Companies’ Businesses in the ordinary course of business such business is
conducted on the date this Warranty is given. Copies of all Material Agreements
have been included in the Data Room. The use by any Target Companies of content
acquired under a CME Programming Contract has been properly documented in
writing and has been executed as a sublicencing contract between such Target
Company and the relevant member of the CME Group.

1.27.2
Save as Fairly Disclosed by the terms of the relevant Material Agreements set
forth in Folders 4.1.3.1.1, 4.1.3.1.2 and 5.1.3.1.1 of the Data Room, neither
execution of this Agreement nor Closing will constitute a breach or default by
the Target Companies and/or the Seller in relation to the Target Companies’
Businesses under any agreement described in limbs (x)(a) to (d) or (y) of the
definition of Material Agreement, or entitle any entity to: (A) terminate or
rescind any such agreement; (B) amend or change any of the terms and conditions
of any such agreement or; (C) be entitled to damages or penalties payable by the
Target Companies.

1.27.3
The Target Companies have not entered into any derivative instruments, forward
contracts, option agreements or similar instruments or agreements.

1.27.4
The Target Companies have not entered into any consortium, joint venture,
partnership, agency or franchise agreements.

1.27.5
No Material Agreement has been terminated (other than for expiry of its term) or
materially modified and during the twelve (12) months prior to the Execution
Date and, to the Seller’s Knowledge, no Target Company has received a written
notice of termination or of a material breach which would give the counterparty
a right to terminate such agreement (other than for expiry of its term). To the
Seller’s Knowledge, no Target Company is in material breach of any terms of any
such agreement.



69



--------------------------------------------------------------------------------




1.27.6
The Target Companies have concluded written agreements with collecting societies
necessary to conduct the Target Companies’ Businesses as conducted as of the
Execution Date. All fees and royalties due under such agreements with collecting
societies have been timely paid by the Target Companies when due.

1.27.7
The Target Companies (i) legally and beneficially own free from any Encumbrance
the Local Programme Rights to Local Programmes which have been produced (ii) in
respect of Local Programmes which are in production, have free from any
Encumbrance, or have the right to acquire, Local Programme Rights and (iii) in
each of (i) and (ii) no Target Company has disposed or assigned, or has agreed
to dispose or assign, any such rights. Set forth in the Disclosure Letter is a
list of licences in respect of Local Programmes that have been granted by the
Target Companies to third parties (including Seller’s Affiliates) as of the
Execution Date, together with reasonable details of those licences. “Local
Programme Rights” means, in respect of a Local Programme, all rights including
Intellectual Property Rights which are necessary to permit the Target Companies
to broadcast such Local Programme in the Territory or necessary to permit the
exploitation of such Local Programme (including disposal, licencing or
assignment of them in any manner and in any jurisdiction), in the conduct of the
Target Companies’ Businesses as at the date this warranty is given.

1.28
Transactions with Affiliates

1.28.1
There are no loans, guarantees, sureties, collateral undertakings, leases or
other agreements between a Target Company, on one hand, and the Seller and its
Affiliates, on the other hand, save for the sub-licences relating to the CME
Programming Contracts, the Intra Group Agreements and those listed in the
Disclosure Letter. Schedule 11 contains a full list of those agreements between
a Target Company on one hand and the Seller and its Affiliates, on the other
hand, which should be terminated no later than Closing (other than the
sublicenses to the CME Programming Contracts).

1.28.2
[intentionally left blank]

1.29
Employment

1.29.1
[intentionally left blank]

1.29.2
Set forth on the Disclosure Letter are details of any share schemes, share
option plans and any other employee incentive schemes operated by a Target
Company.

1.30
[intentionally left blank]

1.31
[intentionally left blank]

1.32
[intentionally left blank]



70



--------------------------------------------------------------------------------




1.33
Computer Equipment and Software

1.33.1
Each Target Company has the right and authority to use the Information
Technology. Together with the benefit of the Information Technology services to
be provided under the Transition Services Agreement for the duration of the term
thereof, the Target Companies will continue to enjoy the use of the Information
Technology used in the Target Companies’ Businesses as at the Execution Date and
the Closing Date.

1.33.2
The Information Technology used by the Target Companies in the conduct of the
Target Companies’ Businesses are free from Encumbrances, and are fit and
sufficient for the purposes for which they are being used.

1.33.3
All agreements in connection with the Information Technology used by the Target
Companies are in place and to the Seller’s Knowledge have been complied with in
all material respects. Such agreements are sufficient for the computer systems’
required use and do not materially restrict the current conduct of the Target
Companies’ Businesses.

1.34
Subsidies

1.34.1
The Target Companies have not received, applied for or used any material public
grants, allowances, aids or other subsidies in whatever form.

1.35
Anti-Bribery

1.35.1
None of the Target Companies nor any of the officers or directors, and, to the
Seller’s knowledge, employees or agents of any of the Target Companies (in each
case, acting on behalf of, or for the benefit of the Target Companies), has
made, offered, promised to make, or caused to be made, in each case in the five
(5) years prior to the Execution Date, in connection with the Target Companies’
Businesses, any unlawful payments of money, property, or anything else of value
(i) to or for the use or benefit of any Government Official, (ii) to any other
person while knowing or having reason to know that all or a portion of such
payment is an unlawful advance or reimbursement to such person for payments to a
Government Official; or (iii) to any other person, in each case to obtain or
retain business or to secure some other improper advantage for the Target
Companies’ Businesses, the payment of which would violate applicable
Anti-Corruption Laws.

1.35.2
None of the Target Companies nor any of the officers or directors, and, to the
Seller’s Knowledge, employees and agents of the Target Companies, are Restricted
Parties or otherwise the target of International Trade Control Laws. The Target
Companies and the officers, directors or employees of the Target Companies, have
been in the five (5) years before the Execution Date and are currently in
compliance with all applicable International Trade Control Laws. Neither the
Target Companies nor, to the Seller’s Knowledge, any of the officers, directors
or employees of the Target Companies are the subject of any pending
investigation, by any Governmental Authority with respect to applicable
Anti-Corruption Laws or International Trade Control Laws.



71



--------------------------------------------------------------------------------




1.36
The CME Group maintain internal controls to provide reasonable assurance that
violations of applicable Anti-Corruption Laws and International Trade Control
Laws will be prevented, detected and deterred.

1.37
Dividends

1.37.1
No dividend or other distribution has been declared, made or paid within the
last three (3) years in relation to any of the Target Companies.

1.38
Guarantees

1.38.1
No Target Company has granted or issued any suretyships, guarantees or any other
similar instrument in favour of person’s and/or entities’ obligations,
including, without limitation, obligations of CME, the Seller or its Affiliates
(other than the obligations of another Target Company).

1.39
No Finders’ Fees

1.39.1
None of the Target Companies or the Seller has an obligation or liability to pay
any fees or commissions to any broker, finder or agent with respect to this
Agreement or the Transaction.

1.40
Tax

Tax liabilities
1.40.1
All Tax for which a Target Company has been liable or is liable to account for
has, on or before Closing, either been duly paid (insofar as such Tax ought to
have been paid) to the appropriate Tax Authority within the relevant statutory
time limits or is fully and properly provided for or disclosed in the Statutory
Accounts. No Target Company has any liability to make a payment or repayment in
respect of Tax, or an amount equal to any Tax, to any person in respect of, or
in consequence of, any covenant or indemnity entered into by a Target Company on
or before Closing.

1.40.2
The provisions for Taxes in the Statutory Accounts are sufficient for the
payment of any accrued and unpaid Taxes of any nature of the Target Companies
and since the date of the Statutory Accounts, the Target Companies have incurred
no Taxes other than in the ordinary course of business.

1.40.3
Each Target Company has made and submitted each claim, election, notice and
consent assumed to have been made for the purposes of the Statutory Accounts.

1.40.4
No Target Company is involved in any material current dispute with any Tax
Authority and, so far as the Seller is aware, no such dispute is contemplated.

1.40.5
There are no liens for Taxes upon any property or assets of a Target Company.



72



--------------------------------------------------------------------------------




Tax returns
1.40.6
All notices, computations and returns which ought to have been submitted to a
Taxation Authority by any of the Target Companies have been properly and duly so
submitted within any relevant time limits and all information, notices,
computations and returns submitted to a Taxation Authority are true, accurate
and complete in all material respects.

1.40.7
All material records which any of the Target Companies is required to keep for
Tax purposes have been duly kept and are available for inspection at the
premises of the relevant company.

1.40.8
None of the Target Companies has asked for any extensions of time for the filing
of any currently outstanding Tax returns or other documents relating to Taxes.

Penalties and interest
1.40.9
None of the Target Companies has since 1 January 2010 paid or been notified by
the relevant Taxation Authority that it has become liable to pay any interest,
penalty, surcharge or fine relating to Taxes.

Investigations
1.40.10
None of the members of the Target Companies, has since 1 January 2010 been
subject to or is currently subject to any non‑routine investigation, audit or
visit by any Taxation Authority.

Tax residence
1.40.11
No Target Company is treated for any Tax purpose as resident in a country other
than the country of its incorporation and no Target Company, has, or has had a
branch, agency or permanent establishment in a country other than the country of
its incorporation.

Withholding and deduction
1.40.12
Each Target Company has deducted Tax from all payments where it has been
required to do so and has accounted to the relevant Tax Authority for all
deductions for which it has been required to account.

Transactions with Affiliates
1.40.13
All transactions and agreements between each member of the Target Companies, on
one hand, and the Seller and its Affiliates (and their directors, officers or
employees), on the other hand, have been made on arms’ length terms, and the
processes by which prices and terms have been arrived at have, in each case,
been documented as required by law.



73



--------------------------------------------------------------------------------




Employment taxes
1.40.14
Each Target Company has properly operated the requisite payroll tax systems and
has within the prescribed time limits duly made all such payments, deductions,
withholdings or reductions as are required by law in respect of any remuneration
or benefits of any kind paid or provided, or deemed to be paid or provided or
treated as paid or provided by it or on its behalf (including social security
contributions) for the benefit of any person who is or might be regarded by any
Tax Authority as an employee, ex-employee, officer or ex-officer of a Target
Company, and has duly accounted to the relevant Tax Authority for all amounts so
paid, deducted, withheld or reduced by it. Complete and accurate records have
been maintained by each Target Company in respect of such matters.

Stamp taxes
1.40.15
All documents in the enforcement of which a Target Company may be interested
have been duly stamped and all transfer taxes paid as required by law (including
all registration duties, contribution or conversion fees, stamp duty or real
estate registration taxes).

Value added taxes
1.40.16
Each Target Company is registered for the purposes of value added tax or an
equivalent tax in its country of incorporation so far as it is required to be so
registered. Each Target Company has complied in all material respects with all
provisions relating to value added tax and equivalent taxes.

Anti-avoidance
1.40.17
No Target Company has been engaged in or been a party to any transaction, scheme
or arrangement which, or which included a step or steps which, served no purpose
other than the saving of Tax or a reduction in, deferral or re-characterisation
of a liability to Tax or the creation, acceleration or increase of a Tax relief.

Part B.     Purchaser’s Warranties
For purposes of Clause 8.3 of the Agreement, the Warranties of the Purchaser
under this Part B of Schedule 3 are as follows:
1.41
Incorporation and capacity of Purchaser

1.41.1
The Purchaser is duly organised and validly existing under the laws of the
Luxembourg.



74



--------------------------------------------------------------------------------




1.41.2
The Purchaser has full power and authority to execute this Agreement and other
Transaction Documents, to perform its obligations hereunder and under each of
the Transaction Documents to which it is a party and to consummate the
transactions contemplated hereby and thereby including, without limitation, to
own, hold, purchase (pursuant to this Agreement) the Target Companies’ Shares.
This Agreement and each Transaction Document to which the Purchaser is a party
has been, or when the relevant document is executed will be, duly and validly
executed by the Purchaser and constitutes a legal, valid, binding obligation of
the Purchaser, enforceable against it in accordance with their respective terms.

1.42
No Conflict

1.42.1
The execution, delivery and performance of this Agreement or the other
Transaction Documents to which the Purchaser is a party and the consummation of
the Transaction will not violate any provision of and will not result in the
breach or in the acceleration of the terms of:

(a)
any applicable law, rule or regulation of any court or Governmental Authority
applicable to which the Purchaser is subject or any provision of its
constitutional documents; and

(b)
any contract, indenture, agreement or commitment to which the Purchaser is a
party or is bound or by which any of its material assets are affected

1.43
Filings and Consents

1.43.1
Other than the Purchaser Regulatory Approvals, the execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party and the consummation of the Transaction will not require the consent of
any Governmental Authority;

1.44
No Insolvency

1.44.1
No administrator, receiver or administrative receiver has been appointed in
respect of the whole or any part of the assets or undertaking of the Purchaser.

1.44.2
No order has been made and no resolution has been passed for the winding‑up of
the Purchaser and, so far as the Purchaser is aware, no petition has been
presented for that purpose.

1.44.3
The Purchaser is not unable to pay its debts as they fall due and the Purchaser
has not stopped paying its debts as they fall due.

1.44.4
No voluntary arrangement, compromise or similar arrangement with creditors has
been proposed, agreed or sanctioned in respect the Purchaser; and



75



--------------------------------------------------------------------------------




1.45
Payment of the Purchase Price

1.45.1
The Purchaser will have at Closing immediately available on an unconditional
basis (subject only to Closing) the necessary cash resources to meet its
obligations under this Agreement (including the payment of the Purchase Price at
Closing), and each of the other Transaction Documents to which it is or will be
a party.



76



--------------------------------------------------------------------------------





SCHEDULE 4
WARRANTY CLAIMS AND INDEMNITY CLAIMS
1.
Acknowledgement

The Purchaser acknowledges and agrees that:
(a)
the only warranties, indemnities and other assurances of any kind given by or on
behalf of the Seller or any other member of the CME Group and on which the
Purchaser may rely in entering into this Agreement are those set out in this
Agreement, including the Warranties and the Indemnities; and

(b)
no other statement, promise or forecast made by or on behalf of the Seller or
any other member of the CME Group may form the basis of, or be pleaded in
connection with, any Claim by the Purchaser under or in connection with this
Agreement.

2.
Notice

If the Purchaser becomes aware of a matter or circumstance which may give rise
to a Warranty Claim or an Indemnity Claim (other than a Tax Claim) the Purchaser
shall give notice to the Seller specifying that matter or circumstance in
reasonable detail (including, without limitation, the Purchaser’s estimate, on a
without prejudice basis, of the amount of such claim) as soon as reasonably
practicable after it becomes aware of that matter or circumstance, provided that
no Warranty Claim or an Indemnity Claim (other than a Tax Claim) shall be
limited or prejudiced by the above except that the Seller shall not be liable
for any losses in respect of a Warranty Claim to the extent that they are
increased, or are not reduced, as a result of any failure by the Purchaser to
give notice as contemplated by this paragraph 2 of Schedule 4.
3.
Exclusions

3.1
The Seller shall not be liable in respect of a Warranty Claim (other than a Tax
Warranty Claim) to the extent that the matter or circumstance giving rise to
that claim:

(a)
was specifically taken into account in the calculation of the Closing Adjustment
Amount or the Final Adjustment Amount; or

(b)
has been or is made good or is otherwise compensated for without cost to the
Purchaser or the Target Companies; or

(c)
relates to any obligation owed to or by any of the Target Companies which is
settled in full at Closing in accordance with this Agreement; or

(d)
is contingent or otherwise incapable of being quantified and relates to any
claim at the time of notifying the claim to the Seller and the Seller shall not
be liable to make any payment in respect of such claim unless and until the
liability becomes an actual liability or (as the case may be) becomes capable of
being quantified.



77



--------------------------------------------------------------------------------




3.2
The Seller shall not be liable in respect of a Warranty Claim (other than a Tax
Warranty Claim) to the extent the relevant liability would not have arisen but
for any act or omission of any of the Target Companies on or before Closing
carried out at the written request or with the written consent of the Purchaser,
or any act of the Purchaser or any Target Company after Closing, other than any
acts or omissions (i) which were undertaken pursuant to a legally binding
obligation entered into by any Target Company on or before Closing, (ii) carried
out or effected by any Target Company pursuant to any law, regulation, directive
or published practice of any Governmental Authority coming into force at any
time, or (iii) for the purpose of avoiding or mitigating a penalty imposable by
such legislation, or (iv) if carried out with the written approval of, or at the
written request of the Seller.

4.
Financial limits

The liability of the Seller for breach of the Warranties and the Indemnities (to
the extent expressed to be applicable) shall be limited as follows:
(a)
the Seller shall not be liable in respect of any Warranty Claim (other than
Claims in respect of the Fundamental Warranties) unless the amount of the
damages to which the Purchaser would, but for this subparagraph, be entitled as
a result of that Warranty Claim exceeds EUR 100,000, in which case the Purchaser
shall be entitled to claim the whole amount and not the excess only and in this
case the Warranty Claims with respect of the same subject matter or otherwise
substantially connected shall be treated as one and the same Warranty Claim;

(b)
the Seller shall not be liable in respect of any Warranty Claim (other than
Claims in respect of the Fundamental Warranties) except to the extent that the
amount of damages resulting from any and all Warranty Claims exceed in aggregate
EUR 750,000, in which case the Purchaser shall be entitled to claim the whole
amount and not the excess only;

(c)
the maximum aggregate liability of the Seller (excluding Seller’s costs and
Costs of Recovery) in respect of any and all Warranty Claims (other than Claims
in respect of the Fundamental Warranties), DD Specific Indemnity Claims and Tax
Indemnity Claims (other than Secondary Tax Indemnity Claims) combined (other
than the indemnity under paragraph 8.1(a) of this Schedule 4 and the indemnity
under paragraph 9.5(a) of Schedule 5) shall not exceed EUR 30,000,000; and

(d)
the maximum aggregate liability of the Seller (excluding Seller’s costs and
Costs of Recovery) in respect of Claims in respect of the Warranties, DD
Specific Indemnity Claims and Tax Indemnity Claims (other than Secondary Tax
Indemnity Claims) combined (other than the indemnity under paragraph 8.1(a) of
this Schedule 4 and the indemnity under paragraph 9.5(a) of Schedule 5) shall
not exceed an amount equal to the Purchase Price.



78



--------------------------------------------------------------------------------




5.
Time limits

The liability of the Seller in respect of the Warranties (other than the
Fundamental Warranties), Tax Indemnity Claims (other than Secondary Tax
Indemnity Claims) and the DD Specific Indemnities shall terminate on:
(a)
in respect of Warranty Claims (other than Claims in respect of the Fundamental
Warranties or Tax Warranty Claims), on the date that is eighteen (18) months
after the Closing Date; and

(b)
in respect of DD Specific Indemnity Claims and Tax Claims (other than Secondary
Tax Indemnity Claims), on the date that is seven (7) years after the Closing
Date,

except in respect of any Warranty Claim or Indemnity Claim of which notice is
given to the Seller before such date. The liability of the Seller in respect of
any Warranty Claim (other than a Claim in respect of the Fundamental Warranties
or a Tax Warranty Claim) shall in any event terminate if proceedings in respect
of it have not been initiated by the Purchaser within six (6) months after the
giving of notice of that Warranty Claim (or, if the Warranty Claim is based on a
liability which is contingent only, within six (6) months after such contingent
liability gives rise to an obligation to make a payment or if the threshold in
paragraph 4(b) above is not reached, within six (6) months from the date on
which it is reached).
6.
Fair disclosure

6.1
Any matter, fact or circumstance Fairly Disclosed by the information set out in
the Disclosure Letter (and in respect of the Warranties given at Closing only
the Supplementary Disclosure Letter (if any)) or any of the documents and
information Fairly Disclosed in the Data Room shall be deemed to be a disclosure
for the purposes of Warranty to which it corresponds in number and each other
Warranty, to the extent Fairly Disclosed with regard to such other Warranty,
except:

(a)
in relation to the Warranties set out in paragraphs 1.8 (Management/Statutory
Accounts) and 1.35 (Anti-Bribery) of Schedule 3 and, notwithstanding paragraph
16 below, the Fundamental Warranties, where disclosure must be specific and
correspond expressly against the relevant Warranty;

(b)
the Tax Warranties are only qualified by matters, facts and circumstances Fairly
Disclosed (i) in Folder 4.3 (Croatia) in the section entitled ‘Tax’ and Folder
5.3 (Slovenia) in the section entitled ‘Tax’, in each case in the Data Room (the
“Tax Folders”); or (ii) specifically disclosed in section 1.40 of the specific
disclosures in the Disclosure Letter (and in respect of the Tax Warranties given
at Closing only the corresponding Tax section of the Supplementary Disclosure
Letter (if any)) and those matters shall not qualify and shall not be Fairly
Disclosed against a Warranty that is not a Tax Warranty; and



79



--------------------------------------------------------------------------------




(c)
the matters (i) in the Tax Folders and (ii) in section 1.40 of the specific
disclosures in the Disclosure Letter shall not qualify or be Fairly Disclosed
against any Warranty that is not a Tax Warranty but, for the avoidance of doubt,
shall qualify and shall be Fairly Disclosed against a Warranty that is Tax
Warranty.

6.2
The disclosure of any matter in the Disclosure Letter (and in respect of the
Warranties given at Closing only the Supplementary Disclosure Letter (if any))
shall not be deemed to constitute an admission by any party, or to otherwise
imply, that any such matter is material for the purposes of this Agreement,
could reasonably be expected to have a Material Adverse Effect or is required to
be disclosed under this Agreement. No warranty, representation or other
assurance is given by the Seller with respect to the accuracy of, or the absence
of any omission from, the information set out in the Disclosure Letter (and in
respect of the Warranties given at Closing only the Supplementary Disclosure
Letter (if any)) or any of the documents and information included in the Data
Room, except as expressly provided for in this Agreement.

7.
Payment of damages

Any payment made by the Seller in respect of a Warranty Claim or Indemnity Claim
shall, to the maximum extent possible, be deemed to be a reduction in the
Purchase Price.
8.
Third party claims

8.1
If a Warranty Claim (other than a Tax Warranty Claim) or an Indemnity Claim
(other than a Tax Indemnity Claim) arises as a result of, or in connection with,
a liability or alleged liability of the Target Companies to a third party other
than an Affiliate of the Seller, Time Warner Inc. or an Affiliate of Time Warner
Inc. (a “Third Party Claim”), then the Purchaser shall notify the Seller of the
existence of the Third Party Claim and the Seller may, at any time before any
final compromise, agreement, expert determination or non-appealable decision of
a court or tribunal of competent jurisdiction is made in respect of the Third
Party Claim or the Third Party Claim is otherwise disposed of, give notice to
the Purchaser that the Seller elects to assume the conduct of any dispute,
compromise, defence or appeal of the Third Party Claim and of any incidental
negotiations on the following terms:

(a)
the Seller shall indemnify the Purchaser and each of the Target Companies (as
the case may be) against all liabilities, charges, costs and expenses which they
may incur in taking any such additional action as the Seller may request
pursuant to subparagraphs (b) and (c) below (beyond such liabilities, charges,
costs and expenses as the Purchaser and each of the Target Companies would have
incurred had they retained sole control of the Third Party Claims);

(b)
the Purchaser shall procure that each of the Target Companies (as the case may
be) makes available to the Seller such persons and all such information as the
Seller may request for assessing, contesting, disputing, defending, appealing or
compromising the Third Party Claim;



80



--------------------------------------------------------------------------------




(c)
the Purchaser shall procure that each of the Target Companies (as the case may
be) takes such action to assess, contest, dispute, defend, appeal or compromise
the Third Party Claim as the Seller may request and does not make any admission
of liability, agreement, settlement or compromise in relation to the Third Party
Claim without the prior written approval of the Seller which will not be
unreasonably withheld, conditioned or delayed; and

(d)
the Seller shall keep the Purchaser informed of the progress of the Third Party
Claim and provide the Purchaser with copies of all relevant documents and such
other information in its possession as may be reasonably requested by the
Purchaser (acting reasonably).

8.2
If a Warranty Claim (other than a Tax Warranty Claim) or an Indemnity Claim
(other than a Tax Indemnity Claim) arises as a result of, or in connection with,
a Third Party Claim, the Purchaser shall, until the earlier of such time as the
Seller shall give any notice as contemplated by subparagraph 8.1 and such time
as any final compromise, agreement, expert determination or non-appealable
decision of a court or tribunal of competent jurisdiction is made in respect of
the Third Party Claim or the Third Party Claim is otherwise finally disposed of:

(a)
procure that each of the Target Companies (as the case may be) consults with the
Seller, and takes account of the reasonable requirements of the Seller, in
relation to the conduct of any dispute, defence, compromise or appeal of the
Third Party Claim;

(b)
keep, or procure that each of the Target Companies (as the case may be) keeps
the Seller promptly informed of the progress of the Third Party Claim and
provide, or procure that each of the Target Companies (as the case may be)
provides the Seller with copies of all relevant documents and such other
information in the Purchaser’s or the relevant company’s possession as may be
reasonably requested by the Seller; and

(c)
procure that none of the Target Companies (as the case may be) shall cease to
defend the Third Party Claim or make any admission of liability, agreement or
compromise in relation to the Third Party Claim without the prior written
consent of the Seller which will not be unreasonably withheld, conditioned or
delayed.

8.3
Nothing in this paragraph 8 shall require the provision by any person of any
information to the extent such provision would contravene any applicable law or
regulation or would breach any duty of confidentiality owed to any third party
or to the extent the information concerns advice to the Purchaser on its rights
under this Agreement or any Transaction Document or any claim against the Seller
or a Seller Affiliate. If any information is provided by any person (the
“Provider”) to any other person (the “Recipient”) pursuant to this paragraph 8:

(a)
that information shall only be used by the Recipient in connection with the
Third Party Claim and this Agreement provide that the terms of this Agreement
shall in all respects apply to that information; and

(b)
to the extent that information is privileged:



81



--------------------------------------------------------------------------------




(i)
no privilege shall be waived by reason of or as a result of its being provided
to the Recipient; and

(ii)
if a third party requests disclosure by the Recipient in relation to that
information, if the Recipient is the Seller or the Purchaser, the Recipient
shall promptly notify the Provider and, to the extent it can do so, itself
assert privilege in opposition to that disclosure request.

9.
Mitigation

Nothing in this Agreement shall be deemed to relieve the Purchaser from any
common law duty to mitigate any loss or damage incurred by it as a result of any
of the Warranties being untrue or inaccurate.
10.
Recovery from third parties

If:
(a)
any Seller makes a payment in respect of a Warranty Claim or Indemnity Claim
(other than Tax Claims) in accordance with this Schedule 4 (the “Damages
Payment”);

(b)
at any time after the making of such reduction or payment any of the Target
Companies (as the case may be) or the Purchaser receives any sum other than from
the Seller which would not have been received but for the matter or circumstance
giving rise to that Warranty Claim or Indemnity Claim (the ”Third Party Sum”);

(c)
the receipt of the Third Party Sum was not taken into account in calculating the
Damages Payment; and

(d)
the aggregate of the Third Party Sum and the Damages Payment exceeds the amount
required to compensate the Purchaser and the Target Companies in full for the
loss or liability which gave rise to the Warranty Claim or Indemnity Claim in
question (such excess being the “Excess Recovery”),

the Purchaser shall, promptly following receipt of the Third Party Sum by it or
by the Target Companies (as the case may be), repay to the Seller an amount
equal to (a) the lower of (i) the Excess Recovery and (ii) the Damages Payment,
minus (b) any costs and expenses reasonably incurred by the Purchaser and the
Target Companies in recovering the Damages Payment and the Third Party Sum (to
the extent the costs are not otherwise included in those amounts).


82



--------------------------------------------------------------------------------




11.
Insurance

If in respect of any matter which would otherwise give rise to a Warranty Claim
or Indemnity Claim (other than Tax Claims), any of the Target Companies is
entitled to claim under any policy of insurance the amount of insurance monies
recovered by any of the Target Companies shall reduce, to such extent, that
Warranty Claim or Indemnity Claim (provided that if a Target Company fails to
exercise its interests (if any) under any Insurance Policies the subject of
Clause 6, then the Target Company shall be deemed to have surrendered and
transferred such interest to the Seller who shall be entitled to make recovery
under the such Insurance Policy and retain the amounts so recovered for its own
benefit).
12.
Set off

The Purchaser waives any and all rights of set off, counterclaim, deduction or
retention against or in respect of any of its payment obligations under this
Agreement or any of the other Transaction Documents which it might otherwise
have by virtue of any Warranty Claim.
13.
Remedy of breaches

If the matter or circumstance giving rise to a Warranty Claim is capable of
remedy, the Purchaser shall procure that the Seller is given the opportunity in
a thirty (30) day period to commence after the Seller is given notice thereof to
remedy the relevant matter or circumstance and shall, without prejudice to
paragraph 8 of this Schedule 4, provide, and shall procure that each of the
Target Companies (as the case may be) shall provide, all reasonable assistance
to the Seller (at the Seller’s cost) to remedy the relevant matter or
circumstance. To the extent that the matter or circumstance giving rise to a
Warranty Claim is fully remedied to the satisfaction of the Purchaser, the
Seller shall not be liable for such Warranty Claim.
14.
Consequential loss

The Seller shall have no liability for any punitive or aggravated damages or
damages for indirect or consequential loss for breach of the Warranties.
15.
No double recovery

The Purchaser shall not be entitled to recover damages under this Agreement or
any other Transaction Document or otherwise obtain reimbursement or restitution
under this Agreement or any other Transaction Document more than once in respect
of the same loss.
16.
Non Applicability of Limitations

16.1
Notwithstanding other provisions of this Schedule 4, the liability of the Seller
in respect of the Fundamental Warranties shall not be limited in any respect and
none of paragraphs 1 to 15 of this Schedule 4 shall apply to any Claim for
breach of the Fundamental Warranties (save for paragraph 4(d) of this Schedule
4, which shall apply).



83



--------------------------------------------------------------------------------





SCHEDULE 5
TAX INDEMNITY
1.
Definitions And Interpretation

1.1
The definitions and rules of interpretation in this paragraph apply in this
Schedule. In the event of any conflict between Clause 1 of this Agreement and
paragraph 1 of this Schedule the provisions of paragraph 1 shall prevail with
regards to the interpretation of this Schedule (and the provisions of Clause 1
shall prevail with regards to the interpretation of this Agreement other than
this Schedule).

“Accounts Relief” means any Relief that has been taken into account in the
calculation of the Final Adjustment Amount pursuant to Schedule 10;
“Event” includes (without limitation), the expiry of a period of time, any
Target Company becoming or ceasing to be associated with any other person for
any Tax purpose or ceasing to be or becoming resident in any country for any Tax
purpose, the death or the winding up or dissolution of any person, the earning,
receipt or accrual for any Tax purpose of any income, profit or gains, the
incurring of any loss or expenditure, and any transaction (including the
execution and completion of all provisions of this Agreement), event, act or
omission or change in circumstances of whatever nature, and any reference to an
Event occurring on or before a particular date shall include Events which, for
Tax purposes, are deemed to have, or are treated or regarded as having, occurred
on or before that date;
“Liability for Taxation” means:
(a)
any liability of any Target Company to make a payment of or in respect of Tax,
whether or not the same is primarily payable by such Target Company and whether
or not such Target Company has or may have any right of reimbursement against
any other person or persons, in which case the amount of the Liability for
Taxation shall be the amount of the actual payment;

(b)
the Tax Loss of any Accounts Relief in which case the amount of the Liability
for Taxation will be the amount of Tax which would (on the basis of Tax rates
current at the date of such Tax Loss) have been saved but for such Tax Loss or
where the Relief is the right to repayment of Tax, the amount of the repayment;

(c)
the use or setting off of any Purchaser’s Relief in circumstances where, but for
such set off or use, the Target Company would have had a liability to make a
payment of or in respect of Tax for which the Purchaser would have been able to
make a claim against the Seller under this Tax Indemnity, in which case, the
amount of the Liability for Taxation shall be the amount of Tax for which the
Seller would have been liable under this Tax Indemnity but for such set off or
utilisation;

“Purchaser’s Relief” means:
(d)
any Accounts Relief;

(e)
any Relief which arises in connection with any Event occurring after Closing;
and

(f)
any Relief, whenever arising, of the Purchaser or any member of the Purchaser’s
Tax Group other than the Target Companies;



84



--------------------------------------------------------------------------------




“Purchaser’s Tax Group” means the Purchaser and any other company or companies
which are from time to time treated as members of the same group as, or
otherwise connected or associated in any way with, the Purchaser for any Tax
purpose;
“Relief” includes any loss, relief, allowance, credit, exemption or set off in
respect of Tax or any deduction in computing income, profits or gains for the
purposes of Tax and any right to a repayment of Tax;
“Saving” means the reduction or elimination of any liability of any Target
Company to make an actual payment of corporation tax in respect of which the
Seller would not have been liable under paragraph 2 of this Schedule 5, by the
use of any Relief arising wholly as a result of a Liability for Taxation in
respect of which the Seller has made a payment under paragraph 2 of this
Schedule 5;
“Seller’s Tax Group” means the Seller and any other company or companies which
are from time to time treated as members of the same group as, or otherwise
connected or associated in any way with, the Seller for any Tax purpose;
“Straddle Period” is defined in paragraph 2.11.5(a) of this Schedule 5;
“Tax Demand” means any assessment, notice, demand, letter or other document
issued or action taken by or on behalf of any Taxation Authority,
self-assessment or other occurrence from which it appears that the Purchaser or
any Target Company is or may be subject to a Liability for Taxation or other
liability. in respect of which the Seller is or may be liable under this Tax
Indemnity and/or in respect of any claim arising out of or in connection with
the Tax Warranties;
“Tax Demand Dispute” means any dispute, appeal, negotiations or other
proceedings in connection with a Tax Demand;
“Tax Indemnity” means the terms of this Schedule 5 of the Agreement;
“Tax Loss” means any reduction, modification, loss, counteraction,
nullification, failure to obtain, utilisation, disallowance or clawback,
unavailability or non-existence for whatever reason; and
“Tax Warranties” means the Warranties set out at paragraph 1.40 of Schedule 3.
1.2
References to gross receipts, income, profits or gains earned, accrued or
received shall include any gross receipts, income, profits or gains deemed
pursuant to the relevant Tax Law to have been or treated or regarded as earned,
accrued or received.

1.3
References to a repayment of Tax shall include any repayment supplement or
interest in respect of it.

1.4
Any reference to something occurring in the ordinary course of business shall
not include:

(a)
anything that involves, or leads directly or indirectly to, any liability of any
Target Company to Tax that is, or but for an election would have been, the
primary liability of, or properly attributable to, or due from another person
(other than a member of the Purchaser’s Tax Group); or

(b)
anything that relates to or involves the acquisition or disposal of an asset or
the supply of services (including the lending of money, or the hiring or
licensing of tangible or intangible property) in a transaction which is not
entered into on arm’s length terms; or



85



--------------------------------------------------------------------------------




(c)
anything that relates to or involves the making of a distribution for Tax
purposes, the creation, cancellation or re-organisation of share or loan
capital, the creation, cancellation or repayment of any connected-party debt or
any Target Company becoming or ceasing to be or being treated as ceasing to be a
member of a group of companies or becoming or ceasing to be associated or
connected with any other company for any Tax purposes; or

(d)
anything which relates to any scheme, transaction or arrangement designed partly
or wholly or containing steps or stages partly or wholly for the purpose of
avoiding or reducing or deferring a Liability for Taxation; or

(e)
anything that gives rise to a Liability for Taxation on deemed (as opposed to
actual) profits; or

(f)
anything that involves, or leads directly or indirectly to, a change of
residence of any Target Company for Tax purposes.

1.5
Unless the contrary intention appears, words and expressions defined in this
Agreement have the same meaning in this Schedule and any provisions in this
Agreement concerning matters of construction or interpretation also apply in
this Tax Indemnity.

2.
Covenant

2.1
The Seller covenants with the Purchaser that, the Seller shall be liable to pay
to the Purchaser an amount equal to any:

(a)
Liability for Taxation in relation to any period commencing before Closing
resulting from or by reference to any Event occurring (or treated for tax
purposes as occurring) on or before Closing or in respect of any gross receipts,
income, profits or gains earned, accrued or received by any Target Company on or
before Closing, and in the case of any taxable period that includes but does not
end on Closing (a “Straddle Period”), the amount of Tax allocable to the portion
of the Straddle Period ending on Closing shall be determined as if such taxable
period ended at Closing;

(b)
Liability for Taxation, including liability for payments in respect of Taxation,
which arises solely as a result of the relationship for Tax purposes of any
Target Company with any person other than a member of the Purchaser’s Tax Group
at any time prior to Closing and which is payable by any Target Company by
reason of such other person failing to discharge a liability for Taxation
provided that, for the avoidance of doubt, this paragraph 2.1(b) should not
apply to any reclassification of any consultant or other independent contractor
of any Target Company as an employee

(c)
Liability for Taxation which arises at any time (being a liability for any
Target Company to account for income tax or social security contributions) as a
result of, or in respect of:

(i)
the grant, exercise, surrender, exchange or other disposal of an option or other
right to acquire securities or in respect of any acquisition, holding or
disposal of employment-related securities where the acquisition of the security
or the grant of the option or other right to acquire the security occurred on or
before Closing; and



86



--------------------------------------------------------------------------------




(ii)
any person being treated as a subcontracted worker or freelancer by a Target
Company in respect of any payments or benefits provided on or before Closing to
any person who is or is deemed to be an employee or officer of a Target Company
for Tax purposes or otherwise; and

(d)
any reasonable third party costs properly incurred by the Purchaser, any Target
Company or any member of the Purchaser’s Tax Group in connection with any
liability as is mentioned in this paragraph 2.1 for which the Seller is liable
or in successfully taking or defending any action under this Schedule 5.

2.2
For the purposes of this Tax Indemnity, in determining whether a charge on the
Target Companies’ Shares (or any part of them) or assets of any Target Company
arises at any time, the fact that any Tax may be paid in instalments shall be
disregarded and such Tax shall be treated for the purposes of this Tax Indemnity
as becoming due or to have become due and a charge as arising or having arisen
on the date of the transfer of value or other date or Event on or in respect of
which it becomes payable or arises.

2.3
If the Purchaser or any Target Company becomes aware of a Tax Demand which may
result in a liability arising under paragraph 2 of this Schedule 5 the Purchaser
shall serve a written notice on the Seller (setting out with reasonable
specificity the nature and quantum of the relevant Liability for Taxation in
respect of which a Tax Indemnity Claim may arise) (a “Tax Indemnity Claim
Notice”).

3.
Payment date and interest

3.1
Payment timetable

Payment by the Seller in respect of any liability under this Schedule shall be
made on the following days:
(a)
in the case of a Liability for Taxation that involves an actual payment of or in
respect of Tax, the later of five (5) Business Days before the due date for
payment and ten (10) Business Days after the date on which the Purchaser serves
notice on the Seller requesting payment; or

(b)
in a case that involves the loss of a Relief (other than a right to repayment of
Tax), the last date upon which the Tax is or would have been required to be paid
to the relevant Taxation Authority in respect of the earlier of:

(i)
the period in which the Tax Loss of the Relief gives rise to an actual liability
to pay Tax; or

(ii)
the period in which the Tax Loss of the Relief occurs (assuming for this purpose
that the Target had sufficient profits or was otherwise in a position to use the
Relief); or

(c)
in a case that falls within paragraph (c) of the definition of Liability for
Taxation, the date upon which the Tax saved by the relevant Target Company is or
would have been required to be paid to the relevant Taxation Authority.

Any sum not paid by the Seller on the due date for payment as specified in
paragraph 3.1 of this Schedule 5 shall bear interest (which shall accrue from
day to day after as well as before any judgment for the same) from the due date
to and including the day of actual payment at a rate of 2% above the Bank of
England base lending rate for the time being or (in the absence of that) at any
similar rate as the Purchaser shall, acting reasonably, select.


87



--------------------------------------------------------------------------------




3.2
Disputed Tax matters

(a)
If, within twenty (20) Business Days of its receipt of a Tax Indemnity Claim
Notice the Seller serves a written counter notice on the Purchaser objecting to
the proposed Tax Indemnity Claim (a “Tax Claim Objection Notice”), then the
Seller and the Purchaser, each acting reasonably, shall enter into discussions
and endeavour to agree whether or not a Liability for Taxation has arisen and
whether the Purchaser is entitled to indemnification in respect of such
Liability for Taxation under this Tax Indemnity and, if so agreed, the amount so
payable by the Seller to the Purchaser (the “Disputed Tax Matters”). If the
Seller and the Purchaser fail to agree the Disputed Tax Matters within twenty
(20) Business Days of the service of the Tax Claim Objection Notice, then either
the Seller or the Purchaser may thereafter refer the Disputed Tax Matters (or
such part thereof on which the Seller and the Purchaser have not agreed) to such
independent firm of accountants as they agree, or should they fail to reach such
agreement on an independent firm of accountants within fourteen (14) days, the
relevant Disputed Tax Matters shall be referred to such independent firm of
chartered accountants (being a reputable ‘big four’ accountancy firm with
experience of providing tax and accountancy services to companies whose business
and geographic scope are similar to that of the Target Company) nominated by
such third party as the Seller and the Purchaser may agree (or, in the absence
of agreement, nominated (acting reasonably) by the then president of the
Institute of Chartered Accountants in England and Wales on application of either
the Seller or the Purchaser). The independent firm of accountants, as so
determined, (the “Independent Tax Accountants”) shall decide the relevant
Disputed Tax Matters as experts and not as arbitrators and their decision shall
be final and binding upon the Parties (save in the case of fraud or manifest
material error).

(b)
The Independent Tax Accountants shall be instructed by the Seller and the
Purchaser the terms of engagement of the Independent Tax Accountants shall
conform with such basis and shall otherwise be on such terms as they shall agree
or, in the absence of such agreement, as may be determined by the Independent
Tax Accountants, and:

(i)
the sole duty of the Independent Tax Accountants will be to determine the
Dispute Tax Matter(s) referred to them, which may include any dispute concerning
the interpretation of this Agreement or any dispute as to the jurisdiction of
the Independent Tax Accountants to decide the dispute or the content or
interpretation of their terms of reference;

(ii)
the Seller and the Purchaser shall (and the Purchaser shall procure that the
Target Companies shall) each provide the Independent Tax Accountants with all
information within the possession or under their control and which the
Independent Tax Accountants may reasonably require;

(iii)
the fees and expenses of the Independent Tax Accountants shall be divided
equally between the Seller and the Purchaser;

(iv)
the Independent Tax Accountants shall determine their own procedure but shall:

(1)
give each of the Seller and the Purchaser a reasonable opportunity to make
written and, if agreed by the Independent Tax Accountants, oral representations
to them;



88



--------------------------------------------------------------------------------




(2)
require that the Seller and the Purchaser supply each other with copies of their
written representations at the same time as they are submitted to the
Independent Tax Accountants and allow the other to respond in writing to any
such written representation; and

(3)
where reasonably practicable, permit the Seller and the Purchaser to be present
when the other of them is making oral submissions to the Independent Tax
Accountants and to make oral submissions in reply;

(v)
the Independent Tax Accountants may, if they reasonably consider this necessary
to reach their determination, instruct valuers, solicitors and other
professional advisers;

(vi)
subject to the Independent Tax Accountants having promptly upon request received
all information referred to in sub-paragraph (ii) above, and the procedure
referred to in sub-paragraph (iv) above having been concluded, the Independent
Tax Accountants shall make their determination as soon as is reasonably
practicable but no later than sixty (60) days after the dispute is referred to
them;

(vii)
the Independent Tax Accountants shall make their determination of the Disputed
Tax Matters (including, if so determined, the amount of any amount payable by
the Seller to the Purchaser under this Tax Indemnity) and the determination of
the Independent Tax Accountants shall, in the absence of fraud or manifest
error, be final and binding on all Parties. For the avoidance of doubt, where
the quantum of a Liability for Taxation (or other matter) remains subject to the
determination of a Taxation Authority the Independent Tax Accountant may
determine that the quantum of the liability of the Seller under the Tax
Indemnity be deferred pending such Taxation Authority final determination; and

(viii)
the determination of the Independent Tax Accounts shall not be construed as Tax
advice to either party nor any assurance that the determination will prove to be
correct. The Independent Tax Accountants shall have no liability to any Party
with respect to its determination.

(c)
For the avoidance of doubt the provisions of paragraph 8 of this Schedule 5
shall take precedence over the provisions of paragraph 3.2.

4.
Exclusions

4.1
No claim shall be made under the Tax Warranties, and the covenant contained in
paragraph 2 of this Schedule 5 shall not cover any Liability for Taxation, to
the extent that:

(a)
the amount of such Liability for Taxation was provided for or otherwise taken
into account in the calculation of Final Adjustment Amount pursuant to Schedule
10; or

(b)
such Liability for Taxation was discharged on or before Closing; or



89



--------------------------------------------------------------------------------




(c)
it arises or is increased as a result only of any change in the law (other than
a change targeted specifically at countering a tax avoidance scheme) announced
and coming into force after Closing (whether relating to rates of Tax or
otherwise) or any amendment to or the withdrawal of any extra-statutory
concession previously published by a Taxation Authority (whether or not the
change purports to be effective retrospectively in whole or in part); or

(d)
it would not have arisen but for a change after Closing in the accounting
policies and practices of any Target Company (other than a change legally
required and made in order to comply with applicable law in force at Closing);
or

(e)
the Purchaser is actually compensated for any such matter under any other
provision of this Agreement; or

(f)
there is available to the relevant Target Company a Relief which is not a
Purchaser’s Relief to set against or otherwise mitigate the Liability for
Taxation; or

(g)
it would not have arisen but for a voluntary act, transaction or omission of the
Target, the Purchaser, any member of the Purchaser’s Tax Group or their
respective directors, employees, agents or successors in title after Closing
(including, without limitation, any breach of the obligations under paragraph 9
of this Schedule); or

(h)
it arises by reason of a voluntary disclaimer, withdrawal of a claim, claim or
election made or notice or consent given by any Target Company after Closing or
by reason of the revocation by any Target Company after Closing of any claim for
Relief made (whether provisionally or otherwise) by it prior to Closing where
such claim for Relief was taken into account in, or in computing a provision for
Taxation in the calculation of Final Adjustment Amount pursuant to Schedule 10;
or

(i)
it would not have arisen but for or has been increased by a failure or omission
by any Target Company to make any claim, election, surrender, withdrawal or
disclaimer or give any notice or consent or do any other thing after Closing the
making, giving or doing of which was taken into account or assumed in computing
a provision for Taxation in the calculation of Final Adjustment Amount pursuant
to Schedule 10 where the need for such claim, election, surrender, disclaimer,
notice, consent or action has been notified in writing to the Purchaser by the
Seller at least thirty (30) Business Days prior to the applicable time limit for
the making, giving or doing of the same; or

(j)
it has been made good by insurers or otherwise compensated for without cost to
the Purchaser or any Target Company; or

(k)
the liability comprises penalties, charges, surcharges, fines or interest which
arise as a consequence of any failure by the Purchaser or any Target Company
after Closing to comply with any of its respective obligations under this
Schedule 5.

4.2
For the purposes of paragraph 4.1(g) of this Schedule 5, an act will not be
regarded as voluntary if undertaken pursuant to a legally binding obligation
entered into by any Target Company on or before Closing or carried out or
effected by on any Target Company pursuant to any law, regulation, directive or
published practice of any Tax Authority whether coming into force before, on or
after Closing, or for the purpose of avoiding or mitigating a penalty imposable
by such legislation, or if carried out with the written approval of, or at the
written request of the Seller.



90



--------------------------------------------------------------------------------




5.
Limitation of liability

5.1
Time Limits

The limitations of liability set out in paragraphs 5(c) and (d) of Schedule 4
shall apply to Tax Claims (to the extent expressed to be applicable, and other
than in respect of Secondary Tax Indemnity Claims).
5.2
Financial Limits

The limitations of liability set out on paragraphs 4(c) and (d) of Schedule 4
shall apply to Tax Claims (to the extent expressed to be applicable, and other
than in respect of Secondary Tax Indemnity Claims).
6.
Savings

6.1
If any Target Company or the Purchaser discovers (whether following a request by
the Seller or otherwise) that any Target Company has obtained a Saving the
Purchaser shall as soon as reasonably practicable thereafter notify the Seller
in writing of such Saving giving full details thereof and supplying to the
Seller such information as the Seller may reasonably require to verify the
amount of such Saving.

6.2
The amount of the Saving referred to in paragraph 6.1 of this Schedule 5 shall
be:

(a)
set off against any payment then due from the Seller under this Schedule or the
Tax Warranties; and

(b)
to the extent that it is not so set off, paid to the Seller.

6.3
If any Target Company or the Purchaser has been requested by the Seller to
consider whether there has been a Saving the Purchaser shall, or shall procure
that the relevant Target Company shall, at the Seller’s expense, duly consider
whether there has been such a Saving and provide full details of its findings to
the Seller supplying such information as the Seller may reasonably require to
verify the amount of such a Saving if any.

7.
Recovery from third parties

7.1
Where the Seller has paid or is liable to pay an amount in full discharge of a
liability under paragraph 2 of this Schedule 5 in respect of any Liability for
Taxation and any Target Company or the Purchaser is or becomes entitled to
recover from some other person (not being a Taxation Authority (save in respect
of a Tax refund (including a refund of withholding taxes)), the Purchaser, any
Target Company or any other company within the Purchaser’s Tax Group), any
amount in respect of such Liability for Taxation, the Purchaser shall or procure
that the relevant Target Company shall:

(a)
notify the Seller of its entitlement as soon as reasonably practicable; and



91



--------------------------------------------------------------------------------




(b)
if required by the Seller and, subject to the Purchaser or the relevant Target
Company being indemnified by the Seller against any Tax that may be suffered on
receipt of that amount and any costs and expenses reasonably incurred in
recovering that amount, take or procure that the relevant Target Company takes
all commercially reasonable steps to enforce that recovery against the person in
question (keeping the Seller reasonably informed of the progress of any action
taken) provided that the Purchaser shall not be required to take any action
pursuant to this paragraph 7.1 of this Schedule 5, which, in the Purchaser’s
reasonable opinion, is likely to harm its or the relevant Target Company’s
commercial, business or employment relationship (potential or actual) with that
or any other person.

7.2
If the Purchaser or any Target Company recovers from any relevant person any
amount referred to in paragraph 7.1 of this Schedule 5, the Purchaser shall
account to the Seller for the lesser of:

(a)
any amount so recovered (including any related interest or related repayment
supplement) less any Tax suffered in respect of that amount and any costs and
expenses reasonably incurred in recovering that amount (save to the extent that
amount has already been made good by the Seller under any indemnity given
pursuant to paragraph 7.1(b) of this Schedule 5; and

(b)
the amount paid by the Seller under paragraph 2 of this Schedule 5 in respect of
the Liability for Taxation in question.

8.
Corporation tax returns

8.1
The Purchaser will have conduct of all Taxation affairs of the Target Companies
after Closing.

8.2
The Purchaser will not submit any substantive correspondence or submit, agree,
amend or withdraw any return or computation for any accounting period beginning
prior to Closing to any Taxation Authority without giving the Seller at least
twenty (20) Business Days to comment and incorporating the Seller’s reasonable
comments.

8.3
The Purchaser shall promptly provide the Seller with copies of all relevant
information, documents and evidence in its possession or the possession of the
relevant Target Company or their respective agents as the Seller may reasonably
request for the purposes of exercising its rights under paragraph 8.2 of this
Schedule 5.

8.4
All documents referred to in paragraph 8.2 of this Schedule 5 shall be prepared
in a manner substantially consistent with past practices and without any change
of accounting method (except to the extent necessary to comply with applicable
law and generally accepted accounting principles).

8.5
The Purchaser shall procure that the conduct of matters by it, the Target
Companies or their respective agents in respect of all accounting periods
beginning prior to Closing shall be completed prior to the expiry of any
applicable filing or submission deadlines in so far as reasonably practicable.

8.6
For the avoidance of doubt:

(a)
where any matter relating to Tax gives rise to a Tax Demand, the provisions of
paragraph 9 shall take precedence over the provisions of this paragraph 8; and

(b)
the provisions of this paragraph 8 shall not prejudice the rights of the
Purchaser to make a Tax Indemnity Claim under this Tax Indemnity in respect of
any Liability for Taxation.



92



--------------------------------------------------------------------------------




9.
Conduct of Tax Demands

9.1
Subject to paragraph 9.2 of this Schedule 5, if the Purchaser or any Target
Company becomes aware of a Tax Demand, the Purchaser shall give or procure that
notice in writing is given to the Seller as soon as is reasonably practicable,
provided always that the giving of such notice shall not be a condition
precedent to the Seller’s liability under this Tax Indemnity.

9.2
If the Seller becomes aware of a Tax Demand, it shall notify the Purchaser in
writing as soon as reasonably practicable, and, on receipt of such notice, the
Purchaser shall be deemed to have given the Seller notice of the Tax Demand in
accordance with the provisions of paragraph 9 of this Schedule 5.

9.3
Subject to paragraph 9.4 of this Schedule 5, provided the Seller agrees to
indemnify the Purchaser’s Tax Group and the Target Companies (to the Purchaser’s
reasonable satisfaction) against all liabilities, costs, damages or reasonable
expenses which may be incurred thereby including any additional Liability for
Taxation, the Purchaser shall:

(a)
take and shall procure that the Target Companies shall take such action as the
Seller may reasonably request by notice in writing given to the Purchaser to
avoid, dispute, defend, resist, appeal, request an internal review by the Tax
Authorities or compromise any Tax Demand;

(b)
keep the Seller informed of all relevant matters relating to any Tax Demand and
promptly forward to the Seller copies of all relevant correspondence with any
Taxation Authority and any other relevant information and documentation;

(c)
submit all written communications relating to the Tax Demand which are to be
transmitted to a Taxation Authority first to the Seller for approval and shall
only finally transmit such communications if such approval is given and with the
incorporation of such reasonable comments as the Seller may require; and

(d)
subject to paragraph 9.5 of this Schedule 5, not settle or otherwise compromise
the Tax Demand or otherwise agree any matter in the conduct of such Tax Demand
which will or is likely to increase the liability of the Seller under this Tax
Indemnity without the prior approval of the Seller.

9.4
Neither the Purchaser nor the Target Companies shall be obliged to appeal or
procure an appeal against any assessment to Tax if the Purchaser, having given
the Seller written notice of such assessment, does not receive written
instructions from the Seller within twenty (20) Business Days to do so, or, if
the appeal is from a court or tribunal of first instance, unless leading Tax
counsel of at least ten (10) years’ experience appointed by agreement between
the Seller and the Purchaser advises in writing that the appeal or defence has a
reasonable prospect of success taking into account all circumstances.

9.5
Notwithstanding paragraph 9.3 of this Schedule 5, if:



93



--------------------------------------------------------------------------------




(a)
the Seller does not request the Purchaser to take any action under paragraph 9.3
of this Schedule 5 or the Seller fails to agree to indemnify the Purchaser and
the Target Companies to the Purchaser’s reasonable satisfaction within a period
of time (commencing with the date of the notice given to the Seller) that is
reasonable, having regard to the nature of the Tax Demand and the existence of
any time limit in relation to avoiding, disputing, defending, resisting,
appealing, requesting a review or compromising such Tax Demand, and which period
shall not in any event exceed a period of fourteen (14) days provided that
Purchaser has sent written notice to the Seller that it intends to take conduct
of the Tax Demand by virtue of this paragraph 9.5(a) of this Schedule 5 and the
Seller has failed to agree to indemnify the Purchaser under paragraph 9.2 of
this Schedule 5 or request Purchaser or the Company to take any action under
paragraph 9.3 of this Schedule 5 within twenty (20) Business Days or receipt of
such written notice; or

(b)
it is a requirement for an appeal against an assessment or demand for Tax that
the Tax be paid and payment has not been made by the Seller to the Purchaser of
an amount equal to such Tax and in respect of it; or

(c)
the Seller takes action, or other steps are taken or legal proceedings started,
for a Seller’s bankruptcy, or the Seller becomes bankrupt or the Seller is
unable to pay its debts as they fall due, starts negotiations with a creditor
with a view to the general readjustment or rescheduling of its indebtedness or
makes a general assignment for the benefit of, or a composition with, its
creditors; or

(d)
a Taxation Authority alleges in writing that the Seller (or any Target Company
before Closing) has engaged in fraudulent conduct or deliberate default in
respect of the Liability for Taxation which is the subject matter of the Tax
Demand Dispute,

the Purchaser or the relevant Target Company shall have the right to reasonably
conduct of the Tax Demand Dispute (without prejudice to its rights under this
Tax Indemnity) and shall be free to pay or settle the Tax Demand on such terms
as the Purchaser, or such Target Company, may in its reasonable discretion
consider fit.
9.6
The Purchaser shall provide and shall procure that the Target Companies provide
to the Seller and the Seller’s professional advisors reasonable access to
personnel and relevant documents and records of the Target Companies and within
their power, possession or control for the purpose of investigating the matter
and enabling the Seller to take such action as is referred to in this paragraph
9 of this Schedule 5.

9.7
Neither the Purchaser, nor the Target Companies shall be subject to any claim by
or liability to any of the Seller for any non-compliance with any of the above
provisions of this paragraph 9 of this Schedule 5 if the Purchaser or the
relevant Target Company has bona fide acted in accordance with the instructions
of the Seller.

10.
Grossing up

10.1
All sums payable under this Schedule shall be paid free and clear of all
deductions or withholdings whatsoever unless the deduction or withholding is
required by law. If any deductions or withholdings are required by law to be
made in respect of any of the sums payable under this Schedule, the payor shall
pay to the recipient such sum as will, after the deduction or withholding has
been made, leave the recipient with the same amount as it would have been
entitled to receive in the absence of any such requirement to make a deduction
or withholding.



94



--------------------------------------------------------------------------------




10.2
If the recipient of a payment incurs a Tax liability which results from, or is
calculated by reference to, any sum paid under this Schedule, the amount so
payable shall be increased by such amount as will ensure that, after payment of
the Tax liability, the recipient is left with a net sum equal to the sum it
would have received had no such Tax liability arisen.

10.3
If the Purchaser would, but for the availability of a Purchaser’s Relief, incur
a Tax liability falling within paragraph 10.2 of this Schedule 5, the Purchaser
shall be deemed for the purposes of that paragraph to have incurred and paid
that liability.

11.
Purchaser’s covenant

11.1
The Purchaser shall pay to the Seller an amount equal to any liability to Tax of
any member of the Seller’s Tax Group which arises as a result of or in
connection with:

(a)
any Target Company or any member of the Purchaser’s Tax Group failing to pay any
amount of Tax to which it is primarily liable to the extent that such liability
to Tax arises in circumstances where the Purchaser would not have been entitled
to make a claim against the Seller under paragraph 2 of this Schedule 5 had such
liability for Tax been paid by the relevant Target Company or the relevant
member of the Purchaser’s Tax Group;

(b)
the Croatian Target ceasing to be resident in Croatia for tax purposes (but only
to the extent that the Seller is not liable for such Tax under paragraph 2 of
this Schedule 5); or

(c)
the Slovenian Target ceasing to be resident in Slovenia for tax purposes (but
only to the extent that the Seller is not liable for such Tax under paragraph 2
of this Schedule 5); or

(d)
any member of the Purchaser’s Tax Group ceasing to be resident in the
Netherlands for tax purposes.

11.2
Any payment to be made by the Purchaser under paragraph 10.1 of this Schedule 5
shall be made five (5) Business Days before the last day on which the relevant
payment of tax is due to be made to the Taxation Authority without incurring any
liability to interest or penalties.

12.
General

12.1
All payments made by the Seller to the Purchaser or by the Purchaser to the
Seller in accordance with this Schedule will be treated, to the extent possible,
as an adjustment to the Purchase Price.

12.2
The Parties shall cooperate fully, as and to the extent reasonably requested by
the other, with respect to any matters pertinent to any Taxes of the Target
Companies or any Taxes arising from this Agreement. Such cooperation shall
include the retention and, upon the other Party’s request, the provision of
records and information that are reasonably relevant to any such Tax related
matter.



95



--------------------------------------------------------------------------------




AGREED FORM


SCHEDULE 6
FORM OF TRADEMARK LICENSE AGREEMENT
TRADEMARK LICENSE AGREEMENT
This Trademark License Agreement (this “Agreement”) is made this [INSERT] day of
[INSERT] 2017 (the “Effective Date”) between:
CME MEDIA ENTERPRISES B.V., a company organized under the law of the Netherlands
with an address at Piet Heinkade 55, Unit G-J, 1019GM Amsterdam, the Netherlands
(“Licensor”), and
SLOVENIA BROADBAND S.À.R.L., a company organized under the law of Luxembourg
with an address at 61, rue de Rollingergrund L-2440 Luxembourg (“Licensee”)
Hereinafter, Licensor and Licensee may also be individually referred to as a
“Party” and are collectively referred to as the “Parties.”
Recitals
A.
WHEREAS, Licensor and Licensee have entered into that certain Framework
Agreement dated [INSERT DATE] (the “Framework Agreement”), pursuant to which
Licensor has agreed to sell to Slovenia Broadband S. À R.L. (the “Purchaser”),
and the Purchaser has agreed to purchase and acquire from Licensor, one hundred
percent (100%) of shares of the Target Companies on the terms and conditions of
the Framework Agreement.

B.
WHEREAS, the Framework Agreement provides that Licensor and Licensee shall enter
into this Agreement as a condition to the Closing of the transactions under the
Framework Agreement.

C.
WHEREAS Licensor's and its Affiliates’ businesses consist (among other things)
of producing, broadcasting, communicating and distributing cinematographic films
and television content through various media platforms.

D.
WHEREAS, Licensee's and its Affiliates' businesses consist (among other things)
of producing, broadcasting, communicating and distributing film, video and
television content through television and online platforms.

E.
WHEREAS, Licensor is the sole and exclusive owner of the entire right, title and
interest in and to the Licensed Marks (as defined below) and all registrations,
applications and renewals thereof.

F.
WHEREAS, pursuant to the terms and conditions provided herein Licensee desires
to acquire from Licensor, and Licensor desires to grant to Licensee, an
exclusive, royalty-free license to use the Licensed Marks within the Territory
during the Term (as defined below), in connection with the Licensee Services (as
defined below) so as to allow the Licensee to phase out the use of the Licensed
Marks in the Territory in a prompt and orderly manner.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


96

--------------------------------------------------------------------------------




1.    Definitions.
1.1
"Licensed Marks" shall mean the trademark registrations and domain names set
forth on Schedule A attached hereto.

1.2
"Licensee Services" shall mean (a) the broadcasting and communication of film,
video and television content services including through television platforms and
video-on-demand services called (i) “OYO” and/or the Logo (as that term is
defined in Schedule A) through the website http://oyo.dnevnik.hr and/ or
redirected from the website oyo.hr in Croatia and (ii) “VOYO” and/or the Logo
through or redirected from the website http://voyo.si/ in Slovenia, and (b) for
such other goods and services as the Target Companies provided under the
Licensed Marks in the relevant part of the Territory at the Closing and (c) the
promotion of such services by the Licensee and its Affiliates. For the avoidance
of doubt the Licensee Services shall not include any other services.

1.3
“Term” has the meaning given to it in Section 3.1.

1.4
“Territory” shall mean (i) in respect of EUTM 1075456 and voyo.si, Slovenia, and
(ii) in respect of Z20111606A, Z-20141113, Z-20141114 and oyo.hr, Croatia, and
(iii) in respect of EUTM W1140971, both Slovenia and Croatia.

1.5
Any other capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed thereto in the Framework Agreement.

2.    License; obligations of the Seller.
2.1    Grant of License. Licensor hereby grants to Licensee an exclusive,
non-transferable, royalty-free license to use the Licensed Marks solely in
connection with the Licensee Services and solely in the Territory for the
duration of the Term.
2.2    No Assignment or Sublicense. Licensee may sublicense any of its rights
under this Agreement to any entity who is an Affiliate of Licensee without the
prior written approval of the Licensor. Licensee shall not assign, transfer or
sublicense any of its rights under this Agreement to any other person or entity
who is not an Affiliate of Licensee without the prior written approval of the
Licensor, not to be unreasonably withheld or delayed. Any attempted assignment,
transfer or sublicense entered into in breach of this clause without the prior
approval of the Licensor shall be null and void. The Licensor approves:
(a)    sublicences to third parties who were sub-licensed or licensed by the
Licensee, the Licensor or any of the Licensor's Affiliates, prior to the
Effective Date, to use the Licensed Marks in connection with the Licensee
Services provided that the scope of such licence is limited to the scope of such
licence prior to the Effective Date; and
(b)    the use of the Licensed Marks by the Licensee's agents and subcontractors
for the purpose of operating the platform used to provide the Licensed Services.
For clarity, the assignment, transfer or granting of a sub-license under this
Agreement shall not relieve the Licensee of its responsibilities for performance
under this Agreement.


97

--------------------------------------------------------------------------------




2.3    Reservation of Rights. No rights or licenses, express or implied, other
than those granted in Section 2, are granted by this Agreement. The rights
granted pursuant to this Agreement are subject to all pre-existing contracts and
to all rights of Licensor and/or third parties related to the Licensed Marks,
including the right to license the Licensed Marks in other territories other
than the Territory.
3.    Term and Termination.
3.1    Term. Unless terminated in accordance with Section 3.2, this Agreement
shall expire nine months after the Effective Date (the “Term”). For clarity, on
termination or expiry of this Agreement, all licences hereunder shall
immediately terminate.
3.2    Termination for Breach. Either party shall have the right to terminate
this Agreement immediately on written notice: (i) if the other party materially
breaches a material term or condition of this Agreement and fails to remedy such
breach within thirty (30) days after receipt of notice of such breach setting
out the breach in reasonable detail (and a breach shall be considered remedied
if the relevant provisions have been complied with in all material respects,
other than time of performance, prior to the end of the thirty (30) days’ notice
period); and/or (ii) if proceedings are instituted by or against the other party
under applicable bankruptcy or insolvency laws or an assignment or receivership
is established for the benefit of the creditors of the other party; and/or (iii)
by mutual agreement with the other party in writing. Licensor shall have the
right to terminate this Agreement on thirty (30) days' written notice if
majority ownership, or effective control, of the Licensee is transferred to an
unrelated third party.
3.3    Effect of Termination. Upon expiration or termination of this Agreement
for any reason, Licensee shall immediately discontinue all use of the Licensed
Marks, including as part of its corporate, assumed or trade name, and shall
immediately stop all use of the Licensed Marks, whether on products or services
including videos, discs and films, on marketing and promotional materials, or in
any other manner. Upon request from Licensor, an officer of Licensee shall
promptly confirm in writing to Licensor that it has discontinued such use.
4.    Limitations on License.
4.1    Usage. Except as provided in Section 2, (a) the Licensee shall not after
the Term (i) knowingly make use of the Licensed Marks as a trademark, trade
name, domain name, or some indicator of the Licensee Services, (ii) use the
Licensed Marks in connection with any product or service that would imply
sponsorship by, affiliation with, or endorsement by Licensor of such product or
service, (b) the Licensee shall not during or after the Term use the Licensed
Marks in any territory other than the Territory or in connection with any
business activities other than for the Licensee Services. For clarity, the
Licensee is granted no rights under this Agreement to use the Licensed Marks
after the Term. The Parties acknowledges and agrees that the access by persons
outside of the Territory of their own volition of content distributed outside
the Territory by the Licensee in the ordinary course of the business of the
Target Companies as conducted as at the Effective Date shall not of itself
constitute a breach of this Section 4.1.
4.2    Ownership of Marks. Any and all rights, title or interest in and to the
Licensed Marks that may accrue to the benefit of, or be acquired by, Licensee
shall inure to the exclusive benefit of Licensor and, to the extent to which
such rights do not automatically vest in the Licensor by operation of law or
this Agreement, Licensee hereby assigns to Licensor any and all such right,
title and interest and agrees, at Licensor's expense, to execute such documents
as Licensor may reasonably request to evidence such assignment.


98

--------------------------------------------------------------------------------




4.3    Additional Covenants. The Licensee shall not, during or after the Term of
this Agreement (i) assert any claim of ownership of, or any claim to, any
goodwill or reputation associated with the Licensed Marks; (ii) knowingly take
or, to the extent reasonably within its power to control, permit any action or
omission in derogation of any rights of Licensor in the Licensed Marks; (iii)
use, seek to register, or register or authorize others to use, seek to register
or register any marks, domain name or business name comprising the words VOYO or
OYO or which are confusingly similar to the Licensed Marks or which otherwise
could give rise to consumer confusion in the Territory save for any use of
http://oyo.dnevnik.hr during the Term pursuant to this Agreement; or (iv) engage
in any acts of unfair competition or any acts which would cause its goods and
services to be mistaken for or confused with, substituted for, or passed off as
the Licensor’s goods and services in the Territory.
4.4     Service Name and Logo Change. Licensee shall cease using the Licensed
Marks for the Licensee Services as soon as practicable following the Effective
Date, but in any event no later than nine (9) months after the Effective Date
and take all steps necessary to rebrand the Licensee Services with service names
or logos that do not include the Licensed Marks; such words and such other
service names or logos shall be materially different to the Licensed Marks with
the aim to avoid causing any potential consumer confusion in the Territory.
Without prejudice to the generality of the foregoing, Licensee shall promptly
inform all sublicensees, carriers, contractors and other entities which are
involved in the provision of the Licensed Services that each such entities must
cease using the Licensed Marks no later than nine (9) months after the Effective
Date. All costs associated with the change of names and logos, including any
applications, registrations and/or permits required by any regulatory body shall
be solely borne by the Licensee.
4.5    Except as provided under this Agreement or the Framework Agreement, the
Licensee shall not during or after the Term knowingly in respect of the Licensed
Marks (i) make use of the Licensed Marks as a trademark, trade name, domain
name, or some indicator of the Licensee Services, (ii) imply sponsorship by,
affiliation with, or endorsement by Licensor of the Licensee Services, (iii)
assert any claim of ownership of, or any claim to, any goodwill or reputation
associated with the Licensed Marks, (iv) in the Territory use, seek to register,
or register or authorize others to use, seek to register or register any marks,
domain name or business name comprising any of the Licensed Marks or words which
are confusingly similar to any of them or which otherwise could give rise to
consumer confusion; or (v) engage in any acts of unfair competition or any acts
which would cause its goods and services to be mistaken for or confused with,
substituted for, or passed off as the Licensor’s goods and services.
4.6    Neither the Licensor nor its Affiliates will, during or after the Term,
use, seek to register, or register or authorize others to use, seek to register
or register, in each case in the territory of Croatia, any marks, domain names,
or business name comprising or containing the word NOVA or words which are
confusingly similar to it. Licensee will not, during or after the Term, use,
seek to register, or register or authorize others to use, seek to register or
register, in each case in the territory of Slovakia or Czech Republic, any
marks, domain names, or business name comprising or containing the word NOVA or
words which are confusingly similar to it.
4.7    Licensee shall procure that its Affiliates from time to time comply with
the obligations on the Licensee in this Section 4, and references to Licensee
shall be deemed to include the Licensee's Affiliates, mutatis mutandi.


99

--------------------------------------------------------------------------------




5.    Quality Control.
5.1    Licensee shall maintain quality standards for all of its uses of the
Licensed Marks substantially equivalent to or stricter than those standards to
which the Target Companies were operating under in connection with their
businesses in the respective territories of Slovenia and Croatia prior to the
Effective Date. Licensee shall not knowingly use and neither party shall permit
the Licensed Marks to be used in any manner which might subject either party to
unfavorable regulatory action, violate any law, violate the rights of any person
or entity.
5.2      Licensee agrees that the nature, manner and quality of any promotion
and use of the Licensed Marks in connection with the Licensee Services by the
Licensee shall strictly conform to the standards and Licensed Marks guidelines
to which the Target Companies were operating under prior to the Effective Date.
5.3    In exploiting the Licensed Marks in connection with the Licensed
Services, Licensee shall, where reasonably practicable, duly include all notices
and legends as may be required by Licensor and/or under applicable laws
including any copyright and trademark notice that Licensor shall reasonably
request from time to time. Each Party shall comply in all respects with all
applicable laws regarding the performance of their obligations and exercise of
their rights under this Agreement.
5.4.     Licensee shall not knowingly (i) use the Licensed Marks in any manner
which will or may weaken, damage, tarnish, disparage, degrade, injure or be
detrimental to the reputation of Licensor or its affiliated companies or the
Licensed Marks; or (ii) use any content in connection with the Licensed Marks
which (x) fails to comply with applicable broadcast and video on demand
regulatory codes in the Territory and (y) is derogatory or materially damaging
to the Licensed Marks or the reputation of the Licensor or its affiliated
companies. Licensee shall not alter the Licensed Marks without the prior written
approval of Licensor.
5.5     Licensee shall, upon reasonable request by Licensor and at Licensee’s
cost, recall any material distributed by or on behalf of the Licensee which is
unsafe and/or in breach of legal requirements and Licensee shall cease all
distribution of such materials.
6.    Registration and Enforcement.
6.1    Registration. Licensor shall during the Term maintain the registration
and any other form of protection of the Licensed Marks at its expense during the
Term.
6.2    Enforcement. Licensee shall, at Licensor's expense, take all reasonable
steps and provide such materials, cooperation and assistance as Licensor may
reasonably request to assist in registering, maintaining and enforcing the
Licensed Marks. Licensee shall promptly upon becoming aware of the same notify
Licensor of any actual or suspected infringement or misuse of Licensor's
Licensed Marks by third parties. Licensor shall have the sole right to take, and
shall timely take, action against such infringers or misusers to stop their
infringement and misuse, and any and all recoveries resulting from such actions
initiated by Licensor shall be retained by Licensor. Licensee shall not take any
action to enforce rights in the Licensed Marks against a third party. If the
Licensor fails to do so, the parties shall discuss the situation in good faith
to agree whether the Licensee may be entitled, but not obliged, to take such
actions, in which case and any and all recoveries resulting from such actions
initiated by Licensee shall be retained by Licensee.


100

--------------------------------------------------------------------------------




7.    Remedies.
7.1    Licensee acknowledges that its breach of its obligations hereunder would
cause immediate and irreparable harm to Licensor, for which money damages would
be inadequate compensation. Therefore, Licensor shall be entitled to injunctive
relief for Licensee's material breach of such obligations without proof of
actual damages and without the posting of bond or other security, except as
required by law. Such remedy shall be in addition to all other remedies
available at law or in equity.
8.    Representations.
8.1    Licensor warrants that it has the right to grant to the Licensee the
rights granted under this Agreement.
8.2 Other than is set out in this Agreement or under the Framework Agreement,
LICENSOR EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, IN CONNECTION WITH THIS AGREEMENT AND THE LICENSED MARKS, INCLUDING BUT
NOT LIMITED TO, THE IMPLIED WARRANTIES OF TITLE, MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE.
9.    General.
9.1    Survival. The obligations and rights set forth in Sections 3.3, 4, 8 and
9 shall survive the expiration or termination of this Agreement for any reason.
9.2    Entire Agreement; Waiver. This Agreement by and among the parties hereto,
and all exhibits and schedules attached hereto and thereto incorporated herein
and therein by this reference, contain the entire agreement between the parties
hereto with respect to the subject matter hereof and supersede any previous
understandings or agreements, whether written or oral, in respect of such
subject matter. No agreement amending, superseding or terminating this Agreement
or any provisions hereof shall be valid unless in writing and signed by both
Parties. No waiver of any breach of this Agreement shall be construed as a
continuing waiver or consent to any subsequent breach hereof.
9.3    Required Approvals. Each party shall, at its own expense, obtain all
necessary licenses, permits and approvals of this Agreement required by any
government or governmental agency under applicable laws for the use of the
Licensed Marks in the Territory which are needed by it in connection with the
Licensee Services. Performance of this Agreement shall be subject to Licensee
obtaining all such necessary licenses, permits and approvals pursuant to this
Section 9.3.


101

--------------------------------------------------------------------------------




9.4     Confidentiality. This Agreement and its terms and conditions shall
remain strictly confidential and shall not be disclosed or alluded to by either
Party to any third party without the prior written agreement of the other Party;
provided, however, that nothing contained herein shall prevent (A) either Party
from disclosing this Agreement and its terms for purposes of asserting and
enforcing its rights or (B) either Party from disclosing the terms of this
Agreement or the manner by which agreement was reached to: (1) the Parties’
attorneys and accountants who have a need to know in connection with their
performance of duties to a Party, (2) under appropriate further confidentiality
restrictions, to employees of the Parties and their affiliates, (3) as required
by law or regulation, pursuant to a court order, or pursuant to any requirement
or rules of a governmental agency, stock exchange or other competent body or
authority, or (4) in response to a discovery request provided that the other
Party is given prior written notice before such disclosure. The restrictions
contained in this Section 9.4 shall continue to apply for a period of two (2)
years following the expiration or termination of this Agreement.
9.5    Compliance with Laws. Each of the parties shall comply with all
applicable laws, rules, regulations, directives (including any E.U. directives)
all other relevant jurisdictions and any agency or court thereof of competent
jurisdiction.
9.6    Binding Agreement. This Agreement shall be effective upon execution by
the Parties and shall inure to the benefit of and shall be binding upon the
Parties, their officers, directors, shareholders, partners, agents,
representatives, servants, employees, licensees, franchisees, attorneys, parent
companies, subsidiaries, related and affiliated companies, successors and
assigns (including, without limitation, any assigns of the Licensor) and all
entities operated and/or controlled by any of them or in active concert or
participation with them. Without limitation to the foregoing, each party
acknowledges and agrees any Affiliate of a party and/or any permitted assignee
of any of the Licensed Marks is a third-party beneficiary of this Agreement, and
will have the direct right to enforce the terms of this Agreement.
9.7    No Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed to be a waiver of such provision or the right
of such party thereafter to enforce such provision or any other provision of
this Agreement.
9.8    Relationship of Parties. Except as specifically provided herein, none of
the parties shall act or represent or hold itself out as having authority to act
as an agent or partner of the other party, or in any way bind or commit the
other party to any obligations. Any such act will create a separate liability in
the party so acting to any and all third parties affected thereby. The rights,
duties, obligations and liabilities of the parties hereunder shall be several
and not joint or collective, and nothing contained in this Agreement shall be
construed as creating a partnership, joint venture, agency, trust or other
association of any kind, each party instead being individually responsible only
for its obligations as set forth in this Agreement.
9.9    Severability. The illegality, invalidity or unenforceability of any part
of this Agreement shall not affect the legality, validity or enforceability of
the remainder of this Agreement. If any part of this Agreement shall be found to
be illegal, invalid or unenforceable, then this Agreement shall be given such
meaning as would make this Agreement legal, valid and enforceable in order to
give effect to the intent of the parties.
9.10    Further Assurances. Each party agrees to execute such other documents
and take such actions as the other party may reasonably request to effect the
terms of this Agreement.
9.11    Governing Law. This Agreement and all disputes arising hereunder shall
be governed by, the laws of England and Wales.


102

--------------------------------------------------------------------------------




9.12     Dispute Resolution. Any dispute, claim or controversy arising out of or
in connection with this Agreement (including any question as to its formation,
validity, interpretation or termination, and including both contractual and
non-contractual issues) shall be governed and construed in accordance with
Clauses 27 and 28 of the Framework Agreement.
9.13    Notices.
9.13.1    All notices and the entire correspondence between the Parties under
this Agreement will be made in writing in English language and will be deemed as
transmitted if handed in person or sent by registered mail or courier (with
acknowledgement of receipt) or by fax (confirmed electronically as regards the
sending of the text and its receipt).
9.13.2    For the purposes of this Section 9.13, the authorized address and
facsimile details of the Parties shall be as follows:
For the Licensee:






With a copy to be sent at the same time to:
Slovenia Broadband S.À.R.L.
61, rue de Rollingergrund
L-2440 Luxembourg
Attention : Wolfgang Zettel
Email: Wolfgang.Zettel@Slovenia-BB.lu




Slovenia Broadband S.À.R.L.
61, rue de Rollingergrund
L-2440 Luxembourg
Attention : Jan Koenighaus
Email: Jan.Koenighaus@Slovenia-BB.lu

For the Licensor:






With a copy to:
CME Media Enterprises B.V.
Piet Heinkade 55, Unit G-J
1019GM Amsterdam
The Netherlands
Attn: The Managing Directors
Fax: +31 20 42 31 404




Central European Media Enterprises Ltd.
c/o CME Media Services Limited
Kříženeckého náměstí 1078/5
152 00 Prague 5 - Barrandov
Czech Republic
Attention: Legal Counsel
Fax: +420 242 464 483
   

or such other address as such Party may notify to the other Party in writing
from time to time in accordance with the requirements of this Clause, such
notice to be effective (a) two (2) Business Days after the date of such notice
when sent by mail or courier, (b) upon delivery when sent by facsimile during
normal business hours, or (c) following such longer period as may be set out in
such notice.
9.14    Headings. The headings in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.


103

--------------------------------------------------------------------------------




9.15    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.
[SIGNATURE PAGE TO FOLLOW]


104

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.
CME Media Enterprises B.V
By:
__________________________

Name:
Alphons Van Spaendonck

Title:
Managing Director

By:
__________________________

Name:
Pan-Invest B.V., represented by …………………………

Title:
Managing Director

Slovenia Broadband S.À R.L.
By:
__________________________

Name:
[Details to be inserted]

Title:
[Details to be inserted]

By:
__________________________

Name:
[Details to be inserted]

Title:
[Details to be inserted]



105

--------------------------------------------------------------------------------




SCHEDULE A- LICENSED MARKS
TRADEMARK
MARK/DESIGN
COUNTRY
REG. NO
REG. DATE
Oyo
WORD
Croatia
Z20111606A
10/2/2012
Voyo
WORD
Slovenia
1075456 (EUTM)
11/01/2010
“Logo”
schedule6logoa01.jpg [schedule6logoa01.jpg]
Croatia and Slovenia
W1140971
(EUTM)
9/17/2012
OYO (fig.)
schedule6oyo1.jpg [schedule6oyo1.jpg]
Croatia
Z-20141114
4/28/2015
OYO (fig.)
schedule6oyo2.jpg [schedule6oyo2.jpg]
Croatia
Z-20141113
4/28/2015



DOMAIN NAME
COUNTRY
EXPIRY DATE
oyo.hr
Croatia
03/06/2018
voyo.si
Slovenia
23/09/2019





106

--------------------------------------------------------------------------------




AGREED FORM


SCHEDULE 7
FORM OF TRANSITION SERVICES AGREEMENT
TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of [INSERT DATE] 2017 (the “Effective Date”) by and between:
CME MEDIA SERVICES LIMITED, a company incorporated and existing under the laws
of England and Wales with its registered office at 5 Fleet Place, London EC4M
7RD, United Kingdom with registered number 6847543 (the “Seller”); and
SLOVENIA BROADBAND S.À R.L., company organised and existing under the laws of
Luxembourg, with its registered office situated at 5, rue Guillaume Kroll,
L-1882, Luxembourg, registered with the Trade and Companies Registry of
Luxembourg under number B 145882 (the “Purchaser”),
together with the Seller, the “Parties,” and each individually, a “Party”.
RECITALS
a.
WHEREAS, the Seller and the Purchaser have entered into that certain Framework
Agreement dated [INSERT DATE] 2017 (the “Framework Agreement”), pursuant to
which the Seller has agreed to sell to the Purchaser, and the Purchaser has
agreed to purchase and acquire from the Seller, one hundred percent (100%) of
the Target Companies on the terms and conditions of the Framework Agreement.

A.
WHEREAS, the Framework Agreement provides that the Seller and the Purchaser
shall enter into this Agreement as a condition to the Closing of the
transactions under the Framework Agreement.

B.
WHEREAS, pursuant to this Agreement, the Seller wishes to cause its Affiliates
to provide to Purchaser, and the Purchaser wishes to provide Seller, with
certain transition services on the terms and subject to the conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the following terms have
the meaning set forth below. Any other capitalized terms used in this Agreement
but not otherwise defined herein shall have the meanings ascribed thereto in the
Framework Agreement.
“Fully-Burdened Cost” in respect of any Personnel, means the pro rata portion of
such Personnel’s salary, including applicable employment-related contributions
by the Party supplying the Personnel, which shall be provided by a Party to
another Party hereunder and agreed between the Parties in writing prior to the
provision of the underlying Service, calculated based on the actual time spent
by such Personnel in providing the Services hereunder, assuming a forty
(40)-hour work week.


107

--------------------------------------------------------------------------------




“Nominated Contact of the Seller” means Stefan Costel or such other individual
nominated by the Seller whose details are communicated to the Purchaser from
time to time.
“Nominated Contact of the Purchaser” means [●]3 or such other individual
nominated by the Purchaser whose details are communicated to the Seller from
time to time.
“Personnel” mean the employees, officers, agents, independent contractors and
consultants of a Party, its Affiliates and any Third-Party Servicer, as
applicable.
Section 1.2
Interpretation. In construing this Agreement, unless otherwise specified:

(a)
references to Articles, Sections and Schedules are to Articles, Sections of, and
Schedules to, this Agreement;

(b)
references to a “person” shall be construed so as to include any physical or
legal person, firm, company or other body corporate, government, state or agency
of a Governmental Authority or any joint venture, association or partnership
(whether or not having separate legal personality);

(c)
words in the singular include the plural and in the plural include the singular,
and a reference to one gender includes a reference to the other gender;

(d)
a reference to any law, regulation, statute or statutory provision shall be
construed as a reference to the same as it may have been, or may from time to
time be, amended, modified or re-enacted;

(e)
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented (other than
in breach of the provisions of this Agreement) from time to time;

(f)
headings, sub-headings, recitals and titles are for convenience only and do not
affect the interpretation of this Agreement;

(g)
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words;

(h)
the words “include”, “includes”, “including”, and “in particular” shall be
deemed in each case to be followed by the words “without limitation”; and

(i)
references to a “Party” or the “Parties” shall be construed as to include each
of its permitted successors and permitted assignees.

Section 1.3    The Schedules form an integral part of this Agreement and any
reference to this Agreement shall include the Schedules.

3 Purchaser to provide


108

--------------------------------------------------------------------------------




ARTICLE II
SERVICES; FEES; TERM
Section 2.1    Transition Services to be Provided by the Seller
(i)    From and after the Effective Date, on the terms and subject to the
conditions contained herein, the Seller shall provide, and shall cause its
Affiliates to provide (together with the Seller, collectively, the “Seller
Parties” and each, individually, a “Seller Party”), to the Purchaser certain
transition services (the “Seller Services”) that are summarized in Schedule A
hereto (the “Seller Services Schedule”) and further detailed below (provided
that in the event of any inconsistency between the Seller Services Schedule and
the Seller Services detailed in this Section 2.1, the provisions of this Section
2.1 shall prevail). The Seller may designate one or more of its Affiliates to
provide the Seller Services and / or to receive the Purchaser Services (as
defined below), in which event all applicable references herein to the Seller
will be deemed to be references to such Affiliates, as appropriate, in respect
of such Services, provided however, that no such designation will in any event
limit or affect the obligations of the Seller under this Agreement, to the
extent not performed by such Seller’s Affiliate.
(ii)    From and after the Effective Date, if the Purchaser identifies a need
for services not set forth in Schedule A herein that the Seller Parties provided
to the Target Companies’ Businesses prior to the Effective Date and the
Purchaser reasonably determines such services are required for the operation of
the Target Companies’ Businesses in the ordinary course of business, the Seller
agrees, subject to the Seller’s ability to provide any such service under
applicable law or contract, to negotiate in good faith with the Purchaser to, if
so agreed, cause its Affiliates to provide such services for such periods as may
be reasonably agreed upon between the Parties. The consideration payable by the
Purchaser for the services so provided shall be EUR 1. From and after the
Effective Date, in the event that the Seller identifies any service that is
being provided to the Purchaser (or service cost being incurred by the
Purchaser) that is being provided with respect to the activities of the Target
Companies’ Businesses (in whole or part), but such service is not included
within the Seller Services contemplated by this Agreement, the Seller shall
propose such service to the Purchaser for inclusion within the Seller Services,
and the Purchaser and the Seller shall work in good faith to determine whether:
(i) to include such service as a new Seller Service for purposes of this
Agreement for such periods as may be reasonably agreed upon and at a
consideration of EUR 1 for the term; or (ii) if the Purchaser so determines (in
its sole discretion) or in the event that the Parties are unable to reasonably
agree within fifteen (15) days on the addition of such service as a new Seller
Service after its proposal by the Seller to the Purchaser, the provision of such
service by the Seller will terminate and the Seller shall have no further
obligation with respect thereto under this Agreement.
(iii)    To the extent any of the Seller Services are as of the Effective Date
provided by any third party provider, such Services are deemed to be provided by
the Seller Parties and the Seller is not required to obtain Purchaser’s prior
written consent under this Agreement. To the extent any of the assets that the
Seller Parties require in order to provide any Seller Services are owned by the
Purchaser, the Purchaser shall grant the relevant Seller Parties, free of
charges or fees, a non-exclusive license to use such assets for so long as such
Seller Services are provided pursuant to the terms hereof, solely for the
purpose of providing such Seller Services on the terms and subject to the
conditions of this Agreement, provided that upon termination for whatever
reasons of the Seller Services or any portion thereof, such license shall
automatically terminate with respect to such Seller Services.


109

--------------------------------------------------------------------------------




(iv)    The Seller may, subject to the Purchaser’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, from time to time
engage, or cause one of the Seller Parties to engage, one or more third party
service providers (each, a “Third-Party Servicer”) to perform on its behalf any
of the Seller Services, but only if such Third Party Servicer is capable of, and
agrees to perform, such Seller Services on substantially the same terms
(including at the same level of service, but other than relating to pricing) as
required to be performed by the Seller Party hereunder. Notwithstanding the
engagement of any Third-Party Servicer, the Seller shall be responsible for the
full performance or non-performance of any Seller Services by any such
Third-Party Servicer, except to the extent that the Purchaser and any such
Third-Party Servicer agree that such Third-Party Servicer shall be directly
responsible to the Purchaser for the performance or non-performance of any such
Seller Services. In the event that the Purchaser withholds consent to the
respective Seller’s engagement of such Third-Party Servicer in accordance with
the foregoing, the Purchaser shall provide prompt written notice thereof to the
Seller. If such consent has been reasonably withheld, the Seller and Purchaser
shall thereupon cooperate in good faith with a view towards engaging a third
party service provider that is acceptable to the Purchaser, to provide the
Purchaser with substantially equivalent services (including with respect to the
level of service and pricing therefor) as required to be performed by the Seller
Party hereunder. If such consent has been unreasonably withheld, the Seller
shall have no further obligation to provide such Seller Services hereunder as of
the date such consent was withheld, and such relevant Seller Services are deemed
to be terminated for the purposes of this Agreement.
(v)    Upon request of the Purchaser and in relation to the subject matter of
this Agreement, the Seller or its Affiliates shall provide the Purchaser with
such reasonable co-operation and information which is necessary for the
continuation of the activities of the Target Companies’ Businesses and shall
provide such reasonable co-operation and information to the Purchaser as are
necessary for the continuation of the activities of the Target Companies’
Businesses as they may reasonably require for the purposes of enabling the
Purchaser to create and maintain interfaces or interoperability functions that
are necessary for the continuation of the activities of the Target Companies’
Businesses (all such cooperation, at the sole cost and expense of the
Purchaser).
Section 2.2    Transition Services to be Provided by the Purchaser.
(i)    From and after the Effective Date, on the terms and subject to the
conditions contained herein (including the limitations provided under Schedule
B), the Purchaser shall provide to the Seller certain transition services (the
“Purchaser Services” and together with the Seller Services, the “Services”) set
forth on Schedule B hereto (the “Purchaser Services Schedule”). To the extent
any of the assets that the Purchaser requires in order to provide any Purchaser
Services are owned by the Seller, the Seller shall grant the Purchaser, free of
charges or fees, a non-exclusive license to use such assets for so long as such
Purchaser Services are provided pursuant to the terms hereof, solely for the
purpose of providing such Purchaser Services on the terms and subject to the
conditions of this Agreement, provided that upon termination for whatever
reasons of the Purchaser Services or any portion thereof, such license shall
automatically terminate with respect to such Purchaser Services. The Purchaser
may designate one or more of its Affiliates to provide the Purchaser Services
and / or to receive the Seller Services, in which event all applicable
references herein to the Purchaser will be deemed to be references to such
Affiliates, as appropriate, in respect of such Services, provided however, that
no such designation will in any event limit or affect the obligations of the
Purchaser under this Agreement, to the extent not performed by such Purchaser’s
Affiliate.


110

--------------------------------------------------------------------------------




(ii)    From and after the Effective Date, if the Seller identifies a need for
services not set forth in Schedule B herein that the Target Companies’
Businesses provided to the Seller prior to the Execution Date and the Seller
reasonably determines such services are required for the operation of any
businesses of the Seller or its Affiliates in the ordinary course of business,
the Seller agrees, subject to the Purchaser’s ability to provide any such
service under applicable Law or contract, to negotiate in good faith with the
Purchaser to potentially provide such services to the Seller for such periods as
may be reasonably agreed upon between the Parties. The consideration payable by
the Seller for the services so provided shall be determined in the same manner
as the Purchaser Services Costs (as defined below). From and after the Effective
Date, in the event that the Purchaser identifies any service that is being
provided to the Seller (or service cost being incurred by the Seller) that is
being provided with respect to the activities of any businesses of the Seller of
its Affiliates (in whole or part), but such service is not included within the
Purchaser Services contemplated by this Agreement, the Purchaser shall propose
such service to the Seller for inclusion within the Purchaser Services, and the
Purchaser and the Seller shall work in good faith to determine whether: (i) to
include such service as a new Purchaser Service for purposes of this Agreement
for such periods as may be reasonably agreed upon and at a consideration
determined in the same manner as the Purchaser Services Costs; or (ii) if the
Seller so determines (in its sole discretion) or in the event that the Parties
are unable to reasonably agree within fifteen (15) days on the addition of such
service as a new Purchaser Service after its proposal by the Purchaser to the
Seller, the provision of such service by the Purchaser will terminate and the
Purchaser shall have no further obligation with respect thereto under this
Agreement.
(iii)    The Purchaser may, subject to the Seller’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed, from time to time
engage one or more Third-Party Servicers to perform on its behalf any of the
Purchaser Services, but only if such Third Party Servicer is capable of, and
agrees to perform, such Purchaser Services on substantially the same terms
(including at the same level of service and pricing) as required to be performed
by the Purchaser hereunder. Notwithstanding the engagement of a Third-Party
Servicer, the Purchaser shall be responsible for the full performance or
non-performance of any Purchaser Service by any such Third-Party Servicer,
except to the extent that the Seller and any such Third-Party Servicer agree
that such Third-Party Servicer shall be directly responsible to the Seller for
the performance or non-performance of such Purchaser Service. In the event that
the Seller withholds consent to the Purchaser’s engagement of such Third-Party
Servicer in accordance with the foregoing, the Seller shall provide prompt
written notice thereof to the Purchaser. If such consent has been reasonably
withheld, the Purchaser and the Seller shall thereupon cooperate in good faith
with a view towards engaging a third party service provider that is acceptable
to the Seller, to provide the Seller with substantially equivalent services
(including with respect to the level of service and pricing therefor) as
required to be performed by the Purchaser hereunder . If such consent has been
unreasonably withheld, the Purchaser shall have no further obligation to provide
such Purchaser Services hereunder as of the date such consent was withheld, and
such relevant Purchaser Services are deemed to be terminated for the purposes of
this Agreement.
Section 2.3    Term of Services;. The Seller shall provide, and shall cause its
Affiliates to provide, the Seller Services and the Purchaser shall provide the
Purchaser Services, respectively, for such period after the Effective Date as is
contemplated by this Agreement and its Schedules for each such Seller Service or
Purchaser Service (each, the “Service Term”), provided that the Party receiving
a Service may terminate such Service prior to the end of the applicable Service
Term in accordance with Article VIII.


111

--------------------------------------------------------------------------------




Section 2.4     Service Coordinators. Each Party shall nominate a representative
to act as the primary contact person with respect to the performance of the
Services and the receipt of Services by each Party (each, a “Service
Coordinator”). Unless otherwise agreed upon by the Parties hereto, all
communications relating to this Agreement and to the Services provided hereunder
shall be directed to the relevant Service Coordinator. The initial Service
Coordinators for the Purchaser and the Seller are set forth on Schedule C
hereto, as may be unilaterally modified by any Party from time to time by
providing written notice thereof in accordance with Section 9.1 of this
Agreement.
Section 2.5     Standard of Performance. Unless expressly provided otherwise
herein, (i) the Seller shall provide, and shall cause any other Seller Party or
Third Party Servicer performing Seller Services on its behalf to provide, the
Seller Services in a manner and using efforts and a degree of skill, care and
prudence substantially consistent with the past practice of the Seller in the
operation of the Target Companies’ Businesses by the Seller during the six (6)
months immediately prior to the date of the Framework Agreement and (ii) the
Purchaser shall provide, and shall cause any Third Party Servicer performing
Purchaser Services on its behalf to provide, the Purchaser Services in a manner
and using efforts and a degree of skill, care and prudence substantially
consistent with the past practice of the Target Companies’ Businesses as
operated by the Seller during the six (6) months immediately prior to the date
of the Framework Agreement.
Section 2.6     Compliance with Laws. Neither any Seller Party nor the Purchaser
or its Affiliates shall be obligated to provide, or cause to be provided, any
Service to the extent that the provision of such Service would require the
Seller Party or the Purchaser, any of their Affiliates, or any of their
respective officers, directors, employees, agents or representatives, to violate
any law or agreement to which any of them is a party; provided, however, that in
such event, the Seller and the Purchaser shall cooperate in good faith with a
view towards reaching alternative arrangements pursuant to which the Party to
receive the affected Service would receive substantially equivalent services
(including with respect to the level of service and pricing therefor) to any
affected Services (which may include, for the avoidance of doubt, engaging a
Third Party Servicer to perform the same or substantially equivalent Services).
Additionally, either Party may, from time to time (but, to the extent
practicable, upon the prior written notice to the other Party) change the
Services in order to comply with any applicable regulatory or statutory
requirements, provided that such changed Services shall fulfill the performance
standards contemplated by Section 2.5 hereunder.
Section 2.7     Payment of Seller Services Costs to the Seller.
(i)    Seller Services Costs. Notwithstanding anything contained in this
Agreement, the Purchaser shall not be obliged to pay more than EUR 2 in
connection with the provision of the Seller Services Taxes (including the use of
any Third-Party Servicers or the procuring of any consents or sub-licences). Any
third party costs incurred in connection with the provision of the Seller
Services shall be for the sole account of the Seller, including any costs
associated with providing licence rights to the Purchaser.


112

--------------------------------------------------------------------------------




(ii)    Purchaser Billing and Payment Terms. The Purchaser shall pay invoices in
full within 30 days of receipt in cleared funds to the bank account nominated in
writing by the Seller. In lieu of making full payments in respect of Seller
Services by wire transfer as set forth above, the Purchaser shall be entitled to
set off, upon providing prior notice thereof to the Seller, against amounts
required to be paid by it pursuant to this Section 2.7(ii), amounts required to
be paid to it by the Seller pursuant to Section 2.8(ii) below, such that
payments made under this Section 2.7(ii) and Section 2.8(ii) are on a
“net-basis”; provided, however, that the Purchaser shall in no event “net off”
any amounts due or payable with respect to the Framework Agreement or any other
Transaction Document. Interest shall accrue starting as of twentieth (20th)
Business Day from receipt of the related invoice on any amounts due but not paid
in full or any overdue amounts not otherwise offset pursuant to the preceding
sentence at an annual rate equal to six percent (6%). Such interest shall accrue
on a daily basis from the due date until actual payment of the overdue amount
and shall be payable together with any such overdue amounts. Unless otherwise
specifically agreed to in writing by the Parties hereto, the Seller shall be
responsible for the payment of all invoices due to Third Party Servicers in
connection with the provision of the Seller Services.
(iii)    Seller Services Taxes. The Seller Parties, in providing the Seller
Services under this Agreement, shall invoice the Purchaser for any value added
tax, use tax or similar “gross receipts” based Taxes imposed against or upon the
Seller Services (“Seller Services Taxes”). In addition to any amounts otherwise
payable pursuant to this Agreement, the Purchaser shall be responsible for any
such Seller Services Taxes and shall either (i) remit such Seller Sales Taxes to
the Seller (and Seller shall remit the amount so received from the recipient of
such Seller Services to the applicable Taxing authority) or (ii) provide the
Seller with a certificate or other acceptable proof evidencing an exemption from
liability for such Seller Services Taxes.
Section 2.8    Payment of Purchaser Services Costs to the Purchaser.
(i)    Purchaser Services Costs. In consideration for the Purchaser Services,
the Seller shall pay to the Purchaser the Purchaser Services Costs (as defined
below) actually incurred by the Purchaser in providing the Purchaser Services,
without mark-up. For purposes of this Agreement, “Purchaser Services Costs”
shall mean, unless otherwise agreed between the Parties in respect of any
Service, the total costs of providing the Purchaser Services, which shall be an
amount equal to the sum of the Fully-Burdened Cost of Personnel, pre-agreed cost
of all materials used to provide the Purchaser Services, and all reasonable
pre-agreed out-of-pocket expenses incurred in providing the Purchaser Services,
including without limitation fees and expenses of Third Party Servicers engaged
in accordance with Section 2.2(iii) or who were providing such services prior to
the date hereof. The Seller shall be entitled to require the Purchaser to
provide all such evidence as may be reasonably necessary to verify the Purchaser
Services Costs set out in an invoice.


113

--------------------------------------------------------------------------------




(ii)    Seller Billing and Payment Terms. Unless otherwise set forth on the
Purchaser Services Schedule or specifically agreed to in writing by the Parties
hereto with respect to a particular Purchaser Service, any amounts due under
this Agreement shall be billed and paid for in EURO in arrears in the following
manner: (i) the Purchaser shall invoice the Seller on a monthly basis for all
Purchaser Services delivered during the preceding month; (ii) each such invoice
shall be payable by the Seller within twenty (20) Business Days of receipt of
the invoice; and (iii) payment of all invoices in respect of the Purchaser
Services provided hereunder shall be made in EURO payable by wire transfer of
immediately available funds, without any offset or deduction of any nature
whatsoever, except for any offset or deduction for Taxes required to be withheld
under relevant Laws and except with respect to any netting as permitted under
this Section 2.8(ii). To the extent that the Purchaser incurs any Purchaser
Services Costs in a currency other than EURO, the Purchaser shall calculate and
bill the amount in EURO to the Seller in the invoice based on the prevailing
foreign exchange rate published by the European Central Bank for the Business
Day immediately prior to the date of invoice. The Purchaser shall provide the
Seller sufficient instructions for wire transfers and shall notify the Seller of
any updates to such information, as appropriate. In lieu of making full payments
in respect of Purchaser Services by wire transfer as set forth above, the Seller
shall be entitled to set off, upon providing prior written notice thereof to the
Purchaser, against amounts required to be paid by it pursuant to this Section
2.8(ii), amounts required to be paid to it by the Seller pursuant to Section
2.7(ii) above, such that payments made under this Section 2.8(ii) and Section
2.7(ii) are on a “net-basis”; provided, however, that the Seller shall in no
event “net off” any amounts due or payable with respect to the Framework
Agreement or any other Transaction Document. Interest shall accrue starting as
of twentieth (20th) Business Day from receipt of the related invoice on any
amounts due but not paid in full or any overdue amounts not otherwise offset
pursuant to the preceding sentence at an annual rate equal to six percent (6%).
Such interest shall accrue on a daily basis from the due date until actual
payment of the overdue amount and shall be payable together with any such
overdue amounts. Unless otherwise specifically agreed to in writing by the
Parties hereto, the Purchaser shall be responsible for the payment of all
invoices due to Third Party Servicers in connection with the provision of the
Purchaser Services.
(iii)    Purchaser Services Taxes. The Purchaser, in providing the Purchaser
Services under this Agreement, shall invoice the Seller for any value added tax,
use tax or similar “gross receipts” based Taxes imposed against or upon the
Purchaser Services (“Purchaser Services Taxes”). In addition to any amounts
otherwise payable pursuant to this Agreement, the Seller shall be responsible
for any such Purchaser Services Taxes and shall either (i) remit such Purchaser
Sales Taxes to the Purchaser (and Purchaser shall remit the amount so received
from the recipient of such Purchaser Services to the applicable Taxing
authority) or (ii) provide the Purchaser with a certificate or other acceptable
proof evidencing an exemption from liability for such Purchaser Services Taxes.


114

--------------------------------------------------------------------------------




ARTICLE III
ADDITIONAL PROVISIONS ON SERVICES
Section 3.1    Cooperation. Each Party shall use its commercially reasonable
efforts to cooperate with the other Party in all matters relating to the
provision and receipt of the Services, and shall perform all obligations
hereunder in good faith, including (a) the execution and delivery of such
further instruments or documents as may be reasonably requested by the other
Party to enable the full performance of each Party’s obligations hereunder and
(b) taking such other actions reasonably necessary for the other Parties to
perform their respective Services hereunder or cause their respective Affiliates
to provide such Services, including providing information data, documentation
and cooperating. A failure of a Party to act in accordance with this Section 3.1
that prevents another Party or its Affiliates or its permitted assigns from
providing a Service hereunder shall relieve the Party providing such Service of
its obligation to provide such Service until such time as the failure has been
cured; provided that the Party providing such Services had promptly notified the
Party receiving such Service in writing of such failure and such failure has not
been cured within 5 (five) Business Days thereafter.
Section 3.2    Escalation. If a dispute arises out of or in connection with the
performance of the Services under this Agreement (a “TSA Dispute”), the Parties
shall follow the procedure set out in this Section 3.2.
(i)     Either Party shall give to the other Party written notice (which may be
by email) of the TSA Dispute, setting out its nature and full particulars (the
“TSA Dispute Notice”), together with relevant supporting documents. On service
of the TSA Dispute Notice, the Service Coordinators shall attempt in good faith
to resolve the TSA Dispute.
(ii)    If the Service Coordinators are for any reason unable to resolve the TSA
Dispute within ten (10) Business Days of service of the TSA Dispute Notice, the
Dispute shall be referred to the Nominated Contact of the Seller and the
Nominated Contact of the Purchaser who shall attempt in good faith to resolve
it.
(iii)    If the Nominated Contact of the Seller and the Nominated Contact of the
Purchaser are for any reason unable to resolve the Dispute within thirty (30)
Business Days of it being referred to them, then either Party may refer the TSA
Dispute to arbitration in accordance with Section 9.8.
Section 3.3    Interim Basis Only. Each Party acknowledges that the purpose of
this Agreement is to provide the Services on an interim basis. Accordingly, at
all times from and after the Closing, the Parties shall use their commercially
reasonable efforts (which, for the avoidance of doubt, shall not require that
any Party expend any material sums of money or grant by financial or other
accommodation) to (a) maintain, make or obtain any approvals, permits or
licenses, implement any systems and (b) take, or cause to be taken, any and all
other actions necessary or advisable for the Parties to provide (or secure from
a third party) the Services as contemplated by this Agreement.


115

--------------------------------------------------------------------------------




Section 3.4    Third-Party Limitations. The Parties acknowledge and agree that
the Services provided by a Third Party Servicer, or the assets licensed from a
third party used in connection with providing the Services, shall be used and
exploited by the Party receiving the Service in accordance with the terms and
conditions of any applicable agreements with the providers of such Services or
licensors of such assets as in effect on the date hereof. A Party shall notify
the other Party in writing if such Party determines that any other Party is not
adhering to the terms or conditions of any such agreements and, upon such
notification, the non-adhering Party shall, to the extent reasonably
practicable, cure such breach forthwith. Notwithstanding anything to the
contrary, the non-adhering Party shall be solely responsible for all such
breaches, from and after the date the non-adhering Party receives such
notification or was otherwise aware of such breach. Any party that engages a
Third-Party Servicer to provide the Services to the other Party on its behalf
shall require such Third-Party Servicer to abide by the terms and conditions of
this Agreement as a provider of Services hereunder.
Section 3.5    Force Majeure. In the event that any Party is wholly or
substantially prevented from, or delayed in, providing one or more Services, or
one or more Services are interrupted or suspended, by reason of events beyond
its reasonable control (including acts of God, fire, explosion, accident,
floods, embargoes, epidemics, war, acts of terrorism, nuclear disaster, severe
technical disorder or riot) (each, a “Force Majeure Event”), such Party shall
not be obligated to deliver the affected Services during such period, and the
receiving Party shall not be obligated to pay for any such Services not
delivered. Upon the occurrence of a Force Majeure Event, the affected providing
Party shall promptly give written notice to each receiving Party of the Force
Majeure Event upon which it intends to rely to excuse its performance and of the
expected duration of such Force Majeure Event. During the duration of the Force
Majeure Event, the providing Party so affected shall use its commercially
reasonable efforts to avoid or remove such Force Majeure Event and shall use its
commercially reasonable efforts to resume its performance under this Agreement
as promptly as practicable. From and during the occurrence of a Force Majeure
Event, the Party supplying a Service will use commercially reasonable efforts to
replace the affected Services with alternative internal resources or by engaging
a third party to provide such Services. If such replacement is not possible, the
Parties will cooperate to identify alternative means in order to ensure that the
continuity of the business and activity of the Target Companies’ Businesses is
not affected.
Section 3.6    Confidentiality. All documents and information furnished, used or
delivered by the Parties in connection with the Services shall be confidential
information of the Parties for the purposes of the Framework Agreement and shall
not be disclosed to any third party except as set forth in Clause [20] of the
Framework Agreement.


116

--------------------------------------------------------------------------------




Section 3.7    The Parties’ intellectual property. Any intellectual property of
the Seller and its Affiliates made available to the Purchaser in connection with
the Services (except for the intellectual property that is part of the Target
Companies’ Businesses subject of the Transaction under the Framework Agreement
or any other Transaction Document), and any derivative works, additions,
modifications or enhancements thereof created by the Purchaser pursuant to this
Agreement, are and shall remain the sole property of the Seller. Any
intellectual property of the Purchaser made available to the Seller in
connection with the Services, and any derivative works, additions, modifications
or enhancements thereof created by the Seller and/or its Affiliates pursuant to
this Agreement, are and shall remain the sole property of the Purchaser. To the
extent that the Seller or its Affiliates uses its own or third party
intellectual property in connection with providing the Services, such
intellectual property, and any derivative works, additions, modifications or
enhancements thereof created during the term hereof shall remain the sole
property of the Seller, Affiliate or such third party, as the case may be,
provided that the Seller or Affiliate (as the case may be) shall grant (solely
to the extent permitted by law and contract) a non-exclusive, free of charge
license to the Purchaser to any relevant intellectual property rights necessary
for the provision or receipt of the Services during the applicable Service Term
and provided further that upon termination for whatever reasons of the
applicable Services or any portion thereof, such license shall automatically
terminate with respect to such Services. To the extent that the Purchaser uses
its own or third party intellectual property in connection with providing the
Services, such intellectual property, and any derivative works, additions,
modifications or enhancements thereof created during the term hereof shall
remain the sole property of the Purchaser or such third party, as the case may
be, provided that the Purchaser shall grant (solely to the extent permitted by
law and contract) a non-exclusive, free of charge license to the Seller to any
relevant intellectual property rights necessary for the provision or receipt of
the Services during the applicable Service Term and provided further that upon
termination for whatever reasons of the applicable Services or any portion
thereof, such license shall automatically terminate with respect to such
Services.


117

--------------------------------------------------------------------------------




ARTICLE IV
ACCESS
Section 4.1    Access; Work Policy. Upon the reasonable request of any Party and
where required, the other Parties shall provide such requesting Party and its
Personnel reasonable access to its data, records, systems, equipment, facilities
and Personnel, for the purposes of the delivery of the Services hereunder and
the transition from the performance of the Services by a providing Party to the
performance of such Services (or their equivalent substitute services) by the
receiving Party or its designees (which shall include, in connection with the
early termination of any Service as contemplated hereunder, providing to the
requesting Party both access to, and reasonable use for purposes of
transitioning and performing for itself such Service of, the servers,
applications and infrastructure required in the provision of such terminated
Service), consultation regarding ongoing management of the assets employed in
the Target Companies’ Businesses, the performance of obligations required by
this Agreement, and access to a Party’s assets located on the premises of
another Party. The Parties shall cause their Personnel to comply with this
Agreement and the safety, confidentiality and security policies and regulations
applicable to each specific system, equipment, site or facility while at such
site or facility or working on or accessing such system or equipment. Except as
otherwise agreed to by the Parties hereto, the Parties’ Personnel shall observe
the working hours, working rules, directions and holiday schedules of the other
Party when requesting access to the equipment, site, systems, facilities or
Personnel of such other Party. Notwithstanding the above, each Party reserves
the right, acting in good faith, to refuse, withhold, restrict or delay access
by the other Party, its representatives or its Personnel to data, records,
systems, equipment, facilities and Personnel located outside of Slovenia or
Croatia in circumstances where: (i) such access is not reasonably required by
the Party providing the Services in question; (ii) the data, records and systems
sought by the Party seeking to provide the Services through such access are not
reasonably connected to the Target Companies’ Business or the Services in
question; (iii) such access presents a possible security risk to the Parties’
operations related to business activities and services other than the Target
Companies’ Businesses; or (iv) such access is prohibited by law or contract in
the reasonable determination of the Party receiving the Services.
ARTICLE V
RESERVATION OF RIGHTS
Section 5.1    Reservation of Rights. Except as expressly provided in this
Agreement or the Framework Agreement or any other Transaction Document, no
receiving Party shall have any rights or licenses with respect to any hardware,
facilities or any intellectual property of the other Party providing the
Services. This Section 5.1 is without prejudice to the rights of the Target
Companies that shall be transferred to the Purchaser under the Framework
Agreement or any other Transaction Document. All rights and licenses not
expressly granted in this Agreement, the Framework Agreement or any other
Transaction Document are expressly reserved by the relevant Party.
ARTICLE VI
WARRANTIES, REPRESENTATION AND UNDERTAKINGS
Section 6.1    Consents. Each Party represents and warrants to the other Party
that it has obtained any required consent from third parties for the performance
of its Services under this Agreement.


118

--------------------------------------------------------------------------------




Section 6.2    Responsibility for the Seller Personnel. All Personnel employed,
engaged or otherwise furnished by the Seller in connection with its rendering of
the Services will be the Seller’s employees, agents or subcontractors, as the
case may be (collectively, “Seller Personnel”). The Seller will have the sole
and exclusive responsibility for Seller Personnel, will supervise the Seller
Personnel, will cause the Seller Personnel to cooperate with the Purchaser in
performing the Services in accordance with the terms and conditions of this
Agreement and will be responsible for the payment of all employee benefits,
compensation insurance, employment taxes and all other employer liabilities
relating to such Seller Personnel. Seller Personnel shall not be deemed to be
employees or agents of the Purchaser or any of its Affiliates.
Section 6.3    Responsibility for the Purchaser Personnel. All Personnel
employed, engaged or otherwise furnished by the Purchaser in connection with its
rendering of the Services will be the Purchaser employees, agents or
subcontractors, as the case may be (collectively, “Purchaser Personnel”). The
Purchaser will have the sole and exclusive responsibility for Purchaser
Personnel, will supervise the Purchaser Personnel and will cause the Purchaser
Personnel to cooperate with the Seller in performing the Services in accordance
with the terms and conditions of this Agreement and will be responsible for the
payment of all employee benefits, compensation insurance, employment taxes and
all other employer liabilities relating to such Purchaser Personnel. Purchaser
Personnel shall not be deemed to be employees or agents of the Seller or any of
its Affiliates.
Section 6.4     DISCLAIMER OF WARRANTIES. Without prejudice to the other
provisions of this Agreement or any other Transaction Document, the Parties make
no other, and expressly disclaim any and all, representations or warranties
whatsoever, whether express, implied or statutory, with respect to the Services
to be provided under this Agreement, including (a) warranties with respect to
merchantability, or suitability or fitness for a particular purpose, title and
non-infringement, (b) any warranties that the services or any software or
hardware provided hereunder will be suitable, accurate, complete, consistent
with industry practice or standards, useful, error-free in compliance with any
law, rule, regulation or standards of any governmental body, or free of viruses,
worms, trojan horses, or malware, or (c) warranties with respect to uptime,
connectivity, latency or compatibility.
ARTICLE VII
LIABILITY; LIMITATION ON LIABILITY
Section 7.1    Payment of Costs during Breach. Notwithstanding anything set
forth herein to the contrary, if a Party fails to fulfill any of its obligations
under this Agreement in providing one or more of the Services as required to be
provided by it under this Agreement, the other Party shall not be required to
pay any Seller Services Cost or Purchaser Services Cost related to those
particular unperformed Service(s), as the case may be, until those unperformed
Service(s) have been performed in accordance with this Agreement.
Section 7.2    Liability for Services Performed by Third Parties. Save as
otherwise set out in this Agreement, should any of the Services be provided by a
Third Party, the delegating Party will remain fully responsible for the
performance of its obligations under this Agreement in accordance with its
terms, including any obligations it performs through its Affiliates or third
parties, and the delegating Party will be solely responsible for payments due by
any such Affiliates or Third Parties.


119

--------------------------------------------------------------------------------




Section 7.3    Obligation to re-perform. In the event of any breach of this
Agreement by a Party resulting from any error or defect in the performance of
any Service (which breach such breaching Party can reasonably be expected to
cure by re-performance in a commercially reasonable manner), the breaching Party
shall use its commercially reasonable efforts to correct in all material
respects such error, defect or breach or re-perform in all material respects
such Service upon receipt of the written request of the other Party.
Section 7.4    Indemnity. Except as otherwise provided in this Agreement and
subject to the limitations of Section 7.5 below, each Party (the “Indemnifying
Party”) shall indemnify, defend and hold harmless the other Party, its
Affiliates and each of its and their respective officers, directors, employees,
agents and representatives (the “Indemnified Party”) from and against any and
all liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgments and penalties suffered or incurred (collectively, “Losses”) as a
result of a third party claim against the Indemnified Party in connection with
the provision of the Services by the Indemnified Party or performance by the
Indemnified Party of the obligations under this Agreement, if and to the extent
that such Losses are attributable to the fraud, gross negligence or willful
misconduct of such Indemnifying Party.
Section 7.5    Limitation on Liability.
(i)    Nothing in this Section 7.5 shall be deemed to eliminate or limit, in any
respect: (a) the Purchaser’s express obligation to pay the Seller Services Cost
(including in relation to any additional services in accordance with Section
2.1(ii)) or the Seller’s express obligation to pay the Purchaser Services Cost
(including in relation to any additional services in accordance with Section
2.2(ii)); (b) liability for losses, damages, or claims arising as a result of a
breach of Section 3.6, which shall be governed by the provisions of the
Framework Agreement; (c) liability arising from a Party’s breach of any
third-party agreement in connection with the Services, which shall be governed
by the applicable third party agreement; or (d) a claim pursuant to Section 7.4.
(ii)    Subject to Section 7.5(i), no Party, nor any of its Affiliates nor any
of its and their respective officers, directors, employees, agents and
representatives shall have any liability in contract, tort or otherwise for, or
in connection with, any Services to be provided by it pursuant to this
Agreement, except in the event of fraud, gross negligence or willful misconduct.
(iii)    In no event shall any Party, its Affiliates or any of its and their
respective officers, directors, employees, agents and representatives be liable
for any remote, speculative, not reasonably foreseeable, special or punitive
damages, including lost or anticipated revenues or profits or injury to
goodwill, in connection with, or related to the performance of this Agreement or
arising out of the Services rendered hereunder, whether such liability is
asserted on the basis of contract (including, the breach of this Agreement or
any termination of this Agreement), tort (including negligence, gross negligence
or strict liability), or otherwise.
ARTICLE VIII
TERMINATION
Section 8.1    This Agreement shall automatically terminate upon the expiry of
the last Service Terms (the “Term”), unless earlier terminated by the Parties in
accordance with this Article VIII.
Section 8.2    Termination by the Parties. This Agreement, or any Services
provided hereunder, as applicable, may be terminated in whole or in part by
either Party (the “Terminating Party”) upon written notice to the other Party,
if:


120

--------------------------------------------------------------------------------




(a)
the other Party fails to perform or otherwise breaches a material provision
under this Agreement and such failure or breach is not cured, to the reasonable
satisfaction of the Terminating Party, within thirty (30) days of written notice
thereof (it being clarified that the Seller Services may not be terminated for a
breach relating to the Purchaser Services, and vice-versa);

(b)
the other Party ceasing to carry on business or having a liquidator appointed
over the whole or any part of its assets or undertakings or becoming subject to
a resolution or an order calling for a winding-up;

(c)
any amendment to this Agreement is required by any Governmental Authority, upon
thirty (30) days’ notice or sooner if necessary; provided, however, that prior
to any such notice of termination, the Parties hereto mutually cooperate in good
faith to amend the Agreement but conclude that it cannot be amended in a manner
that will satisfy such Governmental Authority without materially changing the
effect or intent of this Agreement; or

(d)
by either of the Parties, if the Framework Agreement shall have been terminated
for any reason.

Section 8.3    Termination by the Seller.
(i)    On thirty (30) days’ written notice to the Purchaser thereof, the Seller
may terminate or reduce the amount of any Purchaser Service, may delete any such
Purchaser Service from the Purchaser Services Schedule and shall have no
obligation to continue to use any such Purchaser Service; provided, however,
that the Seller shall pay all of any termination fees payable to any Third-Party
Servicer as a result of such termination, and provided, further, that this
Agreement shall remain in effect until the earlier of (a) the last day of the
Term and (b) the termination of this Agreement pursuant to this Article VIII.
(ii)    The Seller may terminate this Agreement upon written notice to the
Purchaser, if performance of this Agreement or any Seller Service provided
hereunder (a) is prohibited by applicable law; (b) has been rendered impossible
for a period of at least thirty (30) days by reason of the occurrence of any
Force Majeure Event other than as a result of a withholding, restricting or
delaying of access by the Purchaser in accordance with Clause 4.1; or (c) if any
other event occurs that is both (x) outside of the reasonable control of Seller
and (y) reasonably determined by the Seller to permanently prevent the
performance of this Agreement or any Seller Service provided hereunder;
provided, however, that this Agreement may only be terminated under this Section
8.2(ii) with respect to the affected Seller Service(s).
Section 8.4    Termination by the Purchaser.
(i)    On thirty (30) days’ written notice to the Seller thereof, the Purchaser
may terminate, or reduce the amount of, any Seller Service, may delete any such
Seller Service from the Seller Services Schedule and shall have no obligation to
continue to use any such Seller Service; provided, however, that the Purchaser
shall pay all of any termination fees payable to any Third-Party Servicer as a
result of such termination, and provided, further, that this Agreement shall
remain in effect until the earlier of (a) the last day of the Term and (b) the
termination of this Agreement pursuant to this Article VIII.


121

--------------------------------------------------------------------------------




(ii)    The Purchaser may terminate this Agreement upon written notice to the
Seller, if performance of this Agreement or any Purchaser Service provided
hereunder (a) is prohibited by applicable law; (b) has been rendered impossible
for a period of at least thirty (30) days by reason of the occurrence of any
Force Majeure Event other than as a result of a withholding, restricting or
delaying of access by the Seller in accordance with Clause 4.1, or (c) if any
other event occurs that is both (x) outside of the reasonable control of
Purchaser and (y) reasonably determined by the Purchaser to permanently prevent
the performance of this Agreement or any Purchaser Service provided hereunder;
provided, however, that this Agreement may only be terminated under this Section
8.3(ii) with respect to the affected Purchaser Service.
Section 8.5    Termination Notices. Any termination notice delivered by either
Party shall specify in detail the Service(s) to be terminated and the effective
date of such termination.
Section 8.6    Effect of Termination.
(i)    In the event that this Agreement is terminated in accordance with this
Agreement:
(a)    each Party agrees and acknowledges that the obligations of the Parties to
provide the Services, or to cause the Services to be provided, hereunder shall
immediately cease. Upon cessation of the Parties’ obligation to provide any
Service, the receiving Party shall stop using, directly or indirectly, such
Service;
(b)
upon request, the Seller or its Affiliates (as the case may be), the Purchaser
or their respective permitted assigns, shall return to the other Party all
tangible personal property and books, records or files owned by such other Party
or its permitted assigns and used exclusively in connection with the provision
of Services that are in their possession as of the termination date;

(c)
all payments payable by either Party to each other shall become due immediately
on such termination. The Seller Services Costs or the Purchaser Services Costs
shall cease to accrue as of the termination date, provided that each Party shall
bear its own costs connected with such immediate termination, including any
amounts due to the Third-Party Servicer with respect to any notice period, as
the case may be;

(d)
each Party shall provide the other Party such assistance as may reasonably be
required to effect a full and orderly transfer of the Services to such other
Party or to a third party nominated by such other Party (including, where
reasonable, assistance with obtaining the assignment or license (if such
assignment or license is permissible) of such software licenses or other
licenses, intellectual property rights or assets necessary for the continued
performance of the Services);

(e)
the following provisions of this Agreement shall survive the termination of this
Agreement: Section 3.6, Section 5.1, Article VI, Article VII, this Section 8.5,
Article IX and the corresponding definitions of terms used in such provisions;
and

(f)
termination or expiry of this Agreement shall not affect any rights, remedies,
obligations or liabilities of the Parties that have accrued up to the date of
termination or expiry, including the right to claim damages in respect of any
breach of the Agreement which existed at or before the date of termination or
expiry.

(ii)    In the event that any Services provided hereunder are terminated in
accordance with this Agreement, prior to the termination of the Agreement,
Sections 8.6(i)(a), (b), (c), (d), and (f) shall apply in respect of that
terminated Service. Save as set out in Section 8.1, this Agreement shall survive
the termination of any Services hereunder.


122

--------------------------------------------------------------------------------




ARTICLE IX
MISCELLANEOUS
Section 9.1    Notices. All notices and the entire correspondence between the
Parties under this Agreement will be made in writing in English language and
will be deemed as transmitted if handed in person or sent by registered mail or
courier (with acknowledgment of receipt) or by fax (confirmed electronically as
regards the sending of the text and its receipt). For the purposes of this
Section 9.1, the authorized address and facsimile details of the Parties shall
be as follows:
if to the Seller:
CME Media Enterprises B.V.
Piet Heinkade 55, Unit G-J
1019GM, Amsterdam
The Netherlands
Attn: Managing Directors


Facsimile: +31 (20) 4231404
with a copy to:


CME Media Services Limited
Kříženeckého náměstí 1078/5
152 00  Prague 5 - Barrandov
Czech Republic
Attn: Legal Counsel
Facsimile: +420 242 464 483
 



if to the Purchaser:


[●]
[●]
Attn: [●]
Facsimile: [●]


 

or such other address as such Party may notify to the other Party in writing
from time to time in accordance with the requirements of this Section 9.1, such
notice to be effective (a) two (2) Business Days after the date of such notice
when sent by mail or courier, (b) upon delivery when sent by facsimile during
normal business hours, or (c) following such longer period as may be set out in
such notice.
Section 9.2    Entire Agreement. This Agreement (together with the Framework
Agreement and any other Transaction Document) constitutes the entire agreement
between the Parties and supersedes any arrangements, understanding or previous
agreement between them relating to the subject matter to which it relates. Each
Party acknowledges that in entering into this Agreement it does not rely on, and
shall have no remedy in respect of, any statement, representation, assurance or
warranty of any person other than as expressly set out in this Agreement.


123

--------------------------------------------------------------------------------




Section 9.3    Third Party Rights. Except as provided to the contrary in this
Agreement, no person who is not a party to this Agreement shall have any rights
under the Contracts (Rights of Third Parties) Act 1999 to enforce a term of this
Agreement.
Section 9.4    Amendments. This Agreement may be amended or modified only if in
writing (including a written document evidenced by a facsimile transmission) and
signed by each of the Parties.
Section 9.5    Assignment. The provisions of this Agreement shall be binding
upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns. No Party may assign its rights (or for the
avoidance of doubt, its obligations) under this Agreement without the express
written consent of the other Party, save that the Purchaser may assign any or
all of its rights or obligations under this agreement to a Target Company in
respect of any Seller Service by written notice to the Seller.
Section 9.6    Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated by this Agreement are
consummated, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors, accountants, brokers and lenders,
incurred in connection with this Agreement and the transactions contemplated
hereby shall be borne by the party that has expressly commissioned or otherwise
incurred such costs and expenses.
Section 9.7    Severability. If any provision of this Agreement (or of any
document referred to herein) is held to be illegal, invalid or unenforceable in
whole or in part, the legality, validity and enforceability of the remaining
provisions of this Agreement (or such other document) shall not in any way be
affected or impaired thereby. If any provision or part of this Agreement (or any
document referred to herein) is held to be illegal, invalid or unenforceable,
then the Parties shall use reasonable endeavors to the fullest extent permitted
by law to amend the terms of this Agreement to give effect to the transactions
contemplated hereby, and if any invalid, unenforceable or illegal provision
would be valid, enforceable or legal if some part of it were deleted or
modified, the provision shall apply with whatever modification is necessary to
give effect to the commercial intention of the Parties.
Section 9.8    Further Assurances. Each Party shall, at the request of the other
Party, promptly do or so far as each is able procure the doing, of all such acts
and/or execute or procure the execution of all such documents in a form
satisfactory to such other Party concerned as they may reasonably consider
necessary for giving full effect to this Agreement and securing to such other
Party the full benefit of the rights, powers and remedies conferred upon them in
this Agreement.
Section 9.9    Waivers. No failure or delay by a Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of that right,
power or privilege and no single or partial exercise by a Party of any right,
power or privilege shall preclude any further exercise of that right, power or
privilege or the exercise of any other right, power or privilege. None of the
terms of this Agreement may be waived except by an instrument in writing duly
executed by the waiving Party.


124

--------------------------------------------------------------------------------




Section 9.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which is an original and which together have the same
effect as if each Party had signed the same document, provided that each Party
executes at least one (1) counterpart. This Agreement may be executed through
the use of facsimile transmission or e-mail exchange of PDF copy signatures, and
a counterpart of this Agreement that contains the facsimile signature or PDF
copy signature of a Party shall constitute an executed counterpart of this
Agreement.
Section 9.11    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of England and Wales.
Section 9.12    Dispute Resolution. Any dispute, claim or controversy arising
out of or in connection with this Agreement (including any question as to its
formation, validity, interpretation or termination, and including both
contractual and non-contractual issues) shall be governed and construed in
accordance with Clause [28] of the Framework Agreement.
Section 9.13    For the avoidance of any doubt, the Parties agree that all the
provisions, terms and conditions set forth in this Agreement:
(a)
were fully negotiated and agreed by the Parties prior to the Effective Date; and

(b)
are fully accepted by the Parties and represent their true and free intentions.

Section 9.14     The Parties confirm that they attended together the negotiation
proceedings of all the terms of this Agreement. If any misunderstanding or doubt
occurs on its intention or interpretation, this Agreement will be interpreted as
if it had been drafted jointly by the Parties and no presumption or reversing of
the burden of proof will not be understood as favoring or disfavoring one of the
Parties only as a consequence of the fact that such Party would have sustained
or initiated a certain contractual provision.
[Remainder of page intentionally left blank]


125

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




SLOVENIA BROADBAND S.À R.L.




By:        
Name:    
Title:














CME MEDIA SERVICES LIMITED


By:        
Name: David Sturgeon
Title: Director








126

--------------------------------------------------------------------------------





Schedule A


Seller Services Schedule


Nr.
Seller Service type
1
1.    Centralized CME IT Systems
Microsoft Axapta 2009 ERP (“Axapta”) – a business system used for purposes of
booking, general ledger, financial reporting, tax reporting and other business
processes which are used by the Target Companies at the Execution Date.


Seller Services will include:
(i)    Hosting of Axapta on Seller or its Affiliates servers including all
reasonable services connected to hosting such as hardware maintenance, system
updates and regular data backup.
(ii)    Management of Axapta users and access privileges
(iii)    Maintenance of integrations with local Front Office systems set forth
in this Schedule A
(iv)    Changes in the system functionalities due to regulatory requirements
2.    Local Front Office systems
MIS system (see item 5 of Schedule A):
Seller Services will include:
(i)    Delivery of documentation on system architecture
(ii)    Assistance with existing software licenses migration, if required,
subject to the terms of any such software license; all license transfer fees to
be paid by the Purchaser when the current licence expires on 31 December 2017.
Notwithstanding the above, the Purchaser acknowledges and agrees that access to
Axapta is limited by license which expires in June 30, 2018. Purchaser must
obtain its own Axapta licenses, at its own cost, for any period beyond June 30,
2018.


2
Support with data migration from Axapta, Xeelo and LDM to Purchaser’s ERP (i.e.
SAP). Scope of data to be negotiated in good faith and as reasonably required.
Assistance with ‘cutover’ of data to ensure smooth transition to Purchaser’s
ERP. Data migration and ‘switch-off’ of Axapta, Xeelo and LDM to the Purchaser’s
ERP to be completed no later than 30 June 2018.







127



--------------------------------------------------------------------------------




Nr.
Seller Service type
3
For Nova TV’s OYO service (which is currently integrated with CME’s core VOYO
platform based in Prague):


(i)    Continued access during the transition period to the repository/duplicate
version of CME’s core VOYO platform, such repository/duplicate stored locally at
Nova TV;
(ii)    Maintenance and support services during the transition period to Nova TV
in connection with CME’s core VOYO platform including updates/upgrades of the
backend transcoding and encoding; 


(iii)    Assistance with unbundling (e.g. development core releases) the OYO
local technology and systems from CME’s core Voyo platform, such unbundling to
be completed no later than the expiry of the transition period, so that Nova
TV’s OYO service is fully disconnected from CME’s core VOYO platform and able to
function locally at Nova TV; 


(iv)    re-direction, during the Term specified in Section 3.1 of that
particular Trademark License Agreement, of the website domain www.oyo.hr to the
website domain www.oyo.dnevnik.hr (www.oyo.hr being a subdomain of
www.oyo.dnevnik.hr ); and


(v)    assistance with vendor management of Mautilus for OYO mobile app and
smart TV apps.


4
For Pro Plus’s VOYO service (which is a distinct platform built by Pro Plus with
its own infrastructure, coding and software):
(i)    assistance with vendor management; and
(ii)    re-direction, during the Term specified in Section 3.1 of that
particular Trademark License Agreement, from the website domain www.vojo.si to a
website domain registered of the Purchaser of its Affiliates.
For the avoidance of doubt, no other services are provided by Seller or its
Affiliates to Pro Plus for Pro Plus’s VOYO service as Pro Plus’s VOYO service is
a distinct platform to CME’s core VOYO platform, with its own infrastructure,
software and coding, built locally and supported by Pro Plus.





128



--------------------------------------------------------------------------------




Nr.
Seller Service type
5
Access to MIS (traffic, scheduling, ad insertion and sales systems) during the
transition period. Purchaser acknowledges and agrees that access to MIS is
limited by licenses for (i) Nova TV; and (ii) Pro Plus (both of these licences
must be renewed no later than 31 December 2017). Purchaser must obtain, at its
own cost, its own MIS licenses for each Target Company, for any access to MIS
after 31 December 2017 (unless otherwise agreed in writing by Seller and
Purchaser).


6
Access, maintenance and support, during the transition period, in respect of the
following CME IT systems currently provided to the Target Companies by or on
behalf of Seller:


•    Email gateway and antivirus protection TMM vendor
•    Splunk 
•    Access to Symantec, Checkpoint, and Avid
•    Assistance with WAN MPLS network migration 
•    IT back office systems (Email, Antivirus, Back-up, authentication, files
server). 
•    Assistance with migration of mailboxes to United Group Servers
•    Assistance with migration of user accounts to United group Active Directory


7
Maintain IT operations and VOYO and OYO platforms and devices (i.e. iOS, android
and existing Smart TV apps) at levels provided by Seller to the Target Companies
at Execution Date including:


•    manage the services and uptimes currently provided by Seller to the Target
Companies at the Execution Date subject to Seller’s current resources,
•    take reasonable steps to fix bugs
•    assistance with scaling so as to meet the reasonable requirements of
Purchaser in respect of user growth
•    assistance with ingestion of video content (if required) to the OYO
platform and all devices
•    renewal of all domains, certificates and accounts necessary for the
continuation of operation on all deployed platforms (e.g. iOS, Android, Web and
Smart TV).









129



--------------------------------------------------------------------------------





Schedule B


Purchaser Services Schedule


Nr.
Purchaser Service type
1
Execute transactions as designed on Axapta and Xeelo


2
Inform Seller of any processing problems, via the ticketing system, so that
Seller can provide an auditable set of balances and historical data at cut-over.


3
General access and co-operation so that seller is able to provide the Seller
Services









130



--------------------------------------------------------------------------------





Schedule C


Service Coordinators




Seller:         [NAME, TITLE, E-MAIL, PHONE]  


Purchaser:    [NAME, TITLE, E-MAIL, PHONE]




131



--------------------------------------------------------------------------------





SCHEDULE 8
POST-CLOSING OBLIGATIONS OF PURCHASER
Entity
Post-Closing Action
Purchaser
•    Delivery of Closing Accounts within thirty (30) days following the Closing
Date
•    The change to the Croatian Target’s shareholding shall be notified to the
Court Registry of the Zagreb Commercial Court (Sudski registar Trgovačkog suda u
Zagrebu) as soon as possible after Closing
•    The change to the Slovenian Target’s shareholding shall be notified to
Slovenian Court Register as soon as possible after Closing
•    Obtain from the Court Registry of the Zagreb Commercial Court (Sudski
registar Trgovačkog suda u Zagrebu) updated original certificates showing that
the Purchaser has been duly registered as the holder of the Croatian Target
Shares
•    Obtain from the Slovenian Court Register updated original certificates
showing that the Purchaser has been duly registered as the holder of the
Slovenian Target Share
•    To the extent that Clause 3.13 applies, procure that the relevant Target
Company pays (or directs the payment) to CME Investments B.V. of an amount equal
to the sums outstanding in respect of the Intercompany Loans as at the Closing
Date within seven (7) days following the Closing Date.
•    Whereas certain account receivable detailed below are not included as items
of Net Working Capital in the Final Adjustment Amount, if any to the extent the
Target Companies receive any payment in respect of such accounts receivable
after Closing, the Purchaser shall pay to (or shall procure that the relevant
Target Company pays to) the Seller by way of adjustment to the Purchase Price, a
further sum equal to: (x) the amount so received less (y) the costs and expenses
incurred (and any Tax reasonably likely to be payable or the loss of any credit
against a Tax Liability reasonably likely to be suffered) and any additional Tax
liability incurred by any Target Company or the Purchaser after Closing in
investigating and taking steps to recover such sums or otherwise in respect of
the recovery and paying them to the Seller. The certain accounts receivables so
referred to are the receivables, net of bad debt provision, referenced in
paragraph 10 of Part A(2) of Schedule 10.





132



--------------------------------------------------------------------------------





SCHEDULE 9
CLOSING ADJUSTMENT AMOUNT
The Closing Adjustment Amount shall be calculated by the Seller, acting in good
faith with respect to its underlying estimations, based on the following
formula:
1.
An amount equal to the amount, if any, by which the Closing Net Working Capital
is greater than the Target Working Capital as of the Closing Date; provided that
if the Closing Net Working Capital is less than the Target Working Capital as of
the Closing Date, the Parties agree that such amount shall instead be
represented as zero (0) for the purposes of this subparagraph; minus

2.
An amount equal to the amount, if any, by which the Closing Net Working Capital
is less than the Target Working Capital as of the Closing Date; provided that if
the Closing Net Working Capital is greater than the Target Working Capital as of
the Closing Date, the Parties agree that such amount shall instead be
represented as zero (0) for the purposes of this subparagraph; minus

3.
An amount equal to the amount, if any, by which the Closing Net Debt is greater
than zero; provided that if the Closing Net Debt is less than zero, the Parties
agree that such amount shall instead be represented as zero (0) for the purposes
of this subparagraph; plus

4.
An amount equal to the amount, if any, by which the Closing Net Debt is less
than zero, stated as a positive number; provided that if the Closing Net Debt is
greater than zero, the Parties agree that such amount shall instead be
represented as zero (0) for the purposes of this subparagraph,

such calculated amount, as any relevant individual amounts may be converted into
EUR utilizing the HRK/EUR foreign exchange rate published by the European
Central Bank on the Business Day immediately prior to the Closing Date, the
“Closing Adjustment Amount”).


133



--------------------------------------------------------------------------------




PART X


Section 1 - Net Working Capital Calculation - Croatian Target
 
In HRK 000s
 
 
US GAAP basis
 
 
 
 
HFM account
HFM account name
 
12101
Trade accounts receivable - current, gross (third party)
X
12102
Accrued trade accounts receivable (third party)
X
12104
Trade accounts receivable - current, allowance
X
15131
Income tax receivable
X
15141
VAT recoverable
X
15311
Prepaid expenses & advances - current
X
15991
Other - Other Assets - current
X
 
 
 
14101
Acquired program rights, net - current
X
14101
Acquired program rights, net - current ICO
X
14101
Acquired program rights, net - current ICO margin
X
15411
Prepaid program rights – current
X
15411
Prepaid program rights - current ICO
X
14105
Acquired program rights, net - non-current
X
14105
Acquired program rights, net - non-current – ICO
X
14105
Acquired program rights, net - non-current - ICO margin
X
14200
Produced program rights
X
14200
Produced program rights – ICO
X
14400
Produced program rights - CME acquired – ICO
X
14400
Produced program rights - CME acquired - ICO margin
X
 
 
 
22101
Trade accounts payable – current (third party)
(X)
22201
FA accounts payable – current
(X)
22301
Production Freelancer Crew Payables
(X)
23101
Accrued Non-Production Salaries and Staff related cost
(X)
23105
Accrued Production Salaries and Staff related cost
(X)
23151
Accrued Bonuses - current year
(X)
23152
Accrued Bonuses - prior year
(X)
 
 
 
23301
Accrued Services and other supplies – current (third party)
(X)
23501
Accrued Volume Bonuses - current year
(X)
23502
Accrued Volume Bonuses - prior year
(X)
24111
Programming Payables – current
(X)
24111
Programming Payables - current (CME Programing)
(X)
24121
Production payables (excl. payroll) - current
(X)
25000
Duties and other taxes payable
(X)
25211
Income taxes payable
(X)
25311
Authors’ rights – current
(X)
27101
Deferred revenue/income – current
(X)



134



--------------------------------------------------------------------------------




27611
27615
Legal provisions - current
Legal provisions - non-current
(X)
(X)
27991
Other - Other Liabilities – current
(X)
 
Net working capital (HRK 000)
 
 
 
 
 
HRK will be converted to EUR according to paragraph 4 of Schedule 9 (for
purposes of preparing Closing Net Working Capital) and in accordance with
paragraph 1.3(4) of Part B of Schedule 10 (for purposes of calculating Actual
Net Working Capital)
 
 
Net working capital (EUR 000)
 



Section 2 - Net Working Capital Calculation - Slovenian Target (aggregated)


 
In EUR 000s
 
 
US GAAP basis
 
 
 
 
HFM account
HFM account name
 
 
 
 
12101
Trade accounts receivable - current, gross (third party)
X
12102
Accrued trade accounts receivable (third party)
X
12104
Trade accounts receivable - current, allowance
X
15131
Income Tax receivable
X
15141
VAT recoverable
X
15311
Prepaid expenses & advances - current
X
15991
Other - Other Assets – current
X
 
 
 
14101
Acquired program rights, net - current
X
14101
Acquired program rights, net - current ICO
X
14101
Acquired program rights, net - current ICO margin
X
15411
Prepaid program rights - current
X
15411
Prepaid program rights - current ICO
X
14105
Acquired program rights, net - non-current
X
14105
Acquired program rights, net - non-current - ICO
X
14105
Acquired program rights, net - non-current - ICO margin
X
14200
Produced program rights
X
14200
Produced program rights - ICO
X
14400
Produced program rights - CME acquired - ICO
X
14400
Produced program rights - CME acquired - ICO margin
X
 
 
 
22101
Trade accounts payable – current (third party)
(X)
22201
FA accounts payable – current
(X)
22301
Production Freelancer Crew Payables
(X)
23101
Accrued Non-Production Salaries and Staff related cost
(X)



135



--------------------------------------------------------------------------------




23105
Accrued Production Salaries and Staff related cost
(X)
23151
Accrued Bonuses - current year
(X)
23152
Accrued Bonuses - prior year
(X)
 
 
 
23301
Accrued Services and other supplies – current (third party)
(X)
23501
Accrued Volume Bonuses - current year
(X)
23502
Accrued Volume Bonuses - prior year
(X)
24111
Programming Payables – current
(X)
24111
Programming Payables - current (CME Programming)
(X)
24121
Production payables (excl. payroll) - current
(X)
25000
Duties and other taxes payable
(X)
25211
Income taxes payable
(X)
25311
Authors’ rights - current
(X)
27101
Deferred revenue/income – current
(X)
27611
27615
Legal provisions - current
Legal provisions - non-current
(X)
(X)
27991
Other - Other Liabilities - current
(X)
 
 
 
 
Net working capital
 



136



--------------------------------------------------------------------------------




Section 3 – Net Debt
 
US GAAP basis
 
HFM Account
HFM account name
For Croatian Target: HRK ‘000s; For Slovenian Target: EUR’000s
23231
Accrued interest other
X
23231
Accrued interest other - ICO
X
23991
Accrued Other - current
X
23221
Accrued interest for senior debt
X
26111
BMG facility
X
26201
Capital Leases - current, face value
X
26205
Capital Leases - non-current, face value
X
22121
Management Recharges Payable
X
27621
Restructuring provision – current
X
27685
Other provisions – non-current
X
 
 
 
 
Fees payable for transitional services (to the extent above the EUR 2 fee
payable under the Transition Services Agreement)
X




 
Underspend in Capex (see paragraph 14 of Part A(2), Schedule 10)
X
26195
Other Loans and Credit Facilities - non-current, face value – ICO
X
11000
Cash and cash equivalents
(X)
 
 
 
 
Net Debt
X/(X)
 
 
 

For Croatian Target, HRK will be converted to EUR according to paragraph 4 of
Schedule 9 (for purposes of preparing Closing Net Debt) and in accordance with
paragraph 1.3(4) of Part B of Schedule 10 (for purposes of calculating Actual
Net Debt)




137



--------------------------------------------------------------------------------





SCHEDULE 10
FINAL ADJUSTMENT AMOUNT
PART A: ACCOUNTING POLICIES
Part A(1): General
The Closing Accounts shall be prepared in the same format as the Management
Accounts disclosed in Folders 4.2.9.2.3 and 5.2.9.2.6 of the Data Room and in
accordance with (in order of priority):
(a)
the specific accounting principles, policies, bases, practices, rules and
estimation techniques set out in Part A(2) in this Schedule 10;

(b)
subject to (a) and to the extent not covered and not inconsistent with (a), US
GAAP as at the Closing Date.

For the avoidance of doubt, paragraph (a) shall take precedence over paragraph
(b).
Part A(2): Specific Accounting Policies
The following policies, principles, rules, methodologies and estimation
techniques shall be applied in preparing the Closing Accounts:
1.
The Closing Accounts shall be prepared for the Croatian Target and on an
aggregated basis for the Slovenian Target by reference to each of the individual
legal entity balance sheets of the Target Companies as at immediately prior to
Closing (the “Effective Time”) applied consistently and in line with the
Management Accounts and the balance sheets underlying the Closing Net Working
Capital and Closing Net Debt calculations, including the reconciliation of any
intercompany balances between the Target Companies.

2.
No item shall be included as an asset more than once in the Closing Accounts, no
item shall be included as a liability more than once in the Closing Accounts,
and no item shall be included or excluded from the Closing Accounts solely on
the grounds of materiality.

3.
No items that were classified as fixed assets (whether tangible or intangible)
or other non-current assets in the Management Accounts shall be reclassified to
current assets in the Closing Accounts and no items classified as current assets
in the Management Accounts or are otherwise in the nature of current assets
shall be reclassified to fixed assets or other non-current assets in the Closing
Accounts. Fixed assets are specified as Investments (HFM accounts 16105),
Property, Plant, and Equipment (HFM account range 17115-17229), Broadcast
Licenses (HFM accounts 19115, 19125 and 19129), and Trademarks (HFM accounts
19215, 19225 and 19229). Other non-current assets are specified as HFM accounts
18115, 15155 and 15995.



138



--------------------------------------------------------------------------------




4.
The Closing Accounts shall take into account information in respect of
Recognized Subsequent Events (as defined by the guidance related to subsequent
events in US GAAP, as included in the Financial Accounting Standards Board
(FASB) Accounting Standards Codification (ASC) Topic 855 ‘Subsequent events’)
after the Effective Time up until the time the Purchaser delivers the first
draft of the Closing Accounts to the Seller. Per Topic 855-10-55-1, subsequent
events affecting the realization of assets, such as receivables and inventories
(programming assets) or the settlement of estimated liabilities, should be
recognized in the financial statements when those events represent the
culmination of conditions that existed over a relatively long period of time.

5.
The Closing Accounts shall be prepared on the basis that each of the Target
Companies is a going concern in accordance with those specific procedures that
would be adopted at a financial year end, including detailed analysis of
prepayments, accruals, and cut-off procedures.

6.
Where the transactional currency differs from the functional currency, amounts
in currencies other than Euros as it relates to the Slovenian Target shall be
exchanged into Euros using the same method of currency exchange currently
applied with respect to the Management Accounts, and any amounts in currencies
other than HRK as it relates to the Croatian Target shall be exchanged into HRK
using the same method of currency exchange currently applied with respect to the
Management Accounts.

7.
Tax:

(a)
The provision for Tax shall incorporate full provision for all Tax of the Target
Companies as if the Effective Time were at the end of a Tax reporting period and
cut-off procedures consistent with paragraph 5 of this Schedule 10 are applied.

(b)
No asset shall be recognized in the Closing Accounts with respect to deferred
tax, research and development-related Tax relief, or other Tax losses or reliefs
(other than Tax losses or relief taken into account in determining a current tax
liability).

8.
Any newly-formed trial balance accounts (or HFM accounts) or trial balance
accounts (or HFM accounts) that have zero balance at the time the Target Working
Capital was calculated but have either negative or positive balance at Closing
shall be treated either as Net Debt, or Net Working Capital, or should be
excluded from the calculation, in accordance with their substance.

9.
Receivables, net of bad debt provision, overdue by more than 90 days (except
those receivables from affiliates of the Purchaser required to be included in
paragraph 11 below) shall not be taken into account when calculating Net Working
Capital.



139



--------------------------------------------------------------------------------




10.
Any receivables, net of bad debt provision, due from (1) any member of the
Agrokor Group (companies defined in the Agrokor – Management of Subsidiaries
section of Agrokor’s latest available annual accounts “Agrokor – upravljanje
ovisnim društvima”) and Unex Media in Croatia or (2) any company undergoing
pre-bankruptcy or bankruptcy proceedings (to the extent not already captured
under the “more than 90 days overdue” category in paragraph 9) under the
Bankruptcy Act of the Republic of Croatia (OG No. 71/15) or (3) any company
undergoing a preventive restructuring procedure or insolvency proceedings (to
the extent not already captured under the “more than 90 days overdue” category
in paragraph 9) under the Financial Operations, Insolvency Proceedings and
Compulsory Dissolution Act (ZFPPIPP) in Slovenia shall not be taken into account
when calculating Net Working Capital. Any recovery of such receivables shall be
paid to the Seller in accordance with Schedule 8.

11.
All receivables from affiliates of the Purchaser in the nature of trade debtors
shall be included when calculating Net Working Capital.

12.
Carriage fee receivables, except for carriage fee receivables from affiliates of
the Purchaser, for Slovenia shall not be taken into account when calculating Net
Working Capital.

13.
Any fees payable by the Target Companies (including by the Purchaser for
services received by the Target Companies) under the Transition Services
Agreement in excess of EUR 2 shall be included when calculating Net Debt.

14.
Where there is an underspend of FY 2017 capital cash expenditure which was
budgeted in FY 2017 to be made by a Target Company during FY 2017 and where such
underspend as compared to the budget is more than (i) EUR 500,000 for such
Target Company or (ii) EUR 1,000,000 for all Target Companies, the amount of
underspend above EUR 500,000 or EUR 1,000,000 as applicable, shall be included
in Net Debt.

PART B: PROCEDURE FOR DETERMINATION
1.1
Within thirty (30) days after the Closing Date, the Purchaser shall procure that
the Closing Accounts are prepared in accordance with this Schedule 10 and
provided to the Seller. The Purchaser shall provide the Seller with all
information that the Seller may reasonably request with respect to the Seller’s
review of the Closing Accounts.

1.2
Within ten (10) days after its delivery of the Closing Accounts to the Seller,
the Purchaser shall prepare and deliver to the Seller a statement (the “Draft
Final Adjustment Statement”) setting forth the proposed amounts of: (i) Actual
Net Working Capital as of the Closing Date; and (ii) the Actual Net Debt as of
the Closing Date, each derived from the Closing Accounts, together with the
resulting calculation of the Final Adjustment Amount (as defined below) prepared
and agreed or determined in accordance with this Schedule 10. The Seller shall
provide the Purchaser with all information that the Purchaser may reasonably
request with respect to the Purchaser’s preparation of the Draft Final
Adjustment Statement.



140



--------------------------------------------------------------------------------




1.3
The Final Adjustment Amount in the Draft Final Adjustment Statement shall be
calculated by the Purchaser, acting in good faith with respect to the underlying
calculation, based on the following formula:

1.
An amount equal to the amount, if any, by which the Actual Net Working Capital
is greater than the Target Working Capital as of the Closing Date; provided that
if the Actual Net Working Capital is less than the Target Working Capital as of
the Closing Date, the Parties agree that such amount shall instead be
represented as zero (0) for the purposes of this subparagraph; minus

2.
An amount equal to the amount, if any, by which the Actual Net Working Capital
is less than the Target Working Capital as of the Closing Date; provided that if
the Actual Net Working Capital is greater than the Target Working Capital as of
the Closing Date, the Parties agree that such amount shall instead be
represented as zero (0) for the purposes of this subparagraph; minus

3.
An amount equal to the amount, if any, by which the Actual Net Debt is greater
than zero as of the Closing Date; provided that if the Actual Net Debt is less
than zero as of the Closing Date, the Parties agree that such amount shall
instead be represented as zero (0) for the purposes of this subparagraph; plus

4.
An amount equal to the amount, if any, by which the Actual Net Debt is less than
zero as of the Closing Date, stated as a positive number; provided that if the
Actual Net Debt is greater than zero as of the Closing Date, the Parties agree
that such amount shall instead be represented as zero (0) for the purposes of
this subparagraph,

such calculated amount, as any relevant individual amounts may be converted into
EUR utilizing the HRK/EUR foreign exchange rate published by the European
Central Bank on the Closing Date, the proposed “Final Adjustment Amount”).
1.4
Within ten (10) days of the delivery of the Draft Final Adjustment Statement to
the Seller, the Seller may (but is not obliged to) deliver to the Purchaser a
statement setting forth the Seller’s objections to the Closing Accounts, Draft
Final Adjustment Statement and the proposed Final Adjustment Amount as
calculated and delivered by the Purchaser (a “Seller’s Objection Notice”). In
the event no Seller’s Objection Notice is timely provided by the Seller, the
Draft Final Adjustment Statement shall be final and binding as to the Parties
for purposes of this Agreement (the “Final Adjustment Statement”) and Final
Adjustment Amount shall be deemed to be final. The Purchaser agrees to promptly
provide, and to procure that the Target Companies shall promptly provide to the
Seller, any information that the Seller may reasonably request with respect to
the Seller’s review of the Draft Final Adjustment Statement and the Seller’s
determination as to whether to deliver a Seller’s Objection Notice in connection
therewith.

1.5
With respect to any matters set forth in a Seller’s Objection Notice, the Seller
and the Purchaser shall attempt in good faith to agree on a resolution of any
such matters and calculations. In the event that the Seller and the Purchaser
reach agreement on the resolution of such matters as are set forth in a Seller’s
Objection Notice, the Seller and the Purchaser shall jointly modify the Draft
Final Adjustment Statement in accordance with such agreement. The proposed Final
Adjustment Amount set forth in the Draft Final Adjustment Statement as finally
modified in accordance with this Schedule, as applicable, shall be the Final
Adjustment Amount.



141



--------------------------------------------------------------------------------




1.6
Should the Seller and the Purchaser fail to resolve any matters set forth in a
Seller’s Objection Notice according to the immediately preceding subparagraph
within thirty (30) days of the delivery date of the Seller’s Objection Notice to
the Seller, and a Final Adjustment Amount has not been otherwise agreed or
determined by the Parties, the Parties shall (as soon as reasonably practicable)
refer all remaining disputes concerning the Seller’s Objection Notice to an
Independent Accounting Firm.

1.7
Subject to paragraph 1.6, the Final Adjustment Amount shall be deemed to be
final and binding as to the Parties for purposes of this Agreement and shall
establish the final adjustment to the Purchase Price in all respects.
Notwithstanding the mechanism set forth above, the Seller and the Purchaser may
at any time agree in writing as to the Final Adjustment Amount or any other
final adjustments to the Purchase Price.

1.8
The Purchaser and the Target Companies shall provide to the Seller and the CME
Group, and their respective advisers, all information, assistance and access to
books and records of account, documents, files, papers and information stored
electronically that the Seller and the CME Group may reasonably require for the
purposes of this Schedule 10.

1.9
Any period of time specified in this Schedule 10 may be extended by agreement in
writing between the Purchaser and the Seller.



142



--------------------------------------------------------------------------------





SCHEDULE 11
LIST OF INTRA-GROUP AGREEMENTS
The Croatian Target:
1.
The Croatian Loan Agreement, together with the applicable security documents
over certain collateral of the Croatian Target relating thereto.

2.
Amended and restated consultancy agreement, by and between CME Media Services
Limited and the Croatian Target, dated 1 January 2017.

3.
Engagement Letter for the Provision of Tax Services, by and between the Seller
and the Croatian Target, dated 1 January 2011, as amended by that certain
Amendment to Engagement Letter for the Provision of Tax Services, by and between
the Seller and the Croatian Target, dated 12 December 2016.

The Slovenian Target:
1.
The Slovenian Loan Agreement.

2.
Amended and restated consultancy agreement, by and between CME Media Services
Limited and the Slovenian Target, dated 1 January 2017.

3.
Engagement Letter for the Provision of Tax Services, by and between the Seller
and the Slovenian Target, dated 1 January 2011.

4.
Cash Pooling Agreement, by and among Bank Mendes Gans N.V., the Seller, the
Slovenian Target and certain other Seller Affiliates party thereto, dated 19
November 2007, which will be terminated in part with respect to the Slovenian
Target and its participation in the CME Group cash pool from and after Closing.





143



--------------------------------------------------------------------------------





SCHEDULE 12
LIST OF CLAIMS
1.
Slovenia

a)
Prva TV v likvidaciji d.o.o. vs. Pro Plus, d.o.o.:

•    Case Nr:. IV Pg 1343/2015
•    Court: Okrožno sodišče v Ljubljani
b)     Zlatan Kudič vs. Pro Plus, d.o.o.
•    Case Nr:. III P 1095/2016
•    Court: Okrožno sodišče v Ljubljani
c)
Emotion Production, d.o.o. vs. Pro Plus, d.o.o.:

•    Case Nr:. 24 P 794/2016
•    Court: Privredni sud u Beogradu (Republika Srbija)
d)
Špela Jurglič vs. Pro Plus, d.o.o.:

•    Case Nr:. I Pd 4/2016
•    Court: Delovno in socialno sodišče v Ljubljani
2.    Croatia
a)
Vanesa Pannen Radman vs. Nova TV

•    Case No.:Pn-2845/16
b)    Marina and Saša Vimislicky vs. Nova TV
•    Case No.:    P-77/09 (P-5338/08)
c)    Adolf Topić vs. Nova TV
•    Case No.:    Pn-2917/08


144



--------------------------------------------------------------------------------




AGREED FORM


SCHEDULE 13
SIDE LETTER
From:
Central European Media Enterprises Ltd (“CME”)

O'Hara House,
3 Bermudiana Road,
Hamilton,
Bermuda HM 08
To:    Slovenia Broadband S.à r.l. (the “Purchaser”)
61, rue de Rollingergrund
L-2440 Luxembourg
Date:          2017
Dear Sirs
We refer to the framework agreement (the “Framework Agreement”) made between the
Seller and the Purchaser on 6 July 2017 concerning, among other things, the sale
and purchase of 100% of (i) the regular shares of Nova TV d.d., a company
organized and validly existing under the laws of Croatia having its registered
office located at Remetinecka cesta 139, 10 000 Zagreb, Croatia, registered with
company registration number 80222668; and (ii) capital stock of Produkcija Plus
storitveno podjetje d.o.o., a company organised and existing under the laws of
Slovenia, having its registered office at Kranjceva 26, 1000 Ljubljana,
Slovenia, registered with company registration number 5895081000.
Unless otherwise defined in this agreement, words and expressions defined in the
Framework Agreement shall have the same meanings where used in this agreement.
In the event of any sale, transfer, merger, distribution, disposal or other
disposition, whether direct or indirect, of all or a material part of the assets
of the Seller and its subsidiaries from time to time (the “Seller’s Group”)
(considered as a whole) (other than a transfer, merger, distribution or other
disposition as between members of the Seller’s Group) (whether pursuant to a
single transaction or series of transactions) prior to the date seven (7) years
after the date of Closing (a “Seller Disposal”), if the financial position of
the Seller to meet its obligations, current, future, contingent and prospective,
under the Framework Agreement is thereby prejudiced to any material extent by a
Seller Disposal (on the assumption that such Seller Disposal has taken place and
the cash proceeds distributed), then CME shall, if so required in writing by the
Purchaser (such request to be made no later than the date 30 days after the
Purchaser is first notified in writing by CME of the occurrence of such Seller
Disposal), (xx) guarantee all obligations of the Seller under the Framework
Agreement on a primary obligation basis or (yy) assume in substitution of the
Seller the obligations of the Seller under the Framework Agreement including any
obligation in respect of a prior breach, in either case on terms satisfactory to
the Purchaser (acting reasonably).
CME shall notify the Purchaser in writing as soon as reasonably practicable
following the occurrence of each Seller Disposal.
Clauses 27 (Governing law) and 28 (Dispute Resolution) shall apply to this
agreement mutatis mutandis as if incorporated in full in this agreement.


145

--------------------------------------------------------------------------------




This agreement shall terminate on the earlier of (i) the termination of the
Framework Agreement and (ii) the expiry of seven years from the date of Closing.
This agreement has been executed and delivered as a deed the day and year first
above written.
Yours faithfully
Executed and delivered as a deed
for or on behalf of
CME MEDIA ENTERPRISES B.V.
)
)
)
)
)
)
)
)
)
)
)
)
)




...........................................................
Name: Alphons van Spaendonck
Title: Managing Director B




...........................................................
Name: Pan-Invest B.V., represented by …..
Title: Managing Director B
Executed and delivered as a deed
for or on behalf of
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD
)
)
)
)
)
)
)
)
)
)
)
)




By:____________________________
Name:
Title:






By:____________________________
Name:
Title:

Acknowledged and accepted:
...........................................................
Executed for and on behalf of    
SLOVENIA BROADBAND S.À R.L.
By:____________________________
Name:
Title:
By:____________________________
Name:
Title:




146